



Exhibit 10.26
EXECUTION COPY
 





THIRD AMENDED AND RESTATED
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of September 24, 2019
by and among
GREIF RECEIVABLES FUNDING LLC,


GREIF PACKAGING LLC,
as initial Servicer
GREIF PACKAGING LLC,
DELTA PETROLEUM COMPANY, INC.,
AMERICAN FLANGE & MANUFACTURING CO. INC.,
CARAUSTAR MILL GROUP, INC.,
CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.,
CARAUSTAR RECOVERED FIBER GROUP, INC.,
THE NEWARK GROUP, INC.,
CARAUSTAR CONSUMER PRODUCTS GROUP, LLC,
CARAUSTAR CUSTOM PACKAGING GROUP, INC.,
TAMA PAPERBOARD, LLC,
CASCADE PAPER CONVERTERS CO.
and each other entity from time to time party hereto
as an Originator, as Originators
BANK OF AMERICA, N.A.,
as a Committed Investor, a Managing Agent, an Administrator and the Agent


and
THE VARIOUS INVESTOR GROUPS, MANAGING AGENTS AND ADMINISTRATORS FROM TIME TO
TIME PARTIES HERETO


 












--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS

Section 1.1
Certain Defined Terms                        2

Section 1.2
Other Terms                                22

Section 1.3
Computation of Time Periods                        23

Section 1.4
Times of Day                            23

Section 1.5
Changes in GAAP                            23

ARTICLE II
PURCHASES AND SETTLEMENTS

Section 2.1
Transfer of Affected Assets; Intended Characterization            23

Section 2.2
Purchase Price                            24

Section 2.3
Investment Procedures                        24

Section 2.4
Determination of Yield and Rate Periods                26

Section 2.5
Yield, Fees and Other Costs and Expenses                27

Section 2.6
Deemed Collections                            28

Section 2.7
Payments and Computations, Etc                    28

Section 2.8
Reports                                28

Section 2.9
Collection Account                            28

Section 2.10
Sharing of Payments, Etc                        28

Section 2.11
Right of Setoff                            29

Section 2.12
Settlement Procedures                            29

Section 2.13
Optional Reduction of Net Investment                    30

Section 2.14
Application of Collections Distributable to SPV                31

Section 2.15
Collections Held in Trust                        31

Section 2.16
Reduction of Facility Limit                        31

Section 2.17
Increase of Facility Limit                        31

ARTICLE III
ADDITIONAL COMMITTED INVESTOR PROVISIONS

Section 3.1
Assignment to Committed Investors                    31

Section 3.2
[Reserved]                                32

Section 3.3
Extension of Commitment Termination Date/Non-Renewing

Committed Investors                            32
ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.1
Representations and Warranties of the SPV and the

Initial Servicer                            33


i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Page


ARTICLE V
CONDITIONS PRECEDENT

Section 5.1
Conditions Precedent to Closing                    38

Section 5.2
Conditions Precedent to All Investments and Reinvestments        39

ARTICLE VI
COVENANTS

Section 6.1
Affirmative Covenants of the SPV and Servicer                40

Section 6.2
Negative Covenants of the SPV and Servicer                43

ARTICLE VII
ADMINISTRATION AND COLLECTIONS

Section 7.1
Appointment of Servicer                        45

Section 7.2
Duties of Servicer                            46

Section 7.3
Blocked Account Arrangements                    46

Section 7.4
Enforcement Rights                            46

Section 7.5
Servicer Default                            47

Section 7.6
Servicing Fee                            48

Section 7.7
Protection of Ownership Interest of the Investors                48

ARTICLE VIII
TERMINATION EVENTS

Section 8.1
Termination Events                            48

Section 8.2
Termination                                50

ARTICLE IX
INDEMNIFICATION; EXPENSES; RELATED MATTERS

Section 9.1
Indemnities by the SPV                        50

Section 9.2
Indemnities by the Servicer                        51

Section 9.3
Indemnity for Taxes, Reserves and Expenses                52

Section 9.4
Taxes                                53

Section 9.5
Status of Investors                            54

Section 9.6
Other Costs and Expenses; Breakage Costs                55

Section 9.7
Mitigation Obligations                        55

Section 9.8
FATCA Compliance                            55

ARTICLE X
THE AGENT

Section 10.1
Appointment and Authorization of Agent                56

Section 10.2
Delegation of Duties                            56

Section 10.3
Liability of Agents and Managing Agents                56



ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Page


Section 10.4
Reliance by Agent                            56

Section 10.5
Notice of Termination Event, Potential Termination Event or

Servicer Default                            56
Section 10.6
Credit Decision; Disclosure of Information by the Agent            57    

Section 10.7
Indemnification of the Agent                        57

Section 10.8
Agent in Individual Capacity                        57

Section 10.9
Resignation of Agents                            58

Section 10.10
Payments by the Agent                        58

ARTICLE XI
MISCELLANEOUS

Section 11.1
Term of Agreement                            58

Section 11.2
Waivers; Amendments                        58

Section 11.3
Notices; Payment Information                        58

Section 11.4
Governing Law; Submission to Jurisdiction; Appointment

of Service Agent                            59
Section 11.5
Integration                                59

Section 11.6
Severability of Provisions                        59

Section 11.7
Counterparts; Facsimile Delivery                    59

Section 11.8
Successors and Assigns; Binding Effect                    59

Section 11.9
Waiver of Confidentiality                        61

Section 11.10
Confidentiality Agreement                        61

Section 11.11
No Bankruptcy Petition Against the Conduit Investor            62

Section 11.12
No Recourse                                62

Section 11.13
No Proceedings; Limitations on Payments                62

Section 11.14
Amendment and Restatement                        62

Section 11.15
USA Patriot Act                            62

Section 11.16
Waiver of Consequential Damages, Etc                    62

Section 11.17
Acknowledgement Regarding Any Supported QFCs.            63

Section 11.18
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions                                63




iii

--------------------------------------------------------------------------------






This Third Amended and Restated Transfer and Administration Agreement (this
“Agreement”), dated as of September 24, 2019, by and among:
(1)    GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability company (the
“SPV”);
(2)    GREIF PACKAGING LLC, a Delaware limited liability company, as an
Originator (in such capacity, the “GP Originator”);
(3)    Delta Petroleum Company, Inc., a Louisiana corporation, as an originator
(the “Delta Originator”);
(4)    American Flange & Manufacturing Co. Inc., a Delaware corporation, as an
originator (the “AFM Originator”);
(5)    caraustar mill group, inc., an Ohio corporation, as an originator (the
“Caraustar Mill Originator”);
(6)    caraustar industrial and consumer products group, inc., a Delaware
corporation, as an originator (the “Caraustar Industrial Originator”);
(7)    caraustar recovered fiber group, inc., a Delaware corporation, as an
originator (the “Caraustar Fiber Originator”);
(8)    THE newark group, inc., a New Jersey corporation, as an originator (the
“Newark Originator”);
(9)    caraustar consumer products group, llc, a Delaware limited liability
company, as an originator (the “Caraustar Consumer Originator”);
(10)    caraustar custom packaging group, inc., a Delaware corporation, as an
originator (the “Caraustar Custom Originator”);
(11)    tama paperboard, llc, a Delaware limited liability company, as an
originator (the “Tama Originator”);
(12)    cascade paper converters co., a Michigan corporation, as an originator
(the “Cascade Originator”, and, together with the GP Originator, the Delta
Originator, the AFM Originator, the Caraustar Mill Originator, the Caraustar
Industrial Originator, the Caraustar Fiber Originator, the Newark Originator,
the Caraustar Consumer Originator, the Caraustar Custom Originator, the Tama
Originator and each other entity from time to time party hereto as an
“Originator” pursuant to a joinder agreement in form and substance acceptable to
the Agent, each, an “Originator” and collectively, the “Originators”);
(13)    GREIF PACKAGING LLC., as servicer (in such capacity, the “Servicer”);
(14)    BANK OF AMERICA, N.A., (“BANA”), as a Committed Investor, a Managing
Agent, an Administrator and the Agent;
(15)    the various Investor Groups, Managing Agents and Administrators from
time to time parties hereto.
PRELIMINARY STATEMENTS. This Agreement amends and restates in its entirety, as
of the date hereof, the Second Amended and Restated Transfer and Administration
Agreement, dated as of September 28, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Agreement”), among
the SPV, the Servicer, the Managing Agents, Investors, the Administrators from
time to time party thereto and the Agent (as successor by assignment to
Cooperative Rabobank U.A., New York Branch pursuant to the Rabobank Assignment).
Upon the effectiveness of this Agreement, the terms and provisions of the
Existing Agreement shall, subject to this paragraph, be amended and restated
hereby in their entirety. Notwithstanding the amendment and restatement of the
Existing Agreement by this Agreement, (i) the SPV and Servicer shall continue to
be liable to each of the parties to the Existing Agreement or any other
Indemnified Party or Servicer Indemnified Party (as such terms are defined in
the Existing Agreement) for fees and expenses which are accrued and unpaid under
the Existing Agreement on the date hereof (collectively, the “Existing Agreement
Outstanding Amounts”) and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the effective date of
this Agreement and (ii) the security interest created under the Existing
Agreement shall remain in full force and effect as security for such Existing
Agreement Outstanding Amounts. Upon the effectiveness of this Agreement, each
reference to the Existing Agreement in any other document, instrument or
agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and/or delivered in connection with the Existing Agreement.


1

--------------------------------------------------------------------------------





The SPV desires to continue to sell, transfer and assign an undivided variable
percentage interest in certain receivables, and the Investors desire to continue
to acquire such undivided variable percentage interest, as such percentage
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by such Investors.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Accounts” means the Blocked Accounts, the Collection Account and each other
account into which Collections may be deposited or received.
“Adjustment” is defined in Section 2.4(c).
“Administrators” means the BANA Administrator, the MUFG Administrator, the TD
Bank Administrator and any other Person that becomes a party to this Agreement
as an “Administrator”.
“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.
“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, (d) the Collection
Account and all Blocked Accounts and all funds and investments therein and all
of the SPV’s rights in the Blocked Account Agreements and (e) all proceeds of
the foregoing.
“Affiliate” means, as to any Person at any time, any other Person which,
directly or indirectly, owns, is in control of, is controlled by, or is under
common control with such Person at such time, in each case whether beneficially,
or as a trustee, guardian or other fiduciary. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the other Person, whether through the ownership of voting securities
or membership interests, by contract, or otherwise.
“AFM Originator” is defined in the Preamble.
“Agent” means BANA, in its capacity as agent for the Secured Parties, and any
successor thereto appointed pursuant to Article X.
“Agents” means, collectively, the Managing Agents and the Agent.
“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.
“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
in existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time, including, without limitation, any amounts owed pursuant to Section 9.3
hereof.
“Agreement” is defined in the Preamble.
“Agricultural Receivable” means any Eligible Receivable originated on or after
April 1st of any calendar year and payable on or prior to October 15th of such
calendar year to an Agricultural Receivable Eligible Obligor.


2

--------------------------------------------------------------------------------





“Agricultural Receivable Eligible Obligor” means any Eligible Obligor or their
corporate successor listed on Schedule 1.01(a) to the Disclosure Letter hereto
as such Schedule 1.01(a) to the Disclosure Letter may be updated from time to
time at the request of the SPV and with the consent of the Agent.
“Alternate Rate” means, for each day during a Rate Period for any Portion of
Investment, an interest rate per annum equal to the Offshore Rate for such Rate
Period; provided that if pursuant to Section 2.4(b), (x) the applicable Managing
Agent is unable to determine the Offshore Rate or (y) it becomes unlawful for
any Investor to fund the purchase or maintenance of any Investment accruing
Yield at the Offshore Rate, then the “Alternate Rate” for each day in such Rate
Period shall be an interest rate per annum equal to the Base Rate in effect for
such Rate Period; provided further that if pursuant to Section 2.4(c), the
Offshore Rate has been replaced by a LIBOR Successor Rate, then the “Alternate
Rate” for each day in such Rate Period shall be an interest rate per annum equal
to the LIBOR Successor Rate in effect on such day. The “Alternate Rate” for any
date on or after the declaration or automatic occurrence of the Termination Date
pursuant to Section 8.2 shall be an interest rate equal to 2.00% per annum above
the Base Rate for such Rate Period. If the calculation of the Alternate Rate
results in an Alternate Rate of less than zero (0), the Alternate Rate shall be
deemed to be zero (0) for all purposes hereunder.
“Anti-Corruption Laws” means, all laws, rules, and regulations of any
jurisdiction applicable to the SPV or any Person that is an Affiliate of the SPV
from time to time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means Law in any jurisdiction in which the Seller
Parties are located or doing business that relates to money laundering or
terrorism financing, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.
“Asset Interest” is defined in Section 2.1(b).
“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the unrecovered principal amount
of such Committed Investor’s investments in the Asset Interest pursuant to the
Program Support Agreement to which it is a party); and (c) in the case of an
assignment on or after the applicable Conduit Investment Termination Date, an
amount equal to (A) the sum of such Committed Investor’s Pro Rata Share of the
Investor Group Percentage of (i) the aggregate Unpaid Balance of the Receivables
(other than Defaulted Receivables), plus (ii) all Collections received by the
Servicer but not yet remitted by the Servicer to the Agent, plus (iii) any
amounts in respect of Deemed Collections required to be paid by the SPV at such
time.
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.
“Assignment Date” is defined in Section 3.1(a).
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“BANA” is defined in the Preamble.
“BANA Administrator” means BANA or an Affiliate thereof, as administrator for
the BANA Investor Group.
“BANA Committed Investor” means each financial institution party to this
Agreement as a BANA Committed Investor.
“BANA Investor Group” is defined in the definition of “Investor Group”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3

--------------------------------------------------------------------------------





“Bank of America Assignment” means that certain Assignment, Assumption and
Resignation Agreement dated as of September 30, 2013, by and among, BANA, as
assignor, PNC Bank, National Association, as assignee, the SPV, the GP
Originator and the GP Servicer.
“Bankruptcy Code” means Title 11 of United States Code.
“Base Rate” means, for any Rate Period or, in connection with the calculation of
the Default Rate, any day, a fluctuating rate per annum calculated as of the
first Business Day of such Rate Period (or, in connection with the calculation
of the Default Rate, such day) equal to the highest of (a) the Federal Funds
Rate for such day, plus 0.50%, (b) the rate of interest in effect for such day
as publicly announced from time to time by the applicable Managing Agent as its
“prime rate” or (c) the daily Offshore Rate for such day plus 1.75%. The “prime
rate” is a rate set by the applicable Managing Agent based upon various factors
including such Managing Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by a Managing Agent shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Basel II” is defined in the definition of “Existing Law”.
“Basel III” is defined in the definition of “Existing Law”.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership complying with the Beneficial Ownership Rule, in form and substance
reasonably acceptable to the Agent.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Blocked Account” means an account and any associated lock-box maintained by the
SPV at a Blocked Account Bank for the purpose of receiving Collections or
concentrating Collections received, set forth in Schedule 4.1(s) to the
Disclosure Letter, or any account added as a Blocked Account pursuant to and in
accordance with Section 4.1(s) to the Disclosure Letter and which, if not
maintained at and in the name of the Agent, is subject to a Blocked Account
Agreement; provided that the Specified Account shall not constitute a Blocked
Account hereunder or under any Transaction Document prior to the occurrence of
the Blocked Account Agreement Amendment Date.
“Blocked Account Agreement” means a deposit account control agreement among the
SPV, the Agent and a Blocked Account Bank, in form and substance reasonably
acceptable to the Agent.
“Blocked Account Agreement Amendment Date” means the date on which the SPV
delivers to the Agent a fully executed amendment to the applicable deposit
account control agreement among the SPV, the Agent and the applicable Blocked
Account Bank pertaining to the Specified Account pursuant to which the Specified
Account is added as a “Collateral Account” thereunder, which amendment shall be
in form and substance satisfactory the Agent.
“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(s) to
the Disclosure Letter, as such Schedule 4.1(s) to the Disclosure Letter may be
modified pursuant to Section 4.1(s).
“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York or the State of Ohio, are authorized or required by
law to close, and, when used with respect to the determination of any Offshore
Rate or any notice with respect thereto, any such day which is also a day for
trading by and between banks in United States dollar deposits in the London
interbank market.
“Calculation Period” means: (a) the period from and including the Closing Date
to and including the next Month End Date; and (b) thereafter, each period from
but excluding a Month End Date to and including the earlier to occur of the next
Month End Date or the Final Payout Date.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


4

--------------------------------------------------------------------------------





“Caraustar Consumer Originator” is defined in the Preamble.
“Caraustar Custom Originator” is defined in the Preamble.
“Caraustar Fiber Originator” is defined in the Preamble.
“Caraustar Industrial Originator” is defined in the Preamble.
“Caraustar Mill Originator” is defined in the Preamble.
“Cascade Originator” is defined in the Preamble.
“Change in Law” is defined in Section 9.3(a).
“Change of Control” means (a) any failure by Greif, Inc. to beneficially own and
control, directly or indirectly, 662/3% or more of the total voting power and
economic interests represented by the issued and outstanding Equity Interests of
any Originator, (b) any failure by the GP Originator to directly own and control
100% of the total voting power and economic interests represented by the issued
and outstanding Equity Interests of the SPV, or (c) any “Change of Control” as
defined in the Senior Credit Agreement.
“Charged-Off Receivable” means a Receivable (a) as to which the Obligor thereof
has become the subject of any Event of Bankruptcy, (b) which has been identified
by the SPV, any Originator or the Servicer as uncollectible, or (c) which,
consistent with the Credit and Collection Policy, would be written off as
uncollectible, in any case, whether or not actually charged off on the books and
records of the SPV or the Servicer.
“Closing Date” means September 24, 2019.
“Closing Fee” is defined in the Fee Letter.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
“Collection Account” is defined in Section 2.9.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including (i) all scheduled interest and
principal payments, and any applicable late fees, in any such case, received and
collected on such Receivable, (ii) all proceeds received by virtue of the
liquidation of such Receivable, net of expenses incurred in connection with such
liquidation, (iii) all proceeds received (net of any such proceeds which are
required by law to be paid to the applicable Obligor) under any damage, casualty
or other insurance policy with respect to such Receivable, (iv) all cash
proceeds of the Related Security related to or otherwise attributable to such
Receivable, (v) any repurchase payment received with respect to such Receivable
pursuant to any applicable recourse obligation of the Servicer or any Originator
under this Agreement or any other Transaction Document and (vi) all Deemed
Collections received with respect to such Receivable.
“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Investor (or its related commercial paper issuer if such Conduit
Investor does not itself issue commercial paper) in the commercial paper market.
“Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments and
to pay Assignment Amounts in accordance herewith in an amount not to exceed the
amount described in the following clause (b), and (b) the dollar amount set
forth opposite such Committed Investor’s signature on the signature pages hereof
under the heading “Commitment” (or, in the case of a Committed Investor which
becomes a party hereto pursuant to an Assignment and Assumption Agreement, as
set forth in such Assignment and Assumption Agreement), minus the dollar amount
of any Commitment or portion thereof assigned by such Committed Investor
pursuant to an Assignment and Assumption Agreement, plus the dollar amount of
any increase to such Committed Investor’s Commitment consented to by such
Committed Investor prior to the time of determination; provided that, except as
set forth in Section 2.17, if the Facility Limit is reduced, the aggregate of
the Commitments of all the Committed Investors shall be reduced in a like amount
and the Commitment of each Committed Investor shall be reduced in proportion to
such reduction.
“Commitment Termination Date” means the earlier to occur of September 24, 2020,
or such later date to which the Commitment Termination Date may be extended by
the SPV, the Agent and the Committed Investors (each in their sole discretion).
“Committed Investors” means (a) for the BANA Investor Group, the BANA Committed
Investors, (b) for the MUFG Investor Group, the MUFG Committed Investors, (c)
for the TD Bank Investor Group, the TD Bank Committed Investors and (d)


5

--------------------------------------------------------------------------------





for any other Investor Group, each of the Persons executing this Agreement in
the capacity of a “Committed Investor” for such Investor Group in accordance
with the terms of this Agreement, and, in each case, successors and permitted
assigns.
“Competitors” is defined in the definition of “Disqualified Investor”.
“Concentration Percentage” means (i) for any Group A Obligor that is not a
Special Obligor, 10.00%, (ii) for any Group B Obligor that is not a Special
Obligor, 10.00%, (iii) for any Group C Obligor that is not a Special Obligor,
5.00%, (iv) for any Group D Obligor that is not a Special Obligor, 2.50%, and
(v) for any Special Obligor, such Special Obligor’s Special Concentration
Percentage.
“Concentration Reserve” means 10.00%.
“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.
“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder. For the avoidance of doubt, the
delivery of any such written notice by such Conduit Investor shall not relieve
or terminate the obligations of any Committed Investor hereunder to fund any
Investment.
“Conduit Investor” means any Person that shall become a party to this Agreement
in the capacity as a “Conduit Investor” and any Conduit Assignee of any of the
foregoing.
“Continuing Obligations” means those obligations which are identified to
continue as obligations under the Prior Assignments.
“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“CP Rate” means, for any day in any Rate Period for any Portion of Investment,
the Alternate Rate for such day.
“Credit and Collection Policy” means the Originators’ credit and collection
policy or policies and practices relating to Receivables as in effect on the
Closing Date and set forth in Exhibit A to the Disclosure Letter, as modified,
from time to time, in compliance with Sections 6.1(a)(vii) and 6.2(c).
“Days Sales Outstanding” means, for any Calculation Period, the ratio obtained
by dividing (a) the aggregate Unpaid Balance of Receivables as of the most
recent Month End Date by (b) the quotient obtained by dividing (i) the aggregate
amount of sales giving rise to Receivables originated during the consecutive
four (4) month period ended on the most recent Month End Date by (ii) 121.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar Laws affecting the rights, remedies, or recourse of
creditors generally, including the Bankruptcy Code and all amendments thereto,
as are in effect from time to time.
“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.
“Default Rate” means, for any day, a per annum rate equal to the sum of (a) the
Base Rate for such day plus (b) 2.00%.
“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (i) the aggregate
Unpaid Balance of all Receivables that became Defaulted Receivables during such
Calculation Period, divided by (ii) the aggregate amount of sales by the
Originators giving rise to Receivables in the fourth month prior to the month of
determination.
“Defaulted Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment and (b) without any duplication, that is less than or equal to 90 days
from the original due date and became a Charged-Off Receivable during any month.


6

--------------------------------------------------------------------------------





“Delinquency Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) equal to the quotient of (a) the aggregate Unpaid Balance of all
Delinquent Receivables as of the most recent Month End Date divided by (b) the
aggregate Unpaid Balance of all Receivables as of the most recent Month End
Date.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment.
“Delta Originator” is defined in the Preamble.
“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs related to an Obligor’s bad
credit, inability to pay or insolvency shall not constitute Dilution, and
contractual adjustments to the amounts payable by the Obligor that are
eliminated from the Receivables balance sold through a reduction in purchase
price shall not constitute Dilution.
“Dilution Horizon Ratio” means, for any Calculation Period, the ratio (expressed
as a percentage) computed as of the most recent Month End Date by dividing (a)
the aggregate initial Unpaid Balance of sales by the Originators giving rise to
Receivables during such Calculation Period by (b) the Net Pool Balance as of
such Month End Date.
“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date by dividing (a) the
aggregate Dilution incurred during such period, by (b) the aggregate amount of
sales by the Originators giving rise to Receivables in the month prior to the
month of determination.
“Dilution Reserve Ratio” means, for any Calculation Period, a percentage equal
to:
capture.jpg [capture.jpg]
where:
SF    =    the Stress Factor;
EDR    =    the Expected Dilution Ratio;
DS    =    the Dilution Spike; and
DHR    =    the Dilution Horizon Ratio.
“Dilution Spike” means, as of any date of determination, the highest average
Dilution Ratio for any two consecutive calendar months during the immediately
preceding 12 calendar months.
“Disclosure Letter” means the letter of even date herewith delivered by the SPV
to the Agent and the Investors.
“Disqualified Investor” means, on any date, (a) Persons that are specifically
identified by the SPV on Schedule 1.01(b) to the Disclosure Letter (as such
schedule may be supplemented or updated from time to time by the SPV in
accordance with this definition) prior to such date, (b) Persons that are
determined by the SPV to be competitors of the Greif, Inc. or its Subsidiaries
and which are specifically identified by the SPV by providing the Agent with a
written supplement or update to Schedule 1.01(b) to the Disclosure Letter
(“Competitors”) prior to such date, (c) in the case of the foregoing clauses (a)
and (b), any of such Persons’ Affiliates to the extent such Affiliates (i)(A)
are clearly identifiable as Affiliates based solely on the similarity of such
Affiliates’ names and (B) are not bona fide investment funds, or (ii)(A) upon
reasonable written notice to the Agent, are specifically identified as
Affiliates in a written supplement or update to Schedule 1.01(b) to the
Disclosure Letter and (B) are not bona fide investment funds; provided that (x)
the initial Disqualified Investors shall be specifically identified as such in
Schedule 1.01(b) to the Disclosure Letter and (y) any supplements or other
updates to Schedule 1.01(b) to the Disclosure Letter made thereto from time to
time after the Closing Date shall become effective five (5) Business Days after
delivery to the Agent and the Investors (but which shall not


7

--------------------------------------------------------------------------------





apply retroactively to disqualify any parties that have previously acquired an
interest in the Investments, whether by assignment or participation) of such
supplement or update to Schedule 1.01(b) to the Disclosure Letter.
“Dollar” or “$” means the lawful currency of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars: (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by, the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1+” by
S&P, “P-1” by Moody’s and “A-1+” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the Rating
Agencies (without the “r” symbol attached to any such rating by S&P), and (d)
commercial paper of any corporation incorporated under the laws of the United
States or any political subdivision thereof, provided that such commercial paper
is rated “A-1+” by S&P, “P-1” by Moody’s and “A-1+” by Fitch (if rated by Fitch)
(without the “r” symbol attached to any such rating by S&P).
“Eligible Obligor” means, at any time, any Obligor:
(a)which is not an Affiliate or employee of any of the Originators, SPV or
Servicer;
(b)which is not an Official Body;
(c)[Reserved];
(d)which is not a Sanctioned Person; and
(e)which does not have more than 50.0% of Defaulted Receivables with respect to
the Receivables owed by such Obligor.
“Eligible Receivable” means, at any time, any Receivable:
(a)which was originated by an Originator on an arm’s length basis in the
ordinary course of its business;
(b)(i)    with respect to which each of the applicable Originator and the SPV
has performed all obligations required to be performed by it thereunder or under
any related Contract, including shipment of the merchandise and/or the
performance of the services purchased thereunder; (ii) which has been billed to
the relevant Obligor; and (iii) which, according to the Contract related
thereto, is required to be paid in full within 120 days of the original billing
date therefor unless such Receivable is an Agricultural Receivable, provided,
however, that the Agent may deem any Extended Term Receivable or Agricultural
Receivable to be ineligible at any time in its discretion upon twenty (20) days
advance written notice to the SPV;
(c)which was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policy;
(d)which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;
(e)the Obligor of which has been directed to make all payments to a Blocked
Account;
(f)which is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;


8

--------------------------------------------------------------------------------





(g)which (i) together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and (ii) is not
subject to any asserted litigation, dispute, offset, holdback, counterclaim or
other defense; provided that, with respect to offsets and holdbacks included in
the calculation of Offset Payable, (x) at any time Greif, Inc.’s corporate
family rating is greater than or equal to “BB” by S&P and “Ba2” by Moody’s, such
holdbacks and offsets shall not render all or any portion of such Receivable
ineligible pursuant to this clause (g)(ii) and (y) at any time Greif, Inc.’s
corporate family rating is below “BB” by S&P or “Ba2” by Moody’s, only the
portion of such Receivable that is the subject of such offset or holdback shall
be deemed to be ineligible pursuant to the terms of this clause (g)(ii);
(h)which is denominated and payable only in Dollars in the United States;
(i)which is not a Delinquent Receivable or Defaulted Receivable;
(j)which is not a Charged-Off Receivable;
(k)which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits) in a manner not otherwise authorized by this Agreement; provided that
only such portion of such Receivable that is the subject of such compromise,
adjustment or modification shall be deemed to be ineligible pursuant to the
terms of this clause (k);
(l)which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and is not evidenced by instruments or chattel paper;
(m)which, together with the Contract related thereto, does not contravene in any
material respect any Laws applicable thereto (including Laws relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);
(n)the assignment of which under the First Tier Agreement by the applicable
Originator to the SPV and hereunder by the SPV to the Agent does not violate,
conflict or contravene any applicable Law or any enforceable contractual or
other restriction, limitation or encumbrance;
(o)such Receivable is not a Receivable which arose as a result of the sale of
consigned inventory owned by a third party or a sale in which the Originator
acted as agent of any other Person or otherwise not as principal;
(p)such Receivable has not been selected for funding under the Facility pursuant
to any “adverse selection” procedures;
(q)such Receivable does not arise under a Contract which contains a
confidentiality provision that purports to restrict the ability of the SPV or
its assignees to exercise their rights under such Contract or the First Tier
Agreement, including, without limitation, the SPV’s or its assignees’ right to
review such Contract;
(r)which (together with the Related Security related thereto) has been the
subject of either a valid transfer and assignment from, or the grant of a first
priority perfected security interest therein by, the SPV to the Agent, on behalf
of the Investors, of all of the SPV’s right, title and interest therein,
effective until the Final Payout Date (unless repurchased by the SPV at an
earlier date pursuant to this Agreement); and
(s)the Obligor of which is an Eligible Obligor.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting or whether certificated or not
certificated), of capital of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership,
whether outstanding on the date hereof or issued thereafter.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and any regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under Section
302(b) of ERISA, Section 414(m) or Section 414(o) of the Code.


9

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.
“Excess Concentration” means, at any time, the sum of the following (without
duplication):
(a)    the aggregate of the amounts calculated for each Obligor of a Receivable
equal to the amount (if any) by which (i) the aggregate Unpaid Balance of all
Eligible Receivables of such Obligor exceeds (ii) an amount equal to the
Concentration Percentage for such Obligor, multiplied by the Aggregate Unpaid
Balance at such time; plus
(b)    the amount (if any) by which the aggregate Unpaid Balance of all Eligible
Receivables with respect to which, as of such date, any payment, or any part
thereof, remains unpaid 31 days or more, but not more than 60 days, from the
original due date thereof, exceeds 25.00% of the aggregate amount of sales by
the Originators giving rise to Receivables in the second month prior to the
month of determination; plus
(c)    the amount (if any) by which the aggregate Unpaid Balance of all Eligible
Receivables with respect to which, as of such date, any payment, or any part
thereof, remains unpaid 61 days or more, but not more than 90 days, from the
original due date thereof, exceeds 25.00% of the aggregate amount of sales by
the Originators giving rise to Receivables in the third month prior to the month
of determination; plus
(d)    the amount (if any) by which (i) the aggregate Unpaid Balance of all
Eligible Receivables with a maturity greater than 60 days but less than 121 days
exceeds (ii) an amount equal to 17.50% multiplied by the Aggregate Unpaid
Balance at such time, plus
(e)    the amount (if any) by which (i) the aggregate Unpaid Balance of all
Eligible Receivables with a maturity greater than 90 days but less than 121 days
exceeds (ii) an amount equal to 7.50% multiplied by the Aggregate Unpaid Balance
at such time, plus    
(f)    the amount (if any) by which (i) the aggregate Unpaid Balance of all
Eligible Receivables originated on or after April 1st of any calendar year and
payable on or prior to October 15th of such calendar year to an Obligor
designated as an “Agricultural Receivable Eligible Obligor” by the SPV with the
consent of the Agent exceeds (ii) an amount equal to 10.00% multiplied by the
Aggregate Unpaid Balance at such time, plus
(g)    the amount (if any) by which (i) the aggregate Unpaid Balance of all
Eligible Receivables with foreign (non-U.S. and Canada) Obligors (denominated in
Dollars) exceeds (ii) an amount equal to 5.00% multiplied by the Aggregate
Unpaid Balance at such time.
“Excluded Amounts” is defined in Section 4.1(s).
“Excluded Taxes” means, with respect to the Managing Agent, any Investor, any
other Secured Party, or any other recipient of any payment to be made by or on
account of any obligation of a payor hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located


10

--------------------------------------------------------------------------------





or, in the case of any Investor, in which its applicable Funding Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the payor is located and
U.S. federal backup withholding, (c) in the case of a Foreign Investor, any
withholding tax that is imposed on amounts payable to such Foreign Investor at
the time such Foreign Investor becomes a party hereto (or designates a new
Funding Office) or is attributable to such Foreign Investor’s failure or
inability (other than as a result of a Change in Law) to comply with Section
9.5, except to the extent that such Foreign Investor (or its assignor, if any)
was entitled, at the time of designation of a new Funding Office (or
assignment), to receive additional amounts from the SPV with respect to such
withholding tax pursuant to Section 9.4 and (d) any U.S. federal withholding
taxes imposed under FATCA.
“Existing Agreement” is defined in the preliminary statements.
“Existing Agreement Closing Date” means September 28, 2016.
“Existing Agreement Outstanding Amounts” is defined in the preliminary
statements.
“Existing First Tier Agreement” means that certain second amended and restated
sale agreement, dated as of September 28, 2016, between the SPV and the
Originators party thereto.
“Existing Law” means (a) the final rule title “Risk-Based Capital Guidelines:
Capital Adequacy Guidelines: Capital Maintenance: Regulatory Capital: Impact of
Modifications to Generally Accepted Accounting Principles: Consolidation of
Asset-Backed Commercial Paper Programs: and Other Related Issues,” adopted by
the United States bank regulatory agencies on December 15, 2009 (the “FAS
166/167 Capital Guidelines”); (b) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Dodd Frank Act”); (c) the revised Basel Accord prepared by the
Basel Committee on Banking Supervision as set out in the publication entitled
“Basel II: International Convergence of Capital Measurements and Capital
Standards: A Revised Framework” (as updated from time to time, “Basel II”); (d)
the agreements reached by the Basel Committee on Banking Supervision in “Basel
III: A Global Regulatory Framework for More Resilient Banks and Banking Systems”
(as amended, supplemented or otherwise modified or replaced from time to time,
“Basel III”); or (e) any rules, regulations, guidance, interpretations,
directives or requests from any Official Body relating to, or implementing the
FAS 166/167 Capital Guidelines, the Dodd-Frank Act, Basel II or Basel III
(whether or not having the force of law).
“Expected Dilution Ratio” means, for any Calculation Period, the average of the
Dilution Ratios for the 12 calendar months ending on the most recent Month End
Date.
“Extended Term Receivable” means any Eligible Receivable with a maturity greater
than 60 days but less than 121 days.
“Facility Fee” is defined in the Fee Letter.
“Facility Limit” means at any time $275,000,000, as such amount may be increased
in accordance with Section 2.17 or reduced in accordance with Section 2.16 or
2.17; provided that such amount may not at any time exceed the aggregate
Commitments then in effect.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.
“Fee Letter” means, as applicable, (i) the confidential letter agreement among
the SPV, the Agent and the Managing Agent for each Investor Group and (ii) each
confidential letter agreement entered into by the SPV, the Agent and any
Managing Agent for an Investor Group that becomes a party to this Agreement on
or after the Closing Date.
“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.


11

--------------------------------------------------------------------------------





“First Tier Agreement” means the Third Amended and Restated Sale Agreement,
dated as of the Closing Date, among the Originators and the SPV.
“Foreign Investor” means (a) if the SPV is a U.S. Person, an Investor that is
not a U.S. Person, and (b) if the SPV is not a U.S. Person, an Investor that is
a resident or organized under the laws of a jurisdiction other than that in
which the SPV is resident for tax purposes.
“Funding Office” of an Investor means the office from which such Investor funds
its Investment.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.
“GP Originator” is defined in the Preamble.
“Greif Guaranty” or “Guaranty” means the Third Amended and Restated Guaranty
dated as of the date hereof (as hereafter amended, supplemented or restated)
delivered by Greif, Inc. to the Persons named therein in relation to the
obligations of the Originators and the Servicer under the Transaction Documents.
“Group A Obligor” means any Obligor (or, if such Obligor is not rated, its
parent company) with a short-term rating of at least: (a) “A-1” by S&P, or if
such Obligor (or, if applicable, such parent company) does not have a short-term
rating from S&P, a long-term rating of “A+” or better by S&P, and (b) “P-1” by
Moody’s, or if such Obligor (or, if applicable, such parent company) does not
have a short-term rating from Moody’s, a long-term rating of “A1” or better by
Moody’s.
“Group B Obligor” means any Obligor that is not a Group A Obligor, which Obligor
(or, if such Obligor is not rated, its parent company) has a short-term rating
of at least: (a) “A-2” by S&P, or if such Obligor does not have a short-term
rating from S&P, a long-term rating of “BBB+” to “A” by S&P, and (b) “P-2” by
Moody’s, or if such Obligor (or, if applicable, such parent company) does not
have a short-term rating from Moody’s, a long-term rating of “Baa1” to “A2” by
Moody’s.
“Group C Obligor” means any Obligor that is not a Group A Obligor or Group B
Obligor, which Obligor (or, if such Obligor is not rated, its parent) has a
short-term rating of at least: (a) “A-3” by S&P, or if such Obligor does not
have a short-term rating from S&P, a long-term rating of “BBB-” to “BBB” by S&P,
and (b) “P-3” by Moody’s, or if such Obligor (or, if applicable, such parent
company) does not have a short-term rating from Moody’s, a long-term rating of
“Baa3” to “Baa2” by Moody’s.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
“Guarantee” means, with respect to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Increase Amount” is defined in Section 2.17.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


12

--------------------------------------------------------------------------------





(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts and other accrued liabilities incurred
payable in the ordinary course of business);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)all Attributable Indebtedness in respect of Capitalized Leases, Synthetic
Lease Obligations and Synthetic Debt of such Person; and
(g)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person or such Indebtedness would not be required to be
consolidated with the other Indebtedness of such Person under GAAP. The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.
“Indemnified Amounts” is defined in Section 9.1.
“Indemnified Parties” is defined in Section 9.1.
“Interest Component” means, at any time of determination for any Conduit
Investor, the aggregate Yield accrued and to accrue through the end of the
current Rate Period for the Portion of Investment accruing Yield calculated by
reference to the CP Rate at such time (determined for such purpose using the CP
Rate most recently determined by its Administrator).
“Investment” is defined in Section 2.2(a).
“Investment Date” is defined in Section 2.3(a).
“Investment Request” means each request substantially in the form of Exhibit C.
“Investor(s)” means the Conduit Investors, the Committed Investors and/or the
Uncommitted Investors, as the context may require.
“Investor Group” means each of the following groups of Investors:
(a)BANA, as Administrator and Managing Agent, and the BANA Committed Investors
from time to time party hereto (the “BANA Investor Group”);
(b)MUFG, as Administrator and Managing Agent and the MUFG Committed Investors
from time to time party hereto (the “MUFG Investor Group”);
(c)TD Bank, as Administrator and Managing Agent, the TD Bank Conduit Investor
and the TD Bank Committed Investors from time to time party hereto (the “TD Bank
Investor Group”); and
(d)any Conduit Investor, its Administrator, its Managing Agent and its related
Committed Investors from time to time party hereto.
“Investor Group Percentage” means, for any Investor Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate amount of the Commitments of all Committed Investors in
that Investor Group and the denominator of which is the sum of such numerators
for each of the Investor Groups.
“KYC Package” means the documentation and other information requested by any
Agent-Related Person in any KYC Request.


13

--------------------------------------------------------------------------------





“KYC Request” means any reasonable request of any Agent-Related Person for
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.
“LIBOR Screen Rate” is defined in the definition of “Offshore Base Rate”.
“LIBOR Successor Rate” is defined in Section 2.4(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Offshore Base Rate, Rate Period and any related definitions, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the Agent in
consultation with the SPV, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the SPV).
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loss Horizon Ratio” means, for any Calculation Period, the quotient, expressed
as a percentage, of (a) the aggregate initial Unpaid Balance of Eligible
Receivables which arose during the four most recent Calculation Periods, divided
by (b) the Net Pool Balance as of the most recent Month End Date.
“Loss Reserve Ratio” means, for any Calculation Period, the product, expressed
as a percentage, of (a) the Stress Factor, (b) the highest three-month average,
during the twelve-month period ending on the most recent Month End Date, of the
Default Ratio and (c) the Loss Horizon Ratio for such Calculation Period.
“Majority Investors” means, (i) at any time there are two or fewer Committed
Investors, all Committed Investors, (ii) at any time there are three Committed
Investors, at least two such Committed Investors that hold Commitments
aggregating in excess of fifty percent (50%) of the Facility Limit as of such
date (or, if the Commitments shall have been terminated, the Investors whose
aggregate pro rata shares of the Net Investment exceed fifty percent (50%) of
the Net Investment) and (iii) at any time there are four or more Committed
Investors, those Committed Investors that hold Commitments aggregating in excess
of fifty percent (50%) of the Facility Limit as of such date (or, if the
Commitments shall have been terminated, the Investors whose aggregate pro rata
shares of the Net Investment exceed fifty percent (50%) of the Net Investment);
provided that, in each of the cases of clauses (ii) and (iii), at any time BANA
is the Agent hereunder, the BANA Committed Investors must be among the Majority
Investors.
“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectibility of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the SPV individually or Greif, Inc. and its
consolidated Subsidiaries (taken as a whole), (c) the ability of any of the SPV,
the Servicer or any of the Originators to perform its respective material
obligations under the Transaction Documents to which it is a party, or (d) the
rights of or benefits available to the Agent, the Managing Agents or the
Investors under the Transaction Documents.
“Material Subsidiary” has the meaning assigned to such term in the Senior Credit
Agreement.
“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.
“Maximum Net Investment” means, at any time, an amount equal to the Facility
Limit.


14

--------------------------------------------------------------------------------





“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Greif, Inc. or any other Originator, as
applicable.
“Minimum Dilution Reserve” means, at any time, the product (expressed as a
percentage) of (a) the Expected Dilution Ratio and (ii) the Dilution Horizon
Ratio.
“Minimum Reserve Ratio” means, for any Calculation Period, the sum, expressed as
a percentage, of (a) the Minimum Dilution Reserve and (b) the Concentration
Reserve.
“Month End Date” means the last day of each calendar month.
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
“MUFG” means MUFG Bank, Ltd..
“MUFG Administrator” means MUFG, as administrator for the MUFG Investor Group.
“MUFG Committed Investor” means the financial institution party to this
Agreement as a Committed Investor for the MUFG Investor Group.
“MUFG Investor Group” is defined in the definition of “Investor Group”.
“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.
“Net Investment” at any time means (a) the cash amounts paid to the SPV pursuant
to Sections 2.2 and 2.3, together with the amount of any funding under a Program
Support Agreement allocated to the Interest Component at the time of such
funding less (b) the aggregate amount of Collections theretofore received and
applied by the Agent to reduce such Net Investment pursuant to Section 2.12;
provided that the Net Investment shall be restored and reinstated in the amount
of any Collections so received and applied if at any time the distribution of
such Collections is rescinded or must otherwise be returned for any reason; and
provided further that the Net Investment shall be increased by the amount
described in Section 3.1(b) as described therein.
“Net Pool Balance” means, at any time, (a) the Aggregate Unpaid Balance at such
time, minus (b) the Excess Concentration, minus, (c) solely if Greif, Inc.’s
corporate family rating is below “BB” by S&P or “Ba2” by Moody’s, Offset
Payables.
“Newark Originator” is defined in the Preamble.
“Notice Letter Agreement” means the letter agreement, dated as of the date
hereof, among the parties hereto, setting forth certain notice and account
information.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.
“OFAC” is defined in the definition of “Sanctioned Person”.
“Official Body” means any government, supra-national body or political
subdivision or any agency, authority, bureau, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any court, tribunal, grand jury or arbitrator, or any accounting board or
authority (whether or not a part of government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.
“Offset Payables” means sum for each Eligible Receivable of the portion of the
Unpaid Balance of such Eligible Receivable that is subject to offsets and
holdbacks; provided, that for such purpose, “Offset Payables” shall be
calculated without duplication of clause (g)(ii) of the definition of “Eligible
Receivable”.
“Offshore Base Rate” means, for any Rate Period:
(i)the rate per annum (carried out to the fifth decimal place) equal to the rate
determined by the Agent to be the offered rate that appears on the page of the
applicable Bloomberg screen page at 11:00 a.m. (London time) on the day that is
two Business Days prior to the first day of such Rate Period that displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently


15

--------------------------------------------------------------------------------





being LIBOR01, the “LIBOR Screen Rate”) for deposits in United States dollars
with a term equivalent to one month;
(ii)in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Agent to be the offered rate on the day that is two
Business Days prior to the first day of such Rate Period on such other page or
other service that displays the London interbank offered rate administered by
ICE Benchmark Administration Limited for deposits in United States dollars with
a term equivalent to one month; or
(iii)in the event the rates referenced in the preceding subsections (i) and (ii)
are not available, the rate per annum determined by the Agent on the day that is
two Business Days prior to the first day of such Rate Period as the rate of
interest at which Dollar deposits in same day funds in the approximate amount of
the applicable investment to be funded by reference to the Offshore Rate and
with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request.
“Offshore Rate” means, for any day during any Rate Period, a rate per annum
determined by the applicable Managing Agent pursuant to the following formula:
capture1.jpg [capture1.jpg]
“Originator” is defined in the Preamble.
“PATRIOT Act” is defined in Section 11.15.
“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.
“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.
“PNC Assignment” means that certain Assignment, Assumption and Resignation
Agreement dated as of September 28, 2016, by and among, PNC Bank, National
Association, as assignor, Cooperatieve Rabobank U.A., New York Branch, as
assignee, the SPV, the GP Originator and the Servicer.
“Portion of Investment” is defined in Section 2.4(a).
“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.
“Prior Assignments” means the Bank of America Assignment, the PNC Assignment and
the Rabobank Assignment.
“Pro Rata Share” means, with respect to a Committed Investor and a particular
Investor Group at any time, the Commitment of such Committed Investor, divided
by the sum of the Commitments of all Committed Investors in such Investor Group
(or, if the Commitments shall have been terminated, its pro rata share of the
Net Investment funded by such Investor Group).
“Program Fee” is defined in the Fee Letter.
“Program Support Agreement” means and includes, with respect to any Conduit
Investor, any agreement entered into by any Program Support Provider providing
for the issuance of one or more letters of credit for the account of the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor), the issuance of one or more surety bonds for which the Conduit
Investor (or such related issuer) is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Conduit
Investor (or such related issuer) to any Program Support Provider of the Asset
Interest (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to the Conduit Investor (or such related
issuer) in connection with its commercial paper program, together with any
letter of credit, surety bond or other instrument issued thereunder.


16

--------------------------------------------------------------------------------





“Program Support Provider” means and includes, with respect to any Conduit
Investor, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor) or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the Conduit
Investor’s (or such related issuer’s) commercial paper program.
“Rabobank Assignment” means that certain Assignment, Assumption and Resignation
Agreement dated as of September 24, 2019, by and among, Cooperative Rabobank
U.A., New York Branch, as assignor, Bank of America, N.A., as assignee, the SPV,
the GP Originator and the Servicer.
“Rate Period” means with respect to any Portion of Investment (a) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of Investment and ending on (but excluding) the next following
Settlement Date, and (b) thereafter, each period commencing on (and including) a
Settlement Date and ending on (but excluding) the next following Settlement
Date; provided that
(A)    any Rate Period with respect to any Portion of Investment that would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided that if Yield in respect of such Rate Period
is computed by reference to the Offshore Rate, and such Rate Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Rate Period shall end
on the next preceding Business Day; and
(B)    in the case of any Rate Period for any Portion of Investment that
commences before the Termination Date and would otherwise end on a date
occurring after the Termination Date, such Rate Period shall end on such
Termination Date and the duration of each Rate Period which commences on or
after the Termination Date shall be of such duration as shall be selected by
such Managing Agent.
“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.
“Receivable” means any right to payment owed by any Obligor or evidenced by a
Contract arising in connection with the sale of goods or the rendering of
services by an Originator or any right of an Originator or the SPV to payment
from or on behalf of an Obligor, in respect of any scheduled payment of
interest, principal or otherwise under a Contract, or any right to reimbursement
for funds paid or advanced by an Originator or the SPV on behalf of an Obligor
under such Contract, whether constituting an account, chattel paper, instrument,
payment intangible, or general intangible, (whether or not earned by
performance), together with all supplemental or additional payments required by
the terms of such Contract with respect to insurance, maintenance, ancillary
products and services and any other specific charges (including the obligation
to pay any finance charges, fees and other charges with respect thereto), other
than a Retained Receivable.
“Recipient” is defined in Section 2.10.
“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, any Originator or the
Servicer with respect to the Receivables, any other Affected Assets or the
Obligors.
“Register” is defined in Section 11.8.
“Reinvestment” is defined in Section 2.2(b).
“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.
“Related Committed Investor” means, with respect to any Uncommitted Investor,
the Committed Investors in such Uncommitted Investor’s Investor Group.
“Related Security” means, with respect to any Receivable, all of the applicable
Originator’s (without giving effect to any transfer under the First Tier
Agreement) or the SPV’s rights, title and interest in, to and under:
(a)any goods (including returned or repossessed goods) and documentation or
title evidencing the shipment or storage of any goods relating to any sale
giving rise to such Receivable;


17

--------------------------------------------------------------------------------





(b)all other Liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the related
Contract or otherwise, together with all financing statements and other filings
authorized by an Obligor relating thereto;
(c)all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;
(d)all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;
(e)all Collections with respect to such Receivable and all of the SPV’s or the
applicable Originator’s right, title and interest in and to any deposit or other
account (including the Blocked Accounts and the Collection Account) into which
such Collections may be deposited or received; and
(f)all proceeds of the foregoing.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in facilities similar
to this Agreement.
“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder.
“Reporting Date” is defined in Section 2.8.
“Required Reserves” at any time means the product of (x) the Net Pool Balance
and (y) the greater of (I) 13.00% and (II) the sum of (a) the Yield Reserve
Ratio, plus (b) the Servicing Fee Reserve Ratio, plus (c) the greater of (i) the
sum of the Loss Reserve Ratio and the Dilution Reserve Ratio and (ii) the
Minimum Reserve Ratio, each as in effect at such time.
“Responsible Officer” means: (a) in the case of a corporation, its president,
senior vice president, executive vice president or treasurer, and, in any case
where two Responsible Officers are acting on behalf of such corporation, the
second such Responsible Officer may be a secretary or assistant secretary; (b)
in the case of a limited partnership, the Responsible Officer of the general
partner, acting on behalf of such general partner in its capacity as general
partner; and (c) in the case of a limited liability company, the chairman, chief
executive officer, president, chief operating officer, chief financial officer,
executive vice president, senior vice president or treasurer of such limited
liability company or of the manager, managing member or sole member of such
limited liability company, acting on behalf of such manager, managing member or
sole member in its capacity as manager, managing member or sole member.
“Restricted Payments” is defined in Section 6.2(l).
“Retained Receivable” has the meaning provided in the First Tier Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.
“Sanctioned Country” is defined in the definition of “Sanctioned Person”.
“Sanctioned Person” means a Person that is, or is owned more than 50% or
otherwise controlled by Persons that are: (i) listed in any Sanctions related
list of designated Persons that is published publicly and maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority of a jurisdiction
in which a Seller Party is located (collectively, “Sanctions”), or (ii) located,
organized, operating or resident in a country or territory that is, or whose
government is, the subject or target of Sanctions (a “Sanctioned Country”).
“Sanctions” is defined in the definition of “Sanctioned Person”.
“Scheduled Unavailability Date” is defined in Section 2.4(c).
“Seasonal Facility Limit Increase” is defined in Section 2.17.
“Seasonal Facility Limit Increase Request” is defined in Section 2.17.


18

--------------------------------------------------------------------------------





“Seasonal Period” is defined in Section 2.17.
“Secured Parties” means the Investors, the Agent, each Managing Agent, each
Administrator and the Program Support Providers.
“Seller Parties” means the SPV, each Originator, the initial Servicer, and
Greif, Inc.
“Senior Credit Agreement” means:
(a)the Amended and Restated Credit Agreement dated as of February 11, 2019 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time), by and mong Greif, Inc., a Delaware corporation, Greif Packaging LLC, a
Delaware limited liability company, Greif UK International Holding Ltd., a
private limited liability company incorporated and existing under the laws of
the United Kingdom, Greif International Holding, B.V., a private limited
liability company (besloten vennootschap met beperlite aansprakelijkheid)
incorporated and existing under the laws of The Netherlands with statutory seat
in Amstelveen, Greif Luxembourg Holding S.A R.L., a Luxembourg private limited
liability company (societe a responsabilite limitee), organized under the laws
of the Grand Duchy of Luxembourg, having its registered office at 12C, rue
Guillaume Kroll, L-1882 Luxembourg, Grand Duchy of Luxembourg, and registered
with the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) and
certain other wholly-owned subsidiaries of Greif, Inc. party thereto, each
lender from time to time party thereto, and JPMorgan Chase Bank, National
Association, as administrative agent and letter of credit issuer; or
(b)if the agreement referred to in paragraph (a) is terminated or cancelled, any
secured or unsecured revolving credit or term loan agreement between or among
Greif, Inc., as borrower, and any bank or banks or financial institutions, as
lenders(s), for borrowed monies to be used for general corporate purposes of
Greif, Inc. and/or its Subsidiaries, with an original term of not less than 3
years and an original aggregate loan commitment of at least U.S.$250,000,000 or
the equivalent thereof in any other currency and, if there is more than one such
revolving credit or term loan agreement, then such agreement which involves the
greatest original aggregate loan commitment(s) and, as between agreements having
the same aggregate original loan commitment(s), then the one which has the most
recent date; or
(c)if the agreement referred to in paragraph (a) above and all agreements, if
any, which apply under paragraph (b) have been terminated or cancelled, then so
long as paragraph (b) does not apply as the result of one or more new agreements
being entered into, the agreement which is the last such agreement under
paragraph (a) or (b) to be so terminated or cancelled as in effect (for purposes
of this definition) pursuant to such paragraphs immediately prior to such
termination or cancellation.
“Servicer” is defined in the Preamble.
“Servicer Default” is defined in Section 7.5.
“Servicer Indemnified Amounts” is defined in Section 9.2.
“Servicer Indemnified Parties” is defined in Section 9.2.
“Servicer Report” means a report, in substantially the form attached hereto as
Exhibit D or in such other form as is mutually agreed to by the SPV, the
Servicer and the Agent, furnished by the Servicer pursuant to Section 2.8.
“Servicing Fee” means the fees payable to the Servicer from Collections, in an
amount equal to either (i) at any time when the Servicer is an Affiliate of
Greif, Inc., 1.0% per annum on the weighted daily average of the aggregate
Unpaid Balances of the Receivables for the preceding calendar month, or (ii) at
any time when the Servicer is not an Affiliate of Greif, Inc., the amount
determined upon the agreement of the Servicer, and the Agent, payable in arrears
on each Settlement Date from Collections pursuant to, and subject to the
priority of payments set forth in, Section 2.12. With respect to any Portion of
Investment, the Servicing Fee allocable thereto shall be equal to the Servicing
Fee determined as set forth above, times a fraction, the numerator of which is
the amount of such Portion of Investment and the denominator of which is the Net
Investment.
“Servicing Fee Reserve Ratio” means, at any time, the quotient, expressed as a
percentage, of (a) the product of (i) 1.5 times (ii) the current Servicing Fee
rate, times (iii) the Days Sales Outstanding in effect on such date, divided by
(b) the number of days in the calendar year in which such Servicing Fee rate is
calculated (i.e., 365/366).
“Settlement Date” means (a) prior to the Termination Date, the 17th day of each
calendar month (or, if such day is not a Business Day, the immediately
succeeding Business Day) or such other day as agreed upon in writing by the SPV
and the Agent,


19

--------------------------------------------------------------------------------





after consultation with the Managing Agents, and (b) for any Portion of
Investment on and after the Termination Date, each day selected from time to
time by the Agent, after consultation with the Managing Agents (it being
understood that the Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Investment pursuant to clause (a) of this
definition.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” has the meaning provided in the First Tier Agreement.
“Special Concentration Percentage” means, for any Special Obligor, the “Special
Concentration Percentage” assigned to such Special Obligor and agreed to in
writing by the agent, the Majority Investors and the SPV substantially in the
form of Exhibit G hereto.
“Specified Account” means the “Specified Account” set forth on Schedule 4.1(s)
to the Disclosure Letter.
“Special Obligor” means any Obligor designated as a “Special Obligor” after the
Closing Date by the Agent and the SPV pursuant to a written notice substantially
in the form of Exhibit G hereto; provided that the Agent and the Majority
Investors may revoke the designation of any Obligor as a Special Obligor at any
time upon two (2) Business Days’ prior written notice to the SPV.
“Stress Factor” means 2.0.
“SPV” is defined in the Preamble.
“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each


20

--------------------------------------------------------------------------------





case, creating obligations that do not appear on the balance sheet of such
Person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment).
“Tama Originator” is defined in the Preamble.
“Taxes” is defined in Section 9.4(a).
“TD Bank” means The Toronto Dominion Bank.
“TD Bank Administrator” means TD Bank or an Affiliate thereof, as administrator
for the TD Bank Investor Group.
“TD Bank Committed Investor” means the financial institution party to this
Agreement as a TD Bank Committed Investor.
“TD Bank Conduit Investor” means Reliant Trust.
“TD Bank Investor Group” is defined in the definition of “Investor Group”.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent”) as long as any of the Rate Period
options set forth in the definition of “Rate Period” and that is based on SOFR
and that has been selected or recommended by the Relevant Governmental Body, in
each case as published on an information service as selected by the Agent from
time to time in its reasonable discretion.
“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than five (5) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2 and (c) the Commitment Termination
Date.
“Termination Event” is defined in Section 8.1.
“Three-Month Days Sales Outstanding” means, for any Calculation Period, the
average of the Days Sales Outstanding for such Calculation Period and each of
the two immediately preceding Calculation Periods.
“Three-Month Default Ratio” means, for any Calculation Period, the average of
the Default Ratio for such Calculation Period and each of the two immediately
preceding Calculation Periods.
“Three-Month Delinquency Ratio” means, for any Calculation Period, the average
of the Delinquency Ratio for such Calculation Period and each of the two
immediately preceding Calculation Periods.
“Transaction Costs” is defined in Section 9.6(a).
“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Fee Letters, the Blocked Account Agreements, Guaranty, each
Assignment and Assumption Agreement, the Disclosure Letter, the Notice Letter
Agreement and all of the other instruments, documents and other agreements
executed and delivered by the Servicer, any Originator or the SPV in connection
with any of the foregoing.
“Two-Month Dilution Ratio” means, for any Calculation Period, the average of the
Dilution Ratio for such Calculation Period and the immediately preceding
Calculation Period.
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.
“Uncommitted Investor” means (a) the TD Bank Conduit Investor and (b) any other
Conduit Investor designated as an “Uncommitted Investor” for any Investor Group
and any of their respective Conduit Assignees.
“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.
“U.S.” or “United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 9.5(iii).


21

--------------------------------------------------------------------------------





“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” means, for any Rate Period, the sum for each day in such Rate Period of:
(i)for any Portion of Investment to the extent a Conduit Investor funds such
Portion of Investment through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer) on such day,
capture3.jpg [capture3.jpg]
(ii)for any Portion of Investment funded by a Committed Investor on such day and
for any Portion of Investment to the extent a Conduit Investor will not be
funding such Portion of Investment through the issuance of Commercial Paper
(directly or indirectly through a related commercial paper issuer) on such day,
capture4.jpg [capture4.jpg]
where:
AR
=     the Alternate Rate for such Portion of Investment for such day,

CPR
=    the CP Rate for such Conduit Investor for such Portion of Investment for
such day,

D
=    1, and

I
=    such Portion of Investment for such day;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that notwithstanding the forgoing, all computations of
Yield based on the Base Rate shall be based on a year of 365 or 366 days, as
applicable.
“Yield Reserve Ratio” means, as of any date of determination, the quotient,
expressed as a percentage, of (a) the product of (i) 1.5 times (ii) the Days
Sales Outstanding in effect on such date times (iii) the Base Rate in effect on
such date (as determined by the Agent), divided by (b) the number of days in the
calendar year in which such Base Rate is calculated (i.e., 365/366).
SECTION 1.2    Other Terms. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant thereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any Law refer to that Law as amended from time to
time and include any successor Law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms; (i)
references to any Person include that Person’s successors and permitted assigns;
and (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.


22

--------------------------------------------------------------------------------





SECTION 1.3    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.
SECTION 1.4    Times of Day. Unless otherwise specified in this Agreement, time
references are to time in New York, New York.
SECTION 1.5    Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any
Transaction Document, and either the SPV or the Majority Investors shall so
request, the Agent, the Investors and the SPV shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Majority Investors);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
SPV shall provide to the Agent and the Investors financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding the
foregoing, with respect to the accounting for leases as either operating leases
or capital leases, the impact of FASB ASC 840 and FASB ASC 842 or any subsequent
pronouncement having similar effect shall be disregarded.


ARTICLE II
PURCHASES AND SETTLEMENTS
SECTION 2.1 Transfer of Affected Assets; Intended Characterization. (a) Sale of
Asset Interest. In consideration of the payment by each Managing Agent (on
behalf of the applicable Investors in the related Investor Group as determined
pursuant to Section 2.3 of the Existing Agreement and of this Agreement) of the
amount of the applicable Investor Group Percentage of the initial Investment on
the Existing Agreement Closing Date and each Managing Agent’s agreement (on
behalf of the applicable Investors as determined below) to make payments to the
SPV from time to time in accordance with Sections 2.2 and 2.3 of the Existing
Agreement and of this Agreement, effective upon the SPV’s (or its designee’s)
receipt of payment for such Investment on the Existing Agreement Closing Date,
the SPV sold, conveyed, transferred and assigned, and as of the Closing Date,
hereby sells, conveys, transfers and assigns, to the Agent, on behalf of the
Investors, (i) all Receivables existing on the Existing Agreement Closing Date
or thereafter arising or acquired by the SPV from time to time prior to the date
hereof under the Existing First Tier Agreement and under the First Tier
Agreement, and (ii) all other Affected Assets, whether existing on the Existing
Agreement Closing Date or thereafter arising at any time and acquired by the SPV
under the Existing First Tier Agreement and under the First Tier Agreement.
(b)Purchase of Asset Interest. Subject to the terms and conditions hereof, the
Agent (on behalf of the Investors) hereby purchases and accepts from the SPV the
Receivables and all other Affected Assets sold, assigned and transferred
pursuant to Section 2.1(a). The Agent’s right, title and interest in and to such
Receivables and all other Affected Assets (on behalf of the Investors) hereunder
is herein called the “Asset Interest”. Each Investment hereunder shall be made
by the Investor Groups pro rata according to their respective Investor Group
Percentages. The Agent shall hold the Asset Interest on behalf of the Investors
in each Investor Group in accordance with the respective portions of the Net
Investment funded by that Investor Group from time to time. Within each Investor
Group, the Agent shall hold the applicable Investor Group Percentage of the
Asset Interest on behalf of the Investors in that Investor Group in accordance
with the respective outstanding portions of the Net Investment funded by them.
(c)Obligations Not Assumed. The foregoing sale, assignment and transfer does not
constitute and is not intended to result in the creation, or an assumption by
the Agent, the Managing Agents or any Investor, of any obligation of the SPV,
any Originator, or any other Person under or in connection with the Receivables
or any other Affected Asset, all of which shall remain the obligations and
liabilities of the SPV and/or the Originators, as applicable.
(d)Intended Characterization; Grant of Security Interest.
(i)The SPV, the Agent, the Managing Agents and the Investors intend that the
sale, assignment and transfer of the Affected Assets to the Agent (on behalf of
the Investors) hereunder shall be treated as a sale for all purposes, other than
accounting and federal and state income tax purposes. If notwithstanding the
intent of the parties, the sale, assignment and transfer of the Affected Assets
to the Agent (on behalf of the Investors) is not treated as a sale for all
purposes, other than accounting and federal and state income tax purposes, the


23

--------------------------------------------------------------------------------





sale, assignment and transfer of the Affected Assets shall be treated as the
grant of, and the SPV hereby does grant, a security interest in the Affected
Assets to secure the payment and performance of the SPV’s obligations to the
Agent (on behalf of the Investors) hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law. The
SPV and Agent agree, and each Investor by acquiring an Investment or other
interest in the Affected Assets agrees, to treat and report such Investment or
other interests in the Affected Assets as indebtedness for U.S. federal and
state income tax purposes. The SPV hereby authorizes the Agent to file financing
statements naming the SPV as debtor or seller and describing as the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement.
(ii)The SPV hereby grants to the Agent (on behalf of the Investors) a security
interest in the Accounts as additional collateral to secure the payment and
performance of the SPV’s obligations to the Agent (on behalf of the Investors)
hereunder and under the other Transaction Documents or as may be determined in
connection therewith by applicable Law.
(iii)Each of the parties hereto further expressly acknowledges and agrees that
the Commitments of the Committed Investors hereunder, regardless of the intended
true sale nature of the overall transaction, are financial accommodations
(within the meaning of Section 365(c)(2) of the Bankruptcy Code) to or for the
benefit of SPV.
SECTION 2.2 Purchase Price. Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Agent (on behalf of the Investors)
hereunder:
(a)Investments. On the Closing Date, and thereafter from time to time prior to
the Termination Date, on request of the SPV in accordance with Section 2.3, each
Managing Agent (on behalf of the applicable Investors as determined pursuant to
Section 2.3) shall pay to the Agent, and the Agent shall pay to the SPV, the
applicable Investor Group Percentage of an amount equal in each instance to the
lesser of (i) the amount requested by the SPV under Section 2.3(a), and (ii) the
largest amount that will not cause (A) the Net Investment to exceed the Maximum
Net Investment and (B) the sum of the Net Investment and Required Reserves to
exceed the Net Pool Balance. Each such payment is herein called an “Investment”.
Notwithstanding anything to the contrary in this Agreement, each Investor Group
agrees to make the initial Investment on the Closing Date in accordance with the
funds flow memorandum attached as Schedule 1.01(d) to the Disclosure Letter and
agrees that, after giving effect to the making of such Investment in accordance
with such funds flow memorandum, each Investor Group shall hold its Investor
Group Percentage of the Net Investment.
(b)Reinvestments. On each Business Day during the Reinvestment Period, the
Servicer, on behalf of the Agent (on behalf of the Managing Agents and the
Investors), shall pay to the SPV, out of Collections, the amount available for
Reinvestment in accordance with Section 2.12(a)(iii). Each such payment is
hereinafter called a “Reinvestment”. All Reinvestments with respect to the
applicable Investor Group Percentage of the Asset Interest shall be made ratably
on behalf of the Investors in the relevant Investor Group in accordance with the
respective outstanding portions of the Net Investment funded by them.
(c)Deferred Purchase Price. On each Business Day on and after the Final Payout
Date, the Servicer, on behalf of the Agent, shall pay to the SPV an amount equal
to the Collections of Receivables received by the SPV less the accrued and
unpaid Servicing Fee (and the SPV (or the Servicer on its behalf) shall apply
such Collections in the manner described in Section 2.14).
(d)SPV Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, no Managing Agent shall, nor shall be
obligated (whether on behalf of the applicable Uncommitted Investor or the
Committed Investors in such Managing Agent’s Investor Group) to, pay any amount
to the SPV as the purchase price of Receivables pursuant to subsections (b) and
(c) above except to the extent of Collections on Receivables available for
distribution to the SPV in accordance with this Agreement (but without otherwise
limiting any obligations under Section 2.3). Any amount that any Managing Agent
(whether on behalf of the Uncommitted Investors or the Committed Investors in
such Managing Agent’s Investor Group) does not pay pursuant to the preceding
sentence shall not constitute a claim (as defined in § 101 of the Bankruptcy
Code) against or corporate obligation of such Managing Agent for any such
insufficiency unless and until such amount becomes available for distribution to
the SPV under Section 2.12.
SECTION 2.3 Investment Procedures.
(a)Notice. The SPV shall request an Investment hereunder, by request to the
Agent (which shall promptly provide a copy to each Managing Agent) given by
facsimile or e-mail in the form of an Investment Request at least one (1)
Business Day prior to the proposed date of any Investment (including the initial
Investment). Each such Investment Request shall specify


24

--------------------------------------------------------------------------------





(i) the desired amount of such Investment (which shall be at least $1,000,000 in
the aggregate for all Investor Groups or an integral aggregate multiple of
$100,000 in excess thereof per Investor Group or, to the extent that the then
available unused portion of the Maximum Net Investment is less than such amount,
such lesser amount equal to such available unused portion of the Maximum Net
Investment), and (ii) the desired date of such Investment (the “Investment
Date”) which shall be a Business Day.
(b)Conduit Investor Acceptance or Rejection; Investment Request Irrevocable.
(i)Each Managing Agent will promptly notify the Conduit Investors in its
Investor Group and their respective Administrators of the Managing Agent’s
receipt of any Investment Request. If the Investment Request is received prior
to the Conduit Investment Termination Date, each Conduit Investor shall instruct
its Administrator to cause its Managing Agent to accept or reject such
Investment Request by notice given to the SPV, its Managing Agent and the Agent
by telephone or facsimile by no later than the close of its business on the
Business Day following its receipt of any such Investment Request. Any rejection
by a Conduit Investor shall not relieve or terminate the obligations of any
Committed Investor hereunder to fund any Investment.
(ii)Each Investment Request shall be irrevocable and binding on the SPV, and the
SPV shall indemnify each Investor against any loss or expense incurred by such
Investor, either directly or indirectly (including, in the case of any Conduit
Investor, through a Program Support Agreement) as a result of any failure by the
SPV to complete such Investment, including any loss (including loss of profit)
or expense incurred by the Agent, any Managing Agent or any Investor, either
directly or indirectly (including, in the case of any Conduit Investor, pursuant
to a Program Support Agreement) by reason of the liquidation or reemployment of
funds acquired by such Investor (or the applicable Program Support Provider(s))
(including funds obtained by issuing commercial paper or promissory notes or
obtaining deposits or loans from third parties) in order to fund such
Investment.
(c)Committed Investor’s Commitment. Subject to the satisfaction of the
conditions precedent set forth in Sections 5.1 and 5.2 and the other terms and
conditions hereof, each Committed Investor hereby agrees to make Investments
during the period from and including the Closing Date to but not including the
Commitment Termination Date in an aggregate amount up to but not exceeding the
Commitment of such Committed Investor as in effect from time to time. Subject to
Section 2.2(b) concerning Reinvestments, at no time will any Uncommitted
Investor have any obligation to fund an Investment or Reinvestment. At all times
on and after the Conduit Investment Termination Date with respect to a Conduit
Investor, all Investments and Reinvestments shall be made by the Managing Agent
on behalf of the Committed Investors in such Investor Group. At any time when
any Uncommitted Investor has rejected a request to fund its Investor Group
Percentage of an Investment, its Managing Agent shall so notify the Related
Committed Investors and such Related Committed Investors shall fund their
respective share of such Investment, on a pro rata basis, in accordance with
their respective Pro Rata Shares. Notwithstanding anything contained in this
Section 2.3(c) or elsewhere in this Agreement to the contrary, no Committed
Investor shall be obligated to provide its Managing Agent or the SPV with funds
in connection with an Investment in an amount that would result in the portion
of the Net Investment then funded by it exceeding its Commitment then in effect
(inclusive of any amounts funded by such Committed Investor under the Program
Support Agreement to which it is a party). The obligation of the Committed
Investors in each Investor Group to remit the applicable Investor Group
Percentage of any Investment shall be several from that of the other Committed
Investors in the other Investor Groups and within the each Investor Group each
Committed Investor’s obligation to fund its portion of the Investments shall be
several from the obligations of the other Investors. The failure of any
Committed Investor to so make such amount available to its Managing Agent shall
not relieve any other Committed Investor of its obligation hereunder.
(d)Payment of Investment. On any Investment Date, each Uncommitted Investor or
each Committed Investor, as the case may be, shall remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a)) to
the account of the Managing Agent specified therefor from time to time by the
Managing Agent by notice to such Persons by wire transfer of same day funds.
Following the Managing Agent’s receipt of funds from the Investors as aforesaid,
the Managing Agent shall remit such funds received to the Agent, and the Agent
shall remit such funds to the SPV’s account at the location indicated in the
Notice Letter Agreement, by wire transfer of same day funds.
(e)Managing Agent May Advance Funds. Unless a Managing Agent shall have received
notice from any Investor in its Investor Group that such Person will not make
its share of any Investment available on the applicable Investment Date
therefor, a Managing Agent may (but shall have no obligation to) make any such
Investor’s share of any such Investment available to the Agent in anticipation
of the receipt by the Managing Agent of such amount from the applicable
Investor. Subject to Section 2.3(c), to the extent any such Investor fails to
remit any such amount to its Managing Agent after any such advance by such
Managing Agent on such Investment Date, such Investor, and if such Investor does
not, upon the request of the applicable Managing Agent, the SPV, shall be
required to pay such amount to the Agent for payment to such Managing Agent for
its own account, together with interest thereon at a per annum rate equal to the
Federal Funds Rate, in the case of such Investor, or the Base Rate, in the case
of the SPV, to the Agent for payment to such Managing Agent (provided that a
Conduit Investor shall have


25

--------------------------------------------------------------------------------





no obligation to pay such interest amounts except to the extent that it shall
have sufficient funds to pay the face amount of its Commercial Paper in full).
Until such amount shall be repaid, such amount shall be deemed to be Net
Investment paid by the applicable Managing Agent and such Managing Agent shall
be deemed to be the owner of an interest in the Asset Interest hereunder to the
extent of such Investment. Upon the payment of such amount to the Agent for
payment to the applicable Managing Agent (i) by the SPV, the amount of the
aggregate Net Investment shall be reduced by such amount or (ii) by such
Investor, such payment shall constitute such Person’s payment of its share of
the applicable Investment.
SECTION 2.4 Determination of Yield and Rate Periods.
(a)From time to time, for purposes of determining the Rate Periods applicable to
the different portions of the Net Investment funded by its Investor Group and of
calculating Yield with respect thereto, each Managing Agent shall allocate the
Net Investment allocable to its Investor Group to one or more tranches (each a
“Portion of Investment”). At any time, each Portion of Investment shall have
only one Rate Period and one Rate Type.
(b)Offshore Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the Offshore
Rate for any proposed Rate Period, then:
(A)    such Managing Agent shall forthwith notify its Conduit Investor or
Committed Investors, as applicable, and the SPV that the Offshore Rate cannot be
determined for such Rate Period, and
(B)    while such circumstances exist, none of such Conduit Investor, such
Committed Investors or such Managing Agent shall allocate any Portion of
Investment with respect to Investments made during such period or reallocate any
Portion of Investment allocated to any then existing Rate Period ending during
such period, to a Rate Period with respect to which Yield is calculated by
reference to the Offshore Rate.
(i)If, with respect to any outstanding Rate Period, a Conduit Investor or any
Committed Investor on behalf of which a Managing Agent holds any Portion of
Investment notifies such Managing Agent that it is unable to obtain matching
deposits in the London interbank market to fund its purchase or maintenance of
such Portion of Investment or that the Offshore Rate applicable to such Portion
of Investment will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Investment for such Rate Period, then (A) such
Managing Agent shall forthwith so notify the SPV and (B) upon such notice and
thereafter while such circumstances exist none of such Managing Agent, such
Conduit Investor or such Committed Investor, as applicable, shall allocate any
other Portion of Investment with respect to Investments made during such period
or reallocate any Portion of Investment allocated to any Rate Period ending
during such period, to a Rate Period with respect to which Yield is calculated
by reference to the Offshore Rate.
(ii)Notwithstanding any other provision of this Agreement, if a Conduit Investor
or any of the Committed Investors, as applicable, shall notify their respective
Managing Agent that such Person has determined (or has been notified by any
Program Support Provider) that the introduction after the Closing Date of or any
change in or in the interpretation of any Law makes it unlawful (either for such
Conduit Investor, such Committed Investor or such Program Support Provider, as
applicable), or any central bank or other Official Body asserts that it is
unlawful for such Conduit Investor, such Committed Investor or such Program
Support Provider, as applicable, to fund the purchases or maintenance of any
Portion of Investment accruing Yield calculated by reference to the Offshore
Rate, then (A) as of the effective date of such notice from such Person to its
Managing Agent, the obligation or ability of such Conduit Investor or such
Committed Investor, as applicable, to fund the making or maintenance of any
Portion of Investment accruing Yield calculated by reference to the Offshore
Rate shall be suspended until such Person notifies its Managing Agent that the
circumstances causing such suspension no longer exist and (B) each Portion of
Investment made or maintained by such Person shall either (1) if such Person may
lawfully continue to maintain such Portion of Investment accruing Yield
calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate (determined without regard to clause (c) of the definition thereof) or (2)
if such Person shall determine that it may not lawfully continue to maintain
such Portion of Investment accruing Yield calculated by reference to the
Offshore Rate until the end of the applicable Rate Period, such Person’s share
of such Portion of Investment allocated to such Rate Period shall be deemed to
accrue Yield at the Base Rate from the effective date of such notice until the
end of such Rate Period.
(c)Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, if the Agent determines (which determination shall be
conclusive absent manifest error), or the SPV or the Majority Investors notify


26

--------------------------------------------------------------------------------





the Agent (with, in the case of the Majority Investors, a copy to the SPV) that
the SPV or Majority Investors (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the Offshore
Base Rate for any requested Rate Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or an Official Body having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the Offshore Base Rate or the LIBOR Screen Rate shall no longer
be made available, or used for determining the interest rate of loans, provided
that, at the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide the Offshore Base Rate
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.4, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Offshore Base Rate,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the SPV may amend this
Agreement to replace the Offshore Base Rate with (x) one or more SOFR-Based
Rates or (y) another alternate benchmark rate giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated facilities for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated facilities for such benchmarks, which adjustment
or method for calculating such adjustment shall be published on an information
service as selected by the Agent from time to time in its reasonable discretion
and may be periodically updated (the “Adjustment;” and any such proposed rate, a
“LIBOR Successor Rate”), and any such amendment shall become effective at 5:00
p.m. on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Investors and the SPV unless, prior to such time, Majority
Investors have delivered to the Agent written notice that such Majority
Investors (A) in the case of an amendment to replace the Offshore Base Rate with
a rate described in clause (x), object to the Adjustment; or (B) in the case of
an amendment to replace the Offshore Base Rate with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Majority Investors shall not be entitled to object to
any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the SPV and each Investor.
Thereafter, (x) the obligation of the Investors to make or maintain a Portion of
Investment with an interest rate equal to the Offshore Rate shall be suspended
(to the extent of the affected Portion of Investment or Rate Periods), and (y)
the Offshore Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the SPV may revoke any pending Investment
Request for a Portion of Investment with an interest rate equal to the Offshore
Rate or request for conversion to or continuation of a Portion of Investment
with an interest rate equal to the Offshore Rate (to the extent of the affected
Portion of Investment or Rate Periods) or, failing that, will be deemed to have
converted any such request into a request for a Portion of Investment with an
interest rate equal to the Base Rate (subject to the foregoing clause (y)) in
the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the Agent in
consultation with the SPV will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
SECTION 2.5 Yield, Fees and Other Costs and Expenses. Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement:
(a)to the Agent, and to the Agent for the benefit of each Managing Agent, all
fees hereunder and under each Fee Letter, all amounts payable pursuant to
Article IX, if any, and the Servicing Fees, if required pursuant to Section
2.12(b); and


27

--------------------------------------------------------------------------------





(b)on each Settlement Date, to the extent not paid pursuant to Section 2.12 for
any reason, to the Agent, on behalf of the Conduit Investor or the Committed
Investors, as applicable, an amount equal to the accrued and unpaid Yield for
the related Rate Period.
Nothing in this Agreement shall limit in any way the obligations of the SPV to
pay the amounts set forth in this Section 2.5.
SECTION 2.6 Deemed Collections. (a) Dilutions. If on any day the Unpaid Balance
of an Eligible Receivable is reduced (but not cancelled) as a result of any
Dilution, the SPV shall be deemed to have received on such day a Collection of
such Receivable in the amount of such reduction. If on any day an Eligible
Receivable is canceled as a result of any Dilution, the SPV shall be deemed to
have received on such day a Collection of such Eligible Receivable in the amount
of the Unpaid Balance (as determined immediately prior to such Dilution) of such
Eligible Receivable. Any amount deemed to have been received under this Section
2.6(a) shall constitute a “Deemed Collection”. Upon any such Deemed Collection,
the SPV shall, on the second Business Day following its knowledge of such
Dilution, pay to the Servicer an amount equal to such Deemed Collection and such
amount shall be applied by the Servicer as a Collection in accordance with
Section 2.12.
(b)Breach of Representation or Warranty. If on any day any representation or
warranty in Sections 4.1(d), (k), (t) or (u) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the Agent, for
the benefit of the Investors, as contemplated hereunder) is determined to have
been incorrect at the time such representation or warranty was made or deemed
made, the SPV shall be deemed to have received on such day a Collection of such
Eligible Receivable equal to its Unpaid Balance. Any amount deemed to have been
received under this Section 2.6(b) shall constitute a “Deemed Collection”. Upon
any such Deemed Collection, the SPV shall, on the second Business Day following
its knowledge thereof, deposit into the Collection Account an amount equal to
such Deemed Collection and such amount shall be applied by the Servicer as a
Collection in accordance with Section 2.12.
SECTION 2.7 Payments and Computations, Etc. All amounts to be paid or deposited
by the SPV or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 12:00 noon on the day when due in
immediately available funds; if such amounts are payable to the Agent (whether
on behalf of any Managing Agent, Investor or otherwise) they shall be paid or
deposited in the account indicated under the heading “Payment Information” in
Section 11.3, until otherwise notified by the Agent. The Agent shall pay all
amounts payable to each Managing Agent at the direction of such Managing Agent.
The SPV shall, to the extent permitted by Law, pay to the Agent, or to the Agent
for the benefit of the Investors, as applicable, upon demand, interest on all
amounts not paid or deposited when due hereunder (subject to any applicable
grace period) at the Default Rate. All computations of per annum fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. Any computations made
by the Agent of amounts payable by the SPV hereunder shall be binding upon the
SPV absent manifest error.
SECTION 2.8 Reports. By no later than 4:00 p.m. on the second Business Day prior
to each Settlement Date and, so long as Greif, Inc.’s corporate family rating is
below “BB-” by S&P or “Ba3” by Moody’s, on a weekly basis, within four (4)
Business Days after a request from the Agent (each, a “Reporting Date”), the
Servicer shall prepare and forward to the Agent and each Managing Agent a
Servicer Report, certified by the Servicer.
SECTION 2.9 Collection Account. The SPV shall establish in its name on or prior
to the Closing Date and shall maintain a segregated account (the “Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Agent, on behalf of the Secured Parties.
The Agent shall have exclusive dominion and control over the Collection Account
and all monies, instruments and other property from time to time in the
Collection Account; provided that the Servicer and the SPV shall be permitted to
withdraw amounts from the Collection Account so long as (x) no Potential
Termination Event or Termination Event has occurred and is continuing and (y)
such withdrawal is otherwise permitted hereunder. The SPV and the Servicer shall
remit to the Collection Account on the dates specified in Section 2.12(b) all
amounts due and owing thereunder. At all other times, any Collections received
directly by the SPV, any of the Originators or the Servicer shall be sent
promptly (but in any event within two (2) Business Days of receipt) to a Blocked
Account. Funds on deposit in the Collection Account (other than investment
earnings) shall be invested, prior to the occurrence and continuance of a
Potential Termination Event or Termination Event, by the SPV or the Servicer (on
behalf of the SPV) in Eligible Investments that will mature so that such funds
will be available so as to permit amounts in the Collection Account to be paid
and applied on the next Settlement Date and otherwise in accordance with the
provisions of Section 2.12; provided that such funds shall not reduce the Net
Investment or accrued Yield hereunder until so applied under Section 2.12. On
each Settlement Date, all interest and earnings (net of losses and investment
expenses) on funds on deposit in the Collection Account shall be applied as
Collections. On the Final Payout Date, any and all funds remaining on deposit in
the Collection Account shall be paid to the SPV.
SECTION 2.10 Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the


28

--------------------------------------------------------------------------------





portion of the Asset Interest owned by it (other than pursuant to a Fee Letter
or Article IX and other than as a result of the differences in the timing of the
applications of Collections pursuant to Section 2.12 and other than a result of
the different methods for calculating Yield) in excess of its ratable share of
payments on account of the Asset Interest obtained by the Investors entitled
thereto, such Recipient shall forthwith purchase from the Investors entitled to
a share of such amount participations in the portions of the Asset Interest
owned by such Persons as shall be necessary to cause such Recipient to share the
excess payment ratably with each such other Person entitled thereto; provided
that if all or any portion of such excess payment is thereafter recovered from
such Recipient, such purchase from each such other Person shall be rescinded and
each such other Person shall repay to the Recipient the purchase price paid by
such Recipient for such participation to the extent of such recovery, together
with an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.
SECTION 2.11 Right of Setoff. Without in any way limiting the provisions of
Section 2.10, each of the Agent, each Managing Agent and each Investor is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence of the Termination Date due to the occurrence and continuation of a
Termination Event, upon prior written notice to the SPV, to set-off, appropriate
and apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness held or owing by the
Agent, the Managing Agent or such Investor to, or for the account of, the SPV
against the amount of the Aggregate Unpaids owing by the SPV to such Person or
to the Agent or the Managing Agent on behalf of such Person (even if contingent
or unmatured).
SECTION 2.12 Settlement Procedures. (a) Daily Procedure. On each day, the
Servicer shall, out of the Collections received or deemed received by the SPV
and after return of any Excluded Amounts received in error, any of the
Originators or the Servicer (including in any Blocked Account) on such day:
(i)hold in trust for the benefit of the Agent (on behalf of each Managing Agent
and such Managing Agents’ Investor Groups) an amount equal to the aggregate of
the Yield and the Program Fee, in each case for the related Rate Period accrued
through such day for all Portions of Investment, the Facility Fee and the
Servicing Fee accrued through such day, and any other Aggregate Unpaids (other
than Net Investment not then due and owing) accrued through such day and not
previously held in trust (and which are then due);
(ii)hold in trust for the benefit of the Agent (on behalf of each Managing Agent
and such Managing Agents’ Investor Groups) an amount equal to the excess, if
any, of:
(A)    the greatest of:
(1)
if the SPV shall have elected to reduce the Net Investment under Section 2.13,
the amount of the proposed reduction,

(2)
the amount, if any, by which the sum of the Net Investment and Required Reserves
shall exceed the Net Pool Balance, together with the amount, if any, by which
the Net Investment shall exceed the Maximum Net Investment, and

(3)
if such day is on or after the Termination Date, the Net Investment; over

(B)    the aggregate of the amounts theretofore set aside and then so held for
the benefit of the Managing Agents (on behalf of such Managing Agents’ Investor
Groups) pursuant to this clause (ii); and
(iii)pay the remainder, if any, of such Collections to the SPV for application
to Reinvestment, for the benefit of the Agent (for the benefit of the Investor),
in the Receivables and other Affected Assets in accordance with Section 2.2(b).
To the extent and for so long as such Collections may not be reinvested pursuant
to Section 2.2(b), the Servicer shall hold such Collections in trust for the
benefit of the Agent (for the benefit of the Investors).
(b)Settlement Procedures.
(i)The Servicer shall deposit into the Collection Account, on each Business Day
selected by the SPV for a reduction of the Net Investment under Section 2.13 the
amount of Collections held for the Agent pursuant to Section 2.12(a)(ii)(A)(1).
(ii)On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance, the Servicer
shall immediately pay to the Collection Account from amounts set aside pursuant
to Section 2.12(a)(ii)(A)(2) an amount equal to such excess.


29

--------------------------------------------------------------------------------





(iii)On each Settlement Date, the Servicer shall deposit to the Collection
Account out of the amount, if any, held in trust pursuant to Section 2.12(a)(i)
and (to the extent not theretofore reinvested) Section 2.12(a)(iii) and not
theretofore deposited to the Collection Account pursuant to this Section
2.12(b), an amount equal to the lesser of such amount and the Net Investment;
provided, that if the Agent gives its consent (which consent may be revoked at
any time during the continuation of a Termination Event or a Potential
Termination Event), the Servicer may retain amounts which would otherwise be
deposited in respect of the accrued and unpaid Servicing Fee, in which case no
distribution shall be made in respect of such Servicing Fee under clause (c)
below. Any amounts set aside pursuant to Section 2.12(a) in excess of the amount
required to be deposited in the Collection Account pursuant to this subsection
(b) shall continue to be set aside and held in trust by the Servicer for
application on the next succeeding Settlement Date, and provided, further, that
if (i) the Servicer makes a deposit into the Collection Account in respect of a
Collection of a Receivable and such Collection was received by the Servicer in
the form of a check that is not honored for any reason, (ii) the Servicer makes
a mistake with respect to the amount of any Collection and deposits an amount
that is less than or more than the actual amount of such Collection or (iii) the
deposit was made in error and constitutes an Excluded Amount, the Servicer shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any payment in respect of
which a dishonored check is received shall be deemed not to have been paid.
(c)Order of Application. Upon receipt by the SPV of funds deposited to the
Collection Account pursuant to Section 2.12(b), the Servicer or, following the
occurrence and during the continuance of a Potential Termination Event or
Termination Event, the Agent shall distribute them to the Persons, for the
purposes and in the order of priority set forth below:
(i)to the Agent, for the benefit of each Managing Agent, pro rata based on the
amount of accrued and unpaid Yield owing to such Managing Agent’s Investor
Group, in payment of the accrued and unpaid Yield and Program Fee on all
Portions of Investment and for the related Rate Period and the Facility Fee then
due and owing;
(ii)if an Originator or any Affiliate of an Originator is not then the Servicer,
to the Servicer, in payment of the accrued and unpaid Servicing Fee then due and
owing on such Settlement Date;
(iii)to the Agent, for the benefit of each Managing Agent, (A) prior to the
Termination Date, except as otherwise provided in Section 2.17, pro rata based
upon the Net Investment attributable to such Managing Agent’s Investor Group in
reduction of the outstanding Net Investment, an amount equal to the sum of (x)
the positive difference (if any) of (I) the sum of the Net Investment plus the
Required Reserves minus (II) the Net Pool Balance and (y) the amount of any
optional reduction of the Net Investment specified by the SPV in accordance with
Section 2.13, and (B) on or after the Termination Date, pro rata based upon the
Net Investment attributable to such Managing Agent’s Investor Group in reduction
of the outstanding Net Investment, an amount equal to the outstanding Net
Investment;
(iv)to the Agent, and to the Agent for the benefit of each other Secured Party
as such Secured Party may be entitled to such payment, pro rata based on the
amounts due and owing to each of them, in payment of any other Aggregate Unpaids
(other than Net Investment not then due and owing) then due and owing by the SPV
hereunder to such Person (including, without limitation, any amounts owed
pursuant to Section 9.3 hereof) (in each case, without duplication);
(v)if an Originator or any Affiliate of an Originator is the Servicer, to the
Servicer in payment of the accrued Servicing Fee then due and owing on such
Settlement Date, to the extent not paid pursuant to clause (ii) above or
retained pursuant to Section 2.12(b) above; and
(vi)to the SPV, any remaining amounts.
SECTION 2.13     Optional Reduction of Net Investment. The SPV may at any time
elect to cause the reduction of the Net Investment as follows:
(a)the SPV shall instruct the Servicer to (and the Servicer shall) set aside
Collections and hold them in trust for the Managing Agents (on behalf of such
Managing Agents’ Investor Groups) under Section 2.12(a)(ii)(A)(1) until the
amount so set aside shall equal the desired amount of reduction;


30

--------------------------------------------------------------------------------





(b)the SPV shall give the Agent and the Managing Agents at least one (1)
Business Day’s prior written notice of the amount of such reduction and the date
on which such reduction will occur; and
(c)on any Business Day occurring at least one (1) Business Day after the date of
the SPV’s notice, the Servicer shall pay to each applicable Managing Agent (on a
pro rata basis based on the Net Investment attributed to such Managing Agents’
Investor Group), in reduction of the Net Investment, the amount of such
Collections so held or, if less, the Net Investment (it being understood that
the Net Investment shall not be deemed reduced by any amount set aside or held
pursuant to this Section 2.13 unless and until, and then only to the extent
that, such amount is finally paid to the applicable Managing Agents as
aforesaid); provided that the amount of any such reduction shall be not less
than $1,000,000 or an integral aggregate multiple of $100,000 in excess thereof.
SECTION 2.14     Application of Collections Distributable to SPV. The Servicer
shall allocate and apply, on behalf of the SPV, Collections distributable to the
SPV hereunder pursuant to Section 2.12(c)(vi), in accordance with the
instructions of the SPV, provided that the SPV shall instruct the Servicer to
allocate and apply such Collections so that the operating expenses and other
contractual obligations of the SPV are timely paid when due.
SECTION 2.15     Collections Held in Trust. So long as the SPV or the Servicer
shall hold any Collections or Deemed Collections then or thereafter required to
be paid by the SPV to the Servicer or by the SPV or the Servicer to the Agent,
it shall hold such Collections in trust, and shall deposit such Collections into
a Blocked Account or the Collection Account at such times otherwise required by
this Agreement. The Net Investment shall not be deemed reduced by any amount
held in trust or in the Collection Account pursuant to Sections 2.12 or 2.13
unless and until, and then only to the extent that, such amount is finally paid
to the Agent or the applicable Managing Agent in accordance with Sections 2.12
or 2.13.
SECTION 2.16     Reduction of Facility Limit. The SPV may, upon at least ten
(10) Business Days’ written notice to the Agent and each Managing Agent,
terminate the facility provided in this Article II in whole or, from time to
time, irrevocably reduce in part the unused portion of the Facility Limit;
provided that each partial reduction shall be in the amount of at least
$5,000,000, or an integral multiple of $1,000,000 in excess thereof, and that,
unless terminated in whole, the Facility Limit shall in no event be reduced
below $50,000,000; and provided further that (in addition to and without
limiting any other requirements for termination or prepayment hereunder) no such
termination in whole shall be effective unless and until all Aggregate Unpaids
have been paid in full. The Agent shall advise the Managing Agents of any notice
it receives pursuant to this Section 2.16.
SECTION 2.17     Increase of Facility Limit. So long as the Commitment
Termination Date has not occurred and no Termination Event exists, at any time
during the period commencing on June 1st and ending on September 30th of each
calendar year (the “Seasonal Period”), the Servicer may, upon 10 Business Days’
prior written notice to each Committed Investor, request (a “Seasonal Facility
Limit Increase Request”) that the Facility Limit be increased by an amount not
to exceed $25,000,000 (the “Increase Amount”) and that each Committed Investor’s
Commitment be increased ratably based upon such Committed Investor’s pro rata
share of the Increase Amount; provided that (x) no Committed Investor’s
Commitment shall be increased as a result of a Seasonal Facility Limit Increase
Request unless such Committed Investor has consented to such increase in its
sole discretion in writing and (y) on the last day of the Seasonal Period, (A)
the Commitment of each Committed Investor that has agreed to increase such
Committed Investor’s Commitment for such Seasonal Period (each, an “Increasing
Committed Investor”) shall be automatically reduced by the amount by which such
Committed Investor has agreed to increase its Commitment during such Seasonal
Period, (B) the Facility Limit shall be automatically reduced by the aggregate
amount by which each Committed Investor’s Commitment is reduced pursuant to
clause (A) above and (C) the SPV shall pay the Agent the amount, if any, by
which the Net Investment exceeds the Maximum Net Investment after giving effect
to the automatic reduction of the Facility Limit pursuant to clause (B) above
and, unless a Potential Termination Event or a Termination Event exists, the
Agent shall remit such payment to the Increasing Committed Investors ratably,
based upon the amount by which each such Increasing Committed Investor’s
Commitment increased during such Seasonal Period.
ARTICLE III
ADDITIONAL COMMITTED INVESTOR PROVISIONS
SECTION 3.1    Assignment to Committed Investors.
(a)Assignment Amounts. At any time on or prior to the Commitment Termination
Date for the applicable Conduit Investor, if the related Administrator on behalf
of such Conduit Investor in such Investor Group so elects, by written notice to
the Agent, the SPV hereby irrevocably requests and directs that such Conduit
Investor assign, and such Conduit Investor does hereby assign effective on the
Assignment Date referred to below all or such portions as may be elected by the
Conduit Investor of its interest in the Net Investment and the Asset Interest at
such time to the Committed Investors in its Investor Group pursuant to this
Section 3.1 and the SPV hereby agrees to pay the amounts described in Section
3.1(b); provided that unless such


31

--------------------------------------------------------------------------------





signment is an assignment of all of such Conduit Investor’s interest in the Net
Investment and the Asset Interest in whole on or after such Conduit Investment
Termination Date, no such assignment shall take place pursuant to this Section
3.1 if a Termination Event described in Section 8.1(g) shall then exist; and
provided further that no such assignment shall take place pursuant to this
Section 3.1 at a time when an Event of Bankruptcy with respect to such Conduit
Investor exists. No further documentation or action on the part of such Conduit
Investor or the SPV shall be required to exercise the rights set forth in the
immediately preceding sentence, other than the giving of the notice by the
related Administrator on behalf of such Conduit Investor referred to in such
sentence and the delivery by the related Administrator of a copy of such notice
to each Committed Investor in its Investor Group (the date of the receipt by
such Administrator of any such notice being the “Assignment Date”). Each
Committed Investor hereby agrees, unconditionally and irrevocably and under all
circumstances, without setoff, counterclaim or defense of any kind, to pay the
full amount of its Assignment Amount on such Assignment Date to the applicable
Conduit Investor in immediately available funds to an account designated by the
related Administrator. Upon payment of its Assignment Amount, each related
Committed Investor shall acquire an interest in the Asset Interest and the Net
Investment equal to its pro rata share (based on the outstanding portions of the
Net Investment funded by it) of the assigned portion of the Net Investment. Upon
any assignment in whole by a Conduit Investor to the Committed Investors in its
Investor Group on or after the Conduit Investment Termination Date as
contemplated hereunder, such Conduit Investor shall cease to make any additional
Investments or Reinvestments hereunder. At all times prior to the Conduit
Investment Termination Date, nothing herein shall prevent the Conduit Investor
from making a subsequent Investment or Reinvestment hereunder, in its sole
discretion, following any assignment pursuant to this Section 3.1 or from making
more than one assignment pursuant to this Section 3.1.
(b)SPV’s Obligation to Pay Certain Amounts; Additional Assignment Amount. The
SPV shall pay to the applicable Administrator, for the account of the applicable
Uncommitted Investor, in connection with any assignment by such Uncommitted
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1, an aggregate amount equal to all Yield to accrue through the end of
the current Rate Period to the extent attributable to the portion of the Net
Investment so assigned to the Committed Investors (as determined immediately
prior to giving effect to such assignment), plus all other Aggregate Unpaids
then owing to such Uncommitted Investor (other than the Net Investment and other
than any Yield not described above) related to the portion of the Net Investment
so assigned to the Committed Investors in its Investor Group. If the SPV fails
to make payment of such amounts at or prior to the time of assignment by the
Uncommitted Investor to the Committed Investors, such amount shall be paid by
the Committed Investors (in accordance with their respective Pro Rata Shares) to
the Uncommitted Investor as additional consideration for the interests assigned
to the Committed Investors and the amount of the “Net Investment” hereunder held
by the Committed Investors shall be increased by an amount equal to the
additional amount so paid by the Committed Investors.
(c)Administration of Agreement after Assignment from Conduit Investor to
Committed Investors following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Investor to the Committed Investors in its
Investor Group pursuant to this Section 3.1 at any time on or after the related
Conduit Investment Termination Date (and the payment of all amounts owing to the
Conduit Investor in connection therewith), all rights of the applicable
Administrator set forth herein shall be given to the Managing Agent on behalf of
the applicable Committed Investors instead of the Administrator.
(d)Payments to Agent’s Account. After any assignment in whole by a Conduit
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1 at any time on or after the related Conduit Investment Termination
Date, all payments to be made hereunder by the SPV or the Servicer to such
Conduit Investor shall be made to the Agent’s account, for the benefit of the
Managing Agent of such Conduit Investor, as such account shall have been
notified to the SPV and the Servicer.
(e)Recovery of Net Investment. In the event that the aggregate of the Assignment
Amounts paid by the Committed Investors pursuant to this Section 3.1 on any
Assignment Date occurring on or after the Conduit Investment Termination Date is
less than the Net Investment of the Conduit Investor on such Assignment Date,
then to the extent Collections thereafter received by its Managing Agent
hereunder in respect of the Net Investment exceed the aggregate of the
unrecovered Assignment Amounts and Net Investment funded by such Committed
Investors, such excess shall be remitted by such Managing Agent to the Conduit
Investor (or to the applicable Administrator on its behalf) for the account of
the Conduit Investor.
SECTION 3.2     [Reserved].
SECTION 3.3     Extension of Commitment Termination Date/Non-Renewing Committed
Investors. If at any time the SPV requests that the Committed Investors renew
their Commitments hereunder and some but less than all the Committed Investors
consent to such renewal, the SPV may arrange for an assignment, and such
non-consenting Committed Investors shall agree to assign and to cause their
related Conduit Investors (if any) to assign, to one or more financial
institutions (and, if applicable, related commercial paper conduits) acceptable
to the Agent, the Majority Investors and the SPV of all the rights and
obligations hereunder of each such non-consenting Committed Investor and Conduit
Investor (if applicable) in accordance with Section 11.8. Any such assignment
shall become effective on the then-current Commitment Termination Date. Each
Committed Investor which does not


32

--------------------------------------------------------------------------------





so consent to any renewal shall cooperate fully with the SPV in effectuating any
such assignment. If none or less than all the Commitments of the non-renewing
Committed Investors are so assigned as provided above, then the Commitment
Termination Date shall not be renewed.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1    Representations and Warranties of the SPV and the Initial
Servicer. Each of the SPV and the initial Servicer represents and warrants to
the Agent, each Managing Agent, the Administrators, the Investors and the other
Secured Parties, as to itself only, that, on the Closing Date, on each
Investment Date and on each date of Reinvestment:
(a)Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) with respect to the Servicer, was duly
organized, (iv) has all limited liability company power and all licenses,
authorizations, consents and approvals of all Official Bodies required to carry
on its business in each jurisdiction in which its business is now and proposed
to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect) and (v) is
duly qualified to do business and is in good standing in every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.
(b)Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement and the other Transaction Documents to which it is a party
(i) are within its limited liability company powers, (ii) have been duly
authorized by all necessary limited liability company action, (iii) require no
action by or in respect of, or filing with, any Official Body or official
thereof (except as contemplated by this Agreement, all of which have been (or as
of the Closing Date will have been) duly made and in full force and effect),
(iv) do not contravene or constitute a default under (A) its organizational
documents, (B) any Law applicable to it, (C) any contractual restriction binding
on or affecting it or its property or (D) any order, writ, judgment, award,
injunction, decree or other instrument binding on or affecting it or its
property or (v) result in the creation or imposition of any Adverse Claim upon
or with respect to its property (except as contemplated hereby).
(c)Binding Effect. Each of this Agreement and the other Transaction Documents to
which it is a party has been duly executed and delivered and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).
(d)Perfection. In the case of the SPV, the representations and warranties set
forth on Schedule 4.1(d) hereto are true and correct.
(e)Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the SPV, the
Servicer, each Originator or Greif, Inc. or any of their Subsidiaries or
Affiliates in writing to any Investor, Managing Agent or the Agent (including,
without limitation, all information contained in the Transaction Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the SPV, the Servicer, each Originator or Greif,
Inc. or any of their Subsidiaries or Affiliates in writing to any Investor,
Managing Agent or the Agent for purposes of or in connection with this Agreement
or any transaction contemplated herein, when taken as a whole, do not contain as
of the date furnished any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. The SPV, the Servicer, each Originator and Greif, Inc. and any of
their Subsidiaries or Affiliates have disclosed to each Investor, each Managing
Agent and the Agent (a) all agreements, instruments and corporate or other
restrictions to which SPV, the Servicer, each Originator or Greif, Inc. or any
of their Subsidiaries or Affiliates is subject, and (b) all other matters known
to any of them, that individually or in the aggregate with respect to (a) and
(b) above, would reasonably be expected to result in a Material Adverse Effect.
The information included in any Beneficial Ownership Certification is true and
correct in all respects.
(f)Tax Status. It has (i) timely filed all material tax returns (federal, state
and local) required to be filed and (ii) paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges, except
(a) taxes, assessments and other governmental charges that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been set aside on the books and records, or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.


33

--------------------------------------------------------------------------------





(g)Action, Suits. It is not in violation of any order of any Official Body.
Except as set forth in Schedule 4.1(g) to the Disclosure Letter, there are no
actions, suits or proceedings pending or, to the best knowledge of the SPV,
threatened (i) against the SPV, the Servicer, any Originator or Greif, Inc. or
any of their Subsidiaries or Affiliates challenging the validity or
enforceability of any material provision of any Transaction Document, or (ii)
that would reasonably be expected to have a Material Adverse Effect.
(h)Use of Proceeds. In the case of the SPV, no proceeds of any Investment or
Reinvestment will be used by it (i) to acquire any security in any transaction
which is subject to Section 13 or 14 of the Securities Exchange Act of 1934,
(ii) to acquire any equity security of a class which is registered pursuant to
Section 12 of such act or (iii) for any other purpose that violates applicable
Law, including Regulation U of the Federal Reserve Board.
(i)Principal Place of Business; Chief Executive Office; Location of Records. Its
principal place of business, chief executive office and the offices where it
keeps all its Records, are located at the address(es) described on Schedule
4.1(i) to the Disclosure Letter or such other locations notified to each
Managing Agent in accordance with Section 7.7 in jurisdictions where all action
required by Section 7.7 has been taken and completed.
(j)Subsidiaries; Tradenames, Etc. In the case of the SPV, as of the Closing
Date: (i) it has no Subsidiaries; and (ii) it has not, within the last five (5)
years, operated under any tradename other than its legal name, and, within the
last five (5) years, it has not changed its name, merged with or into or
consolidated with any other Person or been the subject of any proceeding under
the Bankruptcy Code. Schedule 4.1(j) to the Disclosure Letter lists the correct
Federal Employer Identification Number of the SPV.
(k)Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.
(l)Nature of Receivables. Each Receivable (i) represented by it to be an
Eligible Receivable in any Servicer Report or (ii) included in the calculation
of the Net Pool Balance in such Servicer Report in fact satisfies at the time of
such calculation the definition of “Eligible Receivable” set forth herein. On
the date of the applicable initial Investment therein by the Investors
hereunder, it has no knowledge of any fact (including any defaults by the
Obligor thereunder on any other Receivable) that would cause it or should have
caused it to expect any payments on such Eligible Receivable not to be paid in
full when due. Substantially all of the Receivables arise from the sale of goods
or services.
(m)Coverage Requirement. In the case of the SPV, the sum of the Net Investment
plus the Required Reserves does not exceed the Net Pool Balance.
(n)Credit and Collection Policy. It has at all times complied in all material
respects with the Credit and Collection Policy with regard to each Eligible
Receivable.
(o)Material Adverse Effect. On and since the Closing Date, there has been no
Material Adverse Effect.
(p)No Termination Event or Potential Termination Event. In the case of the SPV,
no event has occurred and is continuing and no condition exists which
constitutes a Termination Event or a Potential Termination Event.
(q)Not an Investment Company or Covered Fund. It is (i) not a "covered fund"
under the Volcker Rule and (ii) it is not, and is not controlled by, an
“investment company” within the meaning of the Investment Company Act of 1940,
or is exempt from all provisions of such act. In determining that the SPV is not
an investment company, the SPV is relying on the exemption from the definition
of "investment company" set forth in Section 3(c)(5) of the Investment Company
Act of 1940, as amended.
(r)ERISA. Except as, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, no steps have been taken by any Person to terminate
any Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities (as determined under Title IV of ERISA), no contribution
failure has occurred or is expected to occur with respect to any Pension Plan
sufficient to give rise to a lien under Section 303(k) of ERISA, and each
Pension Plan has been administered in all material respects in compliance with
its terms and applicable provision of ERISA and the Code.
(s)Accounts. The names and addresses of all the Blocked Account Banks, together
with the account numbers of the Blocked Accounts and the Collection Account at
such Blocked Account Banks, are specified in Schedule 4.1(s) to the Disclosure
Letter (or at such other Blocked Account Banks and/or with such other Blocked
Accounts as have been notified to each Managing Agent and for which Blocked
Account Agreements have been executed in accordance with Section 7.3 and


34

--------------------------------------------------------------------------------





delivered to the Servicer and the Agent). All Blocked Accounts and the
Collection Account are subject to Blocked Account Agreements. All Obligors have
been instructed to make payment to a Blocked Account; provided that if cash or
cash proceeds other than Collections on Receivables are deposited into a Blocked
Account or the Collection Account (the “Excluded Amounts”), such Excluded
Amounts shall not constitute Related Security, and the Agent shall have no
right, title or interest in any such Excluded Amounts.
(t)Bulk Sales. In the case of the SPV, no transaction contemplated hereby or by
the First Tier Agreement requires compliance with any bulk sales act or similar
law.
(u)Transfers Under First Tier Agreement. In the case of the SPV, each Receivable
has been purchased or otherwise acquired by it from the applicable Originator
pursuant to, and in accordance with, the terms of the First Tier Agreement.
(v)Preference; Voidability. In the case of the SPV, it shall have given
reasonably equivalent value to each Originator in consideration for the transfer
to it of the Affected Assets from such Originator, and each such transfer shall
not have been made for or on account of an antecedent debt owed by any
Originator to it and no such transfer is or may be voidable under any section of
the Bankruptcy Code.
(w)Compliance with Applicable Laws; Licenses, etc. (i) Each of the SPV and
Servicer is in compliance in all material respects with the requirements of all
applicable laws, rules, regulations, and orders of all Official Bodies
(including the Federal Consumer Credit Protection Act, as amended, Regulation Z
of the Board of Governors of the Federal Reserve System, as amended, laws, rules
and regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and all other consumer laws, rules and regulations applicable to the
Receivables), a breach of any of which, individually or in the aggregate, would
be reasonably likely to have a Material Adverse Effect; and
(ii)it has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including any registration requirements or other
actions as may be necessary in any applicable jurisdiction in connection with
the ownership of the Contracts or the Receivables and other related assets),
which violation or failure to obtain would be reasonably likely to have a
Material Adverse Effect.
(x)Nonconsolidation. The SPV is operated in such a manner that the separate
corporate existence of the SPV, on the one hand, and the Servicer and each
Originator or any Affiliate thereof, on the other, would not be disregarded in
the event of the bankruptcy or insolvency of the Servicer, such Originator or
any Affiliate thereof and, without limiting the generality of the foregoing:
(i)the SPV is a limited purpose entity whose activities are restricted in its
organizational documents to activities related to purchasing or otherwise
acquiring receivables (including the Receivables) and related assets and rights
and conducting any related or incidental business or activities it deems
necessary or appropriate to carry out its primary purpose, including entering
into the Transaction Documents;
(ii)the SPV has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the other
Transaction Documents, nor, after the execution of the Rabobank Assignment, will
the SPV be party to any agreement other than this Agreement, the other
Transaction Documents to which it is a party and a services agreement with its
independent manager, and with the prior written consent of the Agent, any other
agreement necessary to carry out more effectively the provisions and purposes
hereof or thereof;
(iii)(A) the SPV maintains its own deposit account or accounts, separate from
those of any of its Affiliates, with commercial banking institutions, (B) the
funds of the SPV are not and have not been diverted to any other Person or for
other than the corporate use of the SPV and (C) except as may be expressly
permitted by this Agreement, the funds of the SPV are not and have not been
commingled with those of any of its Affiliates;
(iv)to the extent that the SPV contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among the SPV and such entities for whose benefit the goods and services
are provided, and each of the SPV and each such entity bears its fair share of
such costs; and  all material transactions between the SPV and any of its
Affiliates shall be on an arm’s-length basis;


35

--------------------------------------------------------------------------------





(v)the SPV maintains a principal executive and administrative office through
which its business is conducted and a telephone number and stationery through
which all business correspondence and communication are conducted, in each case
separate from those of any Originator and its Affiliates;
(vi)the SPV conducts its affairs strictly in accordance with its organizational
documents and observes all necessary, appropriate and customary limited
liability company formalities, including (A) holding all regular and special
directors’/managers’ meetings appropriate to authorize all limited liability
company action, (B) keeping separate and accurate minutes of such meetings, (C)
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and (D) maintaining accurate and separate books, records and accounts,
including intercompany transaction accounts;
(vii)all decisions with respect to its business and daily operations are
independently made by the SPV (although the officer making any particular
decision may also be an employee, officer or director of an Affiliate of the
SPV) and are not dictated by any Affiliate of the SPV (it being understood that
the Servicer, which is an Affiliate of the SPV, will undertake and perform all
of the operations, functions and obligations of it set forth herein and it may
appoint Sub-Servicers, which may be Affiliates of the SPV, to perform certain of
such operations, functions and obligations);
(viii)the SPV acts solely in its own name and through its own authorized
officers and agents, and no Affiliate of the SPV shall be appointed to act as
its agent, except as expressly contemplated by this Agreement;
(ix)no Affiliate of the SPV advances funds to the SPV, other than as is
otherwise provided herein or in the other Transaction Documents, and no
Affiliate of the SPV otherwise supplies funds to, or guaranties debts of, the
SPV; provided that an Affiliate of the SPV may provide funds to the SPV in
connection with the capitalization of the SPV;
(x)other than organizational expenses and as expressly provided herein, the SPV
pays all expenses, Indebtedness and other obligations incurred by it;
(xi)the SPV does not guarantee, and is not otherwise liable, with respect to any
obligation of any of its Affiliates;
(xii)any financial reports required of the SPV comply with GAAP and are issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates;
(xiii)at all times the SPV is adequately capitalized to engage in the
transactions contemplated in its organizational documents;
(xiv)the financial statements and books and records of the SPV and the
Originators reflect the separate limited liability company existence of the SPV;
(xv)the SPV does not act as agent for any of the Originators or any Affiliate
thereof, but instead presents itself to the public as an entity separate from
each such Person and independently engaged in the business of purchasing and
financing Receivables;
(xvi)the SPV maintains a five-person board of managers, including at least one
independent manager, who (A) for the five-year period prior to his or her
appointment as independent manager has not been, and during the continuation of
his or her service as independent manager shall not be: (I) an employee,
director, stockholder, member, manager, partner or officer of the SPV, Greif,
Inc. or any of their respective Affiliates (other than his or her service as an
independent manager of the SPV); (II) except for CT Corporation, Corporation
Service Company, Global Securitization Services, LLC, Lord Securities
Corporation, AMACAR Group, L.L.C. or any of their respective Affiliates or any
other similar service provider unless objected to in writing by Agent
(collectively, the “Approved Service Providers”), a customer or supplier of the
SPV, Greif, Inc. or any of their respective Affiliates (other than his or her
service as an independent manager of the SPV); or (iii) any member of the
immediate family of a person described in (I) or (II), (B) has, (I) prior
experience as an independent manager for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent manager thereof before such corporation or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (II) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management


36

--------------------------------------------------------------------------------





or placement services to issuers of securitization or structured finance
instruments, agreements or securities, and (C) if approved as an independent
manager of the SPV after the Closing Date and is not otherwise affiliated with
an Approved Service Provider, has been consented to in writing by the Agent
(such consent not to be unreasonably withheld or delayed);
(xvii)the organizational documents of the SPV require the affirmative vote of
the independent manager before a voluntary petition under Section 301 of the
Bankruptcy Code may be filed by the SPV; and
(xviii)the SPV complies with (and causes to be true and correct) each of the
facts and assumptions relating to it contained in the opinion(s) of Vorys,
Sater, Seymour and Pease LLP, delivered pursuant to Section 5.1(m) of the
Existing Agreement and this Agreement.
(y)Other Debt. Except as provided herein, the SPV has not created, incurred,
assumed or suffered to exist any Indebtedness whether current or funded, or any
other liability other than (i) Indebtedness of the SPV representing fees,
expenses and indemnities arising hereunder or under the First Tier Agreement for
the purchase price of the Receivables and other Affected Assets under the First
Tier Agreement, (ii) indebtedness to one or more Originators for the Deferred
Purchase Price, (iii) other outstanding Indebtedness incurred in the ordinary
course of its business in an amount that does not exceed $16,750 and (iv)
Continuing Obligations.
(z)Representations and Warranties in other Related Documents. Each of the
representations and warranties made by it contained in the Transaction Documents
is true, complete and correct in all material respects (except any
representation or warranty qualified by materiality or by reference to a
material adverse effect, which is true, complete and correct in all respects) on
and as of such day as though made on and as of such day and shall be deemed to
have been made on such day (unless such representations and warranties
specifically refer to a previous day, in which case, they shall be complete and
correct in all material respects (or with respect to such representations and
warranties qualified by materiality or by reference to a material adverse effect
complete and correct in all respects) on and as of such previous day), and it
hereby makes each such representation and warranty to, and for the benefit of,
the Agent, each Managing Agent, the Administrators, the Investors and the other
Secured Parties as if the same were set forth in full herein.
(aa)No Servicer Default. In the case of the Servicer, no event has occurred and
is continuing and no condition exists which constitutes or may reasonably be
expected to constitute a Servicer Default.
(bb)    [Reserved].
(cc)    Ordinary Course of Business. In the case of the SPV, that each
remittance of Collections by or on behalf of the SPV to the Agent and the
Managing Agents under this Agreement will have been (i) in payment of a debt
incurred by the SPV in the ordinary course of business or financial affairs of
the SPV and (ii) made in the ordinary course of business or financial affairs of
the SPV.
(dd)    Senior Credit Agreement. The transactions contemplated by this Agreement
and the other Transaction Documents constitute a “Permitted Accounts Receivable
Securitization” under and as defined in the Senior Credit Agreement, and the
execution, delivery and performance by the SPV and the Servicer of this
Agreement and the other Transaction Documents to which such Person is a party do
not contravene or constitute a default or breach under the Senior Credit
Agreement.
(ee)    Anti-Corruption Laws and Sanctions. Each Seller Party has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance in all material respects by it and its directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.  Each Seller Party, its Affiliates and Subsidiaries and their
respective officers and directors and, to the knowledge of Greif, Inc., their
employees and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  No Seller Party, nor any Person directly or
indirectly controlling or controlled by a Seller Party, or any Affiliate of any
of the foregoing, (a) is a Sanctioned Person; (b) is controlled by or is acting
on behalf of a Sanctioned Person; or (c) will use any proceeds of an Investment
in any manner that would result in violation of any Sanctions applicable to any
party hereto.  The transactions contemplated by this Agreement will not violate
Anti-Corruption Laws or applicable Sanctions. No Seller Party, its respective
Subsidiaries and their respective officers and directors and, to the knowledge
of Greif, Inc., its employees and agents are knowingly engaged in any activity
that would reasonably be expected to result in such Seller Party, any such
Subsidiary, and any of their respective officers or directors or, to the
knowledge of Greif, Inc., any of its employees and agents, being designated as a
Sanctioned Person.
(ff)    Beneficial Ownership. In the case of the SPV, as of the Closing Date,
the SPV is an entity that is organized under the laws of the United States or of
any state and at least 51 percent of whose common stock or analogous equity


37

--------------------------------------------------------------------------------





interest is owned by a listed entity and is excluded on that basis from the
definition of Legal Entity Customer as defined in the Beneficial Ownership Rule.
ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.1    Conditions Precedent to Closing. The occurrence of the Closing
Date and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or the Originators shall have paid in full
(A) all amounts required to be paid by each of them on or prior to the Closing
Date pursuant to the Fee Letters and (B) the fees and expenses described in
clause (i) of Section 9.4(a) and invoiced prior to the Closing Date, (ii)
satisfactory completion by the Agent of its due diligence process, and (iii)
each Managing Agent shall have received, for itself and each of the Investors in
its Investor Group, counterparts of each of the following documents, each in
form and substance satisfactory to each Managing Agent:
(a)A duly executed counterpart of this Agreement, the First Tier Agreement, the
Guaranty, the Fee Letters, the Notice Letter Agreement and each of the other
Transaction Documents executed by the Originators, the SPV or the Servicer, as
applicable.
(b)A certificate, substantially in the form of Exhibit E, of the secretary or
assistant secretary of the SPV, certifying and attaching as exhibits thereto,
among other things:
(i)the organizational documents;
(ii)resolutions of the board of managers or other governing body of the SPV
authorizing the execution, delivery and performance by the SPV of this
Agreement, the First Tier Agreement and the other Transaction Documents to be
delivered by the SPV hereunder or thereunder and all other documents evidencing
necessary limited liability company action and government approvals, if any; and
(iii)the incumbency, authority and signature of each officer of the SPV
executing the Transaction Documents or any certificates or other documents
delivered hereunder or thereunder on behalf of the SPV.
(c)A certificate, substantially in the form of Exhibit F, of the secretary or
assistant secretary of each Originator and the Servicer certifying and attaching
as exhibits thereto, among other things:
(i)the articles of incorporation or other organizing document of each Originator
and the Servicer (certified by the Secretary of State or other similar official
of its jurisdiction of incorporation or organization, as applicable, as of a
recent date);
(ii)the by-laws or operating agreement, as applicable, of each Originator and
the Servicer;
(iii)resolutions of the board of directors or other governing body of each
Originator and the Servicer authorizing the execution, delivery and performance
by it of this Agreement, the First Tier Agreement and the other Transaction
Documents to be delivered by it hereunder or thereunder and all other documents
evidencing necessary corporate action (including shareholder consents) and
government approvals, if any; and
(iv)the incumbency, authority and signature of each officer of each of the
Originators and the Servicer executing the Transaction Documents or any
certificates or other documents delivered hereunder or thereunder on its behalf.
(d)A good standing certificate for the SPV issued by the Secretary of State or a
similar official of the SPV’s jurisdiction of formation, dated as of a recent
date.
(e)A good standing certificate for each of the Originators and the Servicer
issued by the Secretary of State or a similar official of its jurisdiction of
incorporation or organization, as applicable, dated as of a recent date.
(f)Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements, naming the SPV, as debtor, in favor of the Agent,
as secured party, for the benefit of the Secured Parties or other similar
instruments or documents as may be necessary or in the reasonable opinion of the
Agent desirable under the UCC of all appropriate jurisdictions or any comparable
law to perfect the Agent’s ownership or security interest in all Receivables and
the other Affected Assets.


38

--------------------------------------------------------------------------------





(g)Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements, naming each Originator, as the debtor, in favor of
the SPV, as assignor secured party, and the Agent, for the benefit of the
Secured Parties, as assignee secured party, or other similar instruments or
documents as may be necessary or in the reasonable opinion of the Agent
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the SPV’s ownership interest in all Receivables and the other
Affected Assets.
(h)Copies of proper financing statements necessary to terminate all security
interests and other rights of any Person in Receivables or the other Affected
Assets previously granted by each Originator and the SPV.
(i)Certified copies of requests for information or copies (or a similar search
report certified by parties acceptable to the Agent) dated a date reasonably
near the Closing Date listing all effective financing statements which name the
SPV or each Originator as debtor and which are filed in jurisdictions in which
the filings were made pursuant to clauses (f) or (g) above and such other
jurisdictions where the Agent may reasonably request, together with copies of
such financing statements, and similar search reports with respect to federal
tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions.
(j)Executed copies of the Blocked Account Agreements relating to each of the
Blocked Accounts.
(k)A favorable opinion of Gary R. Martz, General Counsel of Greif, Inc.,
covering certain corporate matters with respect to the Servicer, the Delta
Originator, the AFM Originator, the Caraustar Mill Originator, the Caraustar
Industrial Originator, the Caraustar Fiber Originator, the Newark Originator,
the Caraustar Consumer Originator, the Caraustar Custom Originator, the Tama
Originator, the Cascade Originator and the SPV in form and substance
satisfactory to the Agent and Agent’s counsel.
(l)A favorable opinion of Vorys, Sater, Seymour and Pease LLP, special counsel
to the SPV, the Servicer and the Originators, covering certain corporate and UCC
matters in form and substance satisfactory to the Agent and Agent’s counsel.
(m)A favorable opinion of Vorys, Sater, Seymour and Pease LLP, special counsel
to the SPV and the Originators, covering certain bankruptcy and insolvency
matters in form and substance satisfactory to the Agent and Agent’s counsel.
(n)An electronic file identifying all Receivables and the Unpaid Balances
thereon and such other information with respect to the Receivables as any
Managing Agent may reasonably request.
(o)Satisfactory results of a review and audit of the SPV’s and the Originators’
collection, operating and reporting systems, Credit and Collection Policy,
historical receivables data and accounts, including satisfactory results of a
review of the Originators’ operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the initial
purchase under the First Tier Agreement and a written outside audit report of a
nationally-recognized accounting firm as to such matters.
(p)A Servicer Report as of August 31, 2019.
(q)Evidence that the Collection Account has been established.
(r)Executed copies of the Rabobank Assignment, in form and substance
satisfactory to the Agent and Agent’s counsel.
(s)Such other approvals, documents, instruments, certificates and opinions as
the Agent, any Managing Agent, any Administrator or any Investor may reasonably
request.
SECTION 5.2    Conditions Precedent to All Investments and Reinvestments. Each
Investment hereunder (including the initial Investment) and each Reinvestment
hereunder shall be subject to the conditions precedent that (i) the Closing Date
shall have occurred, and (ii) on the date of such Investment or Reinvestment, as
the case may be, the following statements shall be true (and the SPV by
accepting the amount of such Investment or Reinvestment shall be deemed to have
certified that):
(a)The representations and warranties contained in Section 4.1 are true and
correct in all material respects (except those representations and warranties
qualified by materiality or by reference to a material adverse effect, which are
true and correct in all respects) on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (unless such
representations and warranties specifically refer to a previous day, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such previous day); provided that no such


39

--------------------------------------------------------------------------------





representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any affected Receivable is subject to a
Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account or the Collection Account.
(b)In the case of an Investment, each Managing Agent shall have received an
Investment Request, appropriately completed, within the time period required by
Section 2.3.
(c)In the case of an Investment, the Agent and each Managing Agent shall have
received a Servicer Report dated no more than 30 days prior to the proposed
Investment Date, and the information set forth therein shall be true, complete
and correct in all material respects.
(d)The Termination Date has not occurred.
(e)In the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and, after giving effect
thereto, the sum of the Net Investment and the Required Reserves will not exceed
the Net Pool Balance.
ARTICLE VI
COVENANTS
SECTION 6.1    Affirmative Covenants of the SPV and Servicer. At all times from
the date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:
(a)Reporting Requirements. The SPV shall furnish to the Agent (with a copy to
each Managing Agent):
(i)Annual Reporting. (A) Within ninety (90) days after the close of Greif,
Inc.’s fiscal year, audited financial statements, prepared by a
nationally-recognized accounting firm in accordance with GAAP on a consolidated
basis for Greif, Inc. and its Subsidiaries (which shall include the SPV),
including balance sheets as of the end of such period, related statements of
operations, shareholder’s equity and cash flows, accompanied by an unqualified
audit report certified by independent certified public accountants, acceptable
to each Managing Agent, prepared in accordance with GAAP and any management
letter prepared by said accountants and a certificate of said accountants that,
in the course of the foregoing, they have obtained no knowledge of any
Termination Event or Potential Termination Event, or if, in the opinion of such
accountants, any Termination Event or Potential Termination Event shall exist,
stating the nature and status thereof, and (B) prior to each annual anniversary
of the Closing Date, a report covering such fiscal year to the effect that such
accounting firm has applied certain agreed-upon procedures (a copy of which
procedures are attached as Schedule 6.1(a) to the Disclosure Letter, it being
understood that the Servicer and the Agent will provide an updated Schedule
6.1(a) to the Disclosure Letter reflecting any further amendments to such
Schedule 6.1(a) to the Disclosure Letter prior to the issuance of the first such
agreed-upon procedures report, a copy of which shall replace the then existing
Schedule 6.1(a) to the Disclosure Letter) to certain documents and records
relating to the Collateral under any Transaction Document, compared the
information contained in the Servicer Reports delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement.
(ii)Quarterly Reporting. Within forty-five (45) days after the close of the
first three quarterly periods of Greif, Inc.’s fiscal year, for Greif, Inc. and
its other Subsidiaries (which shall include the SPV), in each case, consolidated
balance sheets as at the close of each such period and consolidated related
statements of operations, shareholder’s equity and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer or treasurer.
(iii)Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by Greif, Inc.’s chief financial
officer or treasurer stating that (A) the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of the SPV or the Originators and their respective Subsidiaries, as
applicable, and (B) to the best of such Person’s knowledge, no Termination Event
or Potential Termination Event exists, or if any Termination Event or Potential
Termination Event exists, stating the nature and status thereof and showing the
computation of, and showing


40

--------------------------------------------------------------------------------





compliance with, each of the financial triggers set forth in Sections 7.5(g) and
(h) and Sections 8.1(h), (i), (j) and (k) hereof.
(iv)Notices.    Promptly after receipt thereof, copies of all notices received
by the SPV from any Originator. Promptly following any change that would result
in a change to the status as an excluded Legal Entity Customer under and as
defined in the Beneficial Ownership Rule, the SPV shall execute and deliver to
the Agent a Beneficial Ownership Certification complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to the Agent.
(v)SEC Filings. So long as they include the information set forth in subclauses
(i) and (ii), the timely filings by Greif, Inc. of its form 10-K and form 10-Q,
respectively, will satisfy the delivery requirements set forth in such clauses.
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports and all special shareholder
reports and proxy statements, if any, which any Originator or any Subsidiary
thereof files with the Securities and Exchange Commission; provided that, so
long as such reports are publicly available on the SEC’s EDGAR website or any
successor thereto, physical delivery of such documents shall not be required.
(vi)Notice of Termination Events or Potential Termination Events; Etc. (A) As
soon as possible and in any event within two (2) Business Days after it obtains
knowledge of the occurrence of each Termination Event or Potential Termination
Event, a statement of its chief financial officer or chief accounting officer
setting forth details of such Termination Event or Potential Termination Event
and the action which it proposes to take with respect thereto, which information
shall be updated promptly from time to time upon the request of the Agent; (B)
promptly after it obtains knowledge thereof, notice of any litigation,
investigation or proceeding that may exist at any time between it and any
Person, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or any litigation or proceeding relating to any
Transaction Document; and (C) promptly after knowledge of the occurrence
thereof, notice of a Material Adverse Effect.
(vii)Change in Credit and Collection Policy. At least ten (10) Business Days
prior to the date any material change in or amendment to the Credit and
Collection Policy is made, a copy of the Credit and Collection Policy then in
effect indicating such change or amendment.
(viii)Credit and Collection Policy. If so requested by the Agent, within ninety
(90) days after the close of each of the Originator’s and the SPV’s fiscal
years, a complete copy of the Credit and Collection Policy then in effect, if
requested by any Managing Agent in writing.
(ix)ERISA. Promptly after the filing, giving or receiving thereof, copies of all
reports and notices with respect to any Reportable Event pertaining to any
Pension Plan and copies of any notice by any Person of its intent to terminate
any Pension Plan, and promptly upon the occurrence thereof, written notice of
any contribution failure with respect to any Pension Plan sufficient to give
rise to a lien under Section 303(k) of ERISA, in each case if it is reasonably
likely that such occurrence would have a Material Adverse Effect.
(x)Change in Accountants or Accounting Policy. Promptly after the occurrence
thereof, notice of any change in the accountants of the SPV or any of the
Originators.
(xi)Other Information. Such other information (including non-financial
information) as the Agent, any Managing Agent or the Administrators may from
time to time reasonably request with respect to any Originator, the SPV or the
Servicer.
(b)Conduct of Business; Ownership. Each of the SPV and the Servicer shall
continue to engage in business of the same general types as now conducted by
them (including businesses reasonably related or incidental thereto) as it is
presently conducted and do all things necessary to remain duly organized,
validly existing and in good standing in its jurisdiction of formation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. The SPV shall at all times be a wholly-owned
direct or indirect Subsidiary of Greif, Inc.
(c)Compliance with Laws, Etc. Each of the SPV and the Servicer shall comply in
all material respects with all Laws to which it or its respective properties may
be subject and preserve and maintain its limited liability company existence,
rights, franchises, qualifications and privileges, except to the extent any
non-compliance would not reasonably be expected to have a Material Adverse
Effect.


41

--------------------------------------------------------------------------------





(d)Furnishing of Information and Inspection of Records. Each of the SPV and the
Servicer shall furnish to the Agent and each Managing Agent from time to time
such information with respect to the Affected Assets as the Agent or a Managing
Agent may reasonably request, including listings identifying the Obligor and the
Unpaid Balance for each Receivable. Each of the SPV and the Servicer shall, at
any time and from time to time during regular business hours upon reasonable
notice (which shall be at least two (2) Business Days), as requested by the
Agent or a Managing Agent, permit the Agent or Managing Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables or other Affected Assets, including the related Contracts and
(ii) to visit the offices and properties of the SPV, each Originator or the
Servicer, as applicable, for the purpose of examining such materials described
in clause (i), and to discuss matters relating to the Affected Assets or the
SPV’s, each Originator’s or the Servicer’s performance hereunder, under the
Contracts and under the other Transaction Documents to which such Person is a
party with any of the officers, directors, employees or independent public
accountants of the SPV (but only in the presence of an officer of the SPV), each
Originator or the Servicer, as applicable, having knowledge of such matters;
provided that unless a Termination Event or Potential Termination Event shall
have occurred and be continuing, the SPV and the Servicer shall not be required
to reimburse the reasonable expenses of more than one (1) such visit in the
aggregate among the SPV and the Servicer per calendar year.
(e)Keeping of Records and Books of Account. Each of the SPV and the Servicer
shall maintain and implement administrative and operating procedures (including
an ability to recreate records evidencing Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, computer tapes, disks, records and other information,
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
Each of the SPV and the Servicer shall give the Agent and each Managing Agent
prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence.
(f)Performance and Compliance with Receivables, Contracts and Credit and
Collection Policy. Each of the SPV and the Servicer shall, (i) at its own
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables in accordance with the Credit and Collection Policy;
and (ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Eligible Receivable and the related
Contract.
(g)Notice of Agent’s Interest. In the event that the SPV shall sell or otherwise
transfer any interest in accounts receivable or any other financial assets
(other than as contemplated by the Transaction Documents), any computer tapes or
files or other documents or instruments provided by the Servicer in connection
with any such sale or transfer shall disclose the SPV’s ownership of the
Receivables and the Agent’s interest therein.
(h)Collections. The SPV and the Servicer have instructed, or shall instruct, all
Obligors to cause all Collections to be deposited directly to a Blocked Account
or to post office boxes to which only Blocked Account Banks have access and
shall instruct the Blocked Account Banks to cause all items and amounts relating
to such Collections received in such post office boxes to be removed and
deposited into a Blocked Account on a daily basis.
(i)Collections Received. Each of the SPV and the Servicer shall hold in trust,
and deposit, promptly, but in any event not later than two (2) Business Days
following its receipt thereof, to a Blocked Account or, if required by
Section 2.9, to the Collection Account, all Collections received by it from time
to time.
(j)Accounts. Each Blocked Account and the Collection Account shall at all times
be subject to a Blocked Account Agreement.
(k)Sale Treatment. The SPV shall not (i) treat the transactions contemplated by
the First Tier Agreement in any manner other than as a sale or contribution (as
applicable) of Receivables by the Originators to the SPV, except to the extent
that such transactions are not recognized on account of consolidated financial
reporting in accordance with GAAP or are disregarded for tax purposes or
(ii) treat (other than for tax and accounting purposes) the transactions
contemplated hereby in any manner other than as a sale of the Asset Interest by
the SPV to the Agent on behalf of the Investors. In addition, the SPV shall
disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Person’s
financial statements) the existence and nature of the transaction contemplated
hereby and by the First Tier Agreement and the interest of the SPV (in the case
of an Originator’s financial statements) and the Agent, on behalf of the
Investors, in the Affected Assets.
(l)Separate Business; Nonconsolidation. The SPV shall not (i) engage in any
business not permitted by its organizational documents or (ii) conduct its
business or act in any other manner which is inconsistent with Section 4.1(w).


42

--------------------------------------------------------------------------------





(m)Corporate Documents. The SPV shall only amend, alter, change or repeal its
organizational documents with the prior written consent of the Agent.
(n)Ownership Interest, Etc. The SPV shall, at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables, the Related Security and
proceeds with respect thereto, and a first priority perfected security interest
in the Affected Assets, in each case free and clear of any Adverse Claim, in
favor of the Agent for the benefit of the Secured Parties, including taking such
action to perfect, protect or more fully evidence the interest of the Agent, as
any Managing Agent may request.
(o)Enforcement of First Tier Agreement. The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement. During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent consistent with the SPV’s rights thereunder.
(p)Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.
(q)Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured. The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
(r)Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.
(s)Regulation W. The SPV agrees to respond promptly to any reasonable requests
for information related to its use of Investment proceeds to the extent required
by any Investor in connection with such Investor’s determination of its
compliance with Section 23A of the Federal Reserve Act (12 U.S.C. § 371c) and
the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223). The SPV shall not
to its actual knowledge use the proceeds of any Investment hereunder to purchase
any asset or securities from any Investor’s “affiliate” as such term is defined
in 12 C.F.R. Part 223. In connection with each request for an Investment
hereunder, the SPV shall be deemed to have represented and warranted to the
Agent and Managing Agents on the date such Investment is made that, to its
actual knowledge, as of such date, the proceeds of such Investment will not be
used by the SPV to, directly or indirectly, either (x) purchase any asset or
securities from any Investor’s “affiliate” as such term is defined in 12 C.F.R.
Part 223 or (y) invest in any fund sponsored by an Investor or Affiliate
thereof.
(t)Sanctions; Anti-Corruption Laws and Anti-Money Laundering Laws. Neither the
Servicer nor the SPV shall request or use the proceeds of any Investment
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) in furtherance of a
direct offer, payment, promise to pay, or authorization of the direct payment or
giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
directly funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by an entity organized in the United States, the United
Kingdom or in a European Union member state, or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. Grief
Inc. will maintain in effect and enforce policies and procedures reasonably
designed to promote and achieve compliance in all material respects by the
Seller Parties, each Subsidiary and Affiliate of the Seller Parties and their
respective officers, directors, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.
SECTION 6.2    Negative Covenants of the SPV and Servicer. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:
(a)No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Servicer shall sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist


43

--------------------------------------------------------------------------------





any Adverse Claim upon (or the filing of any financing statement) or with
respect to (A) any of the Affected Assets, or (B) any proceeds of inventory or
goods, the sale of which may give rise to a Receivable, or assign any right to
receive income in respect thereof and (ii) the SPV shall not issue any security
to, or sell, transfer or otherwise dispose of any of its property or other
assets (including the property sold to it by an Originator under Section 2.1 of
the First Tier Agreement) to, any Person other than an Affiliate (which
Affiliate is not a special purpose entity organized for the sole purpose of
issuing asset backed securities) or as otherwise expressly provided for in the
Transaction Documents.
(b)No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2, neither the SPV nor the Servicer shall extend, amend or otherwise
modify the terms of any Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.
(c)No Change in Business or Credit and Collection Policy. Neither the SPV nor
the Servicer shall make any change in the character of its business or in the
Credit and Collection Policy, which change would, in either case, materially
impair the collectibility of any Eligible Receivable or reasonably be expected
to have a Material Adverse Effect.
(d)No Subsidiaries, Divisions, Mergers, Etc. Neither the SPV nor the Servicer
shall consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless in the case of any
such action by the Servicer (i) no Termination Event or Material Adverse Effect
would occur or be reasonably likely to occur as a result of such transaction and
(ii) such Person executes and delivers to the Agent and each Managing Agent an
agreement by which such Person assumes the obligations of the Servicer hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as any Managing Agent may reasonably
request. The SPV shall not form or create any Subsidiary or division or create a
plan of division.
(e)Change in Payment Instructions to Obligors. Neither the SPV nor the Servicer
shall add or terminate any bank as a Blocked Account Bank or any account as a
Blocked Account or the Collection Account to or from those listed in Schedule
4.1(s) to the Disclosure Letter or make any change in its instructions to
Obligors regarding payments to be made to any Blocked Account, unless (i) such
instructions are to deposit such payments to another existing Blocked Account or
to the Collection Account or (ii) the Agent shall have received written notice
of such addition, termination or change at least thirty (30) days prior thereto
and the Agent shall have received a Blocked Account Agreement executed by each
new Blocked Account Bank or an existing Blocked Account Bank with respect to
each new Blocked Account or the Collection Account, as applicable.
(f)Deposits to Blocked Accounts. Neither the SPV nor the Servicer shall deposit
or otherwise credit, or cause or permit to be so deposited or credited, to any
Blocked Account or the Collection Account cash or cash proceeds other than
Collections. If any Excluded Amounts are deposited or credited to any Blocked
Account or the Collection Account, the SPV shall transfer such Excluded Amounts
to an account of the SPV or an Originator other than the Blocked Accounts or the
Collection Account within two (2) Business Days of such deposit or credit
thereof to the applicable Blocked Account or the Collection Account, as
applicable.  The Agent and the other Secured Parties acknowledge they shall have
no right, title or interest in any such Excluded Amounts. The SPV and the
Servicer shall cause the Blocked Account Agreement Amendment Date to occur
within five (5) Business Days after the Specified Account becomes operational
and is ready to receive deposits; provided that no amounts shall be deposited to
the Specified Account prior to the Blocked Account Agreement Amendment Date.
(g)Change of Name, Etc. The SPV shall not change its name, identity or structure
(including a merger) or the location of its jurisdiction of formation or any
other change which could render any UCC financing statement filed in connection
with this Agreement or any other Transaction Document to become “seriously
misleading” under the UCC, unless at least thirty (30) days prior to the
effective date of any such change the SPV delivers to each Managing Agent (i)
such documents, instruments or agreements, executed by the SPV as are necessary
to reflect such change and to continue the perfection of the Agent’s ownership
interests or security interests in the Affected Assets and (ii) new or revised
Blocked Account Agreements executed by the Blocked Account Banks which reflect
such change and enable the Agent to continue to exercise its rights contained in
Section 7.3.
(h)Amendment to First Tier Agreement. The SPV shall not amend, modify, or
supplement the First Tier Agreement or waive any provision thereof, in each case
except with the prior written consent of the Majority Investors; nor shall the
SPV take, or permit any Originator to take, any other action under the First
Tier Agreement that would reasonably be expected to result in a material adverse
effect on the Agent, any Managing Agent or any Investor or which is inconsistent
in any material manner with the terms of this Agreement.
(i)Amendment to Organizational Documents.    The SPV will not amend its Articles
of Organization filed with the Secretary of the State of Delaware or any
provision of its limited liability company operating agreement without the
consent of the Agent.


44

--------------------------------------------------------------------------------





(j)Other Debt. Except as provided herein and the Continuing Obligations, after
the date hereof, the SPV shall not create, incur, assume or suffer to exist any
Indebtedness whether current or funded, or any other liability other than
(i) Indebtedness of the SPV representing fees, expenses and indemnities arising
hereunder or under the First Tier Agreement for the purchase price of the
Receivables and other Affected Assets under the First Tier Agreement, (ii) the
Deferred Purchase Price payable in respect of the Receivables acquired pursuant
to the First Tier Agreement and (iii) other Indebtedness incurred in the
ordinary course of its business in an amount not to exceed $16,750 at any time
outstanding.
(k)Payment to the Originators. The SPV shall not acquire any Receivable other
than through, under, and pursuant to the terms of the First Tier Agreement,
through the payment by the SPV either in cash or by increase of the capital
contribution of the Originators pursuant to the First Tier Agreement, by
increase in the Deferred Purchase Price, in an amount equal to the unpaid
purchase price for such Receivable as required by the terms of the First Tier
Agreement.
(l)Restricted Payments. The SPV shall not (A) purchase or redeem any equity
interest in the SPV, (B) prepay, purchase or redeem any Indebtedness, (C) lend
or advance any funds or (D) repay any loans or advances to, for or from any of
its Affiliates (the amounts described in clauses (A) through (D) being referred
to as “Restricted Payments”), except that the SPV may (1) make Restricted
Payments out of funds received pursuant to Section 2.2 and (2) may make other
Restricted Payments (including the payment of dividends or distributions, and
payments of the Deferred Purchase Price) if, after giving effect thereto, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.
ARTICLE VII
ADMINISTRATION AND COLLECTIONS
SECTION 7.1    Appointment of Servicer.
(a)The servicing, administering and collection of the Receivables shall be
conducted by the Person (the “Servicer”) so designated from time to time as
Servicer in accordance with this Section 7.1. Each of the SPV, the Managing
Agents and the Investors hereby appoints as its agent the Servicer, from time to
time designated pursuant to this Section, to enforce its respective rights and
interests in and under the Affected Assets. To the extent permitted by
applicable law, each of the SPV and the Originators (to the extent not then
acting as Servicer hereunder and only to the extent consistent with its
obligations under the First Tier Agreement) hereby grants to any Servicer
appointed hereunder an irrevocable power of attorney to take any and all steps
in the SPV’s and/or such Originator’s name and on behalf of the SPV or such
Originator as necessary or desirable, in the reasonable determination of the
Servicer, to collect all amounts due under any and all Receivables, including
endorsing the SPV’s and/or such Originator’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts and to take all such other actions set forth in this Article
VII. Until the Agent gives notice to the existing Servicer (in accordance with
this Section 7.1) of the designation of a new Servicer, the existing Servicer is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. At any time following the
occurrence and during the continuation of a Servicer Default, the Agent may upon
the direction of the Majority Investors, designate as Servicer any Person
(including the Agent) to succeed the initial Servicer or any successor Servicer,
on the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Servicer pursuant to the terms hereof.
(b)Upon the designation of a successor Servicer as set forth above, the existing
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner which the Agent determines will facilitate the transition of the
performance of such activities to the new Servicer, and the existing Servicer
shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of records and use by the new Servicer of all
records, licenses, hardware or software necessary or desirable to collect the
Receivables and the Related Security.
(c)The existing Servicer acknowledges that the SPV, the Agent, each Managing
Agent and the Investors have relied on the existing Servicer’s agreement to act
as Servicer hereunder in making their decision to execute and deliver this
Agreement. Accordingly, the existing Servicer agrees that it will not
voluntarily resign as Servicer.
(d)The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable to the SPV, the Agent, the Managing Agents and the
Investors for the performance of the duties and obligations so delegated, (iii)
the SPV and the Majority Investors shall consent in writing to any material
delegation of servicing duties different in scope or nature than those
delegations typically made by the Servicer as of the Closing Date and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the Agent may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to such Sub-Servicer).


45

--------------------------------------------------------------------------------





SECTION 7.2    Duties of Servicer. (a) The Servicer shall take or cause to be
taken all reasonable action as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with this Agreement and all
applicable Law, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Servicer shall set aside (and, if applicable,
segregate) and hold in trust for the accounts of the SPV, the Agent and each
Managing Agent the amount of the Collections to which each is entitled in
accordance with Article II. So long as no Termination Event or Potential
Termination Event shall have occurred and be continuing, the Servicer may, in
accordance with the Credit and Collection Policy, extend the maturity or adjust
the Unpaid Balance of any Receivable, including any Defaulted Receivable, or
amend, modify or waive any term or condition of any Contract related thereto, in
each case, as the Servicer may determine to be appropriate to maximize
Collections thereof; provided that (i) such extension, adjustment or
modification shall not alter the status of such Receivable as a Defaulted
Receivable or limit the rights of the SPV or any Secured Party under this
Agreement and (ii) if a Termination Event is continuing, then the Servicer may
make such extension, adjustment or modification only with the approval of the
Agent. The SPV shall deliver to the Servicer and the Servicer shall hold in
trust for the SPV and the Agent, on behalf of the Investors, in accordance with
their respective interests, all Records which evidence or relate to any Affected
Asset. Notwithstanding anything to the contrary contained herein, at any time
when a Termination Event is continuing, the Agent shall have the right to direct
the Servicer to commence or settle any legal action to enforce collection of any
Receivable or to foreclose upon or repossess any Affected Asset. The Servicer
shall not make the Administrator, the Agent, any Managing Agent or any other
Secured Party a party to any litigation without the prior written consent of
such Person. At any time when a Termination Event exists and is continuing, the
Agent may notify any Obligor of its interest in the Receivables and the other
Affected Assets.
(b)The Servicer shall, as soon as practicable following receipt thereof, turn
over to the SPV all collections from any Person of indebtedness of such Person
which are not on account of a Receivable. Notwithstanding anything to the
contrary contained in this Article VII, the Servicer, if not the SPV, an
Originator or any Affiliate of the SPV or an Originator, shall have no
obligation to collect, enforce or take any other action described in this
Article VII with respect to any indebtedness that is not included in the Asset
Interest other than to deliver to the SPV the Collections and documents with
respect to any such indebtedness as described above in this Section 7.2(b).
(c)Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including by way
of example an equivalence of a payment and the amount of a particular invoice),
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.
SECTION 7.3    Blocked Account Arrangements. Prior to the Closing Date the
Servicer and SPV shall enter into Blocked Account Agreements with all of the
Blocked Account Banks, and deliver original counterparts thereof to the Agent.
The Agent may at any time after the occurrence and during the continuation of a
Termination Event or Potential Termination Event give notice to each Blocked
Account Bank that the Agent is exercising its rights under the Blocked Account
Agreements to do any or all of the following: (i) to have the exclusive control
of the Blocked Accounts and the Collection Account transferred to the Agent and
to exercise exclusive dominion and control over the funds deposited therein,
(ii) to have the proceeds that are sent to the respective Blocked Accounts and
the Collection Account be redirected pursuant to its instructions rather than
deposited in the applicable Blocked Account or the Collection Account, and (iii)
to take any or all other actions permitted under the applicable Blocked Account
Agreement; provided that the Agent shall have no right, title or interest in any
Excluded Amounts deposited into Blocked Accounts or the Collection Account and
shall cause such Excluded Amounts to be transferred to the applicable Originator
at its direction. Each of the Servicer and SPV hereby agrees that if the Agent,
at any time, takes any action set forth in the preceding sentence, the Agent
shall have exclusive control of the proceeds (including Collections) of all
Receivables and each of the Servicer and SPV hereby further agrees to take any
other action that the Agent may reasonably request to transfer such control.
Except as provided in Section 2.9, any proceeds of Receivables received by any
of the Originators, the Servicer or the SPV thereafter shall be sent promptly
(but in any event within two (2) Business Days of receipt) to a Blocked Account.
The parties hereto hereby acknowledge that if at any time the Agent takes
control of any Blocked Account or the Collection Account, the Agent shall
distribute or cause to be distributed such funds in accordance with
Section 7.2(b) and Article II (in each case as if such funds were held by the
Servicer thereunder). The Servicer and the SPV further agree that at any time
after the occurrence and during the continuation of a Termination Event or
Potential Termination Event, they will not withdraw or transfer any amounts (x)
from a Blocked Account, except: (i) to another Blocked Account, (ii) to the
Collection Account as and when required hereunder, or (iii) otherwise with the
written consent of the Agent or (y) from the Collection Account, except with the
written consent of the Agent.
SECTION 7.4    Enforcement Rights. (a) At any time following the occurrence and
during the continuation of a Termination Event:
(i)the Agent may direct the Obligors that payment of all amounts payable under
any Receivable be made directly to the Agent or its designee;


46

--------------------------------------------------------------------------------





(ii)the SPV shall, at the Agent’s request and at the SPV’s expense, give notice
of the Agent’s, the SPV’s, and/or the Investors’ ownership of the Receivables
and (in the case of the Agent) interest in the Asset Interest to each Obligor
and direct that payments be made directly to the Agent or its designee, except
that if the SPV fails to so notify each obligor, the Agent may so notify the
Obligors; and
(iii)the SPV shall, at the Agent’s request, (A) assemble all of the Records and
shall make the same available to the Agent or its designee at a place selected
by the Agent or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Agent and shall, promptly upon receipt, remit all such
cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Agent or its designee.
(b)Each of the SPV and the Originators hereby authorizes the Agent, and
irrevocably appoints the Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the SPV or the
Originators, as applicable, which appointment is coupled with an interest, to
take any and all steps in the name of the SPV or the Originators, as applicable,
and on behalf of the SPV or the Originators, as applicable, necessary or
desirable, in the determination of the Agent, to collect any and all amounts or
portions thereof due under any and all Receivables or Related Security,
including endorsing the name of the applicable Originator on checks and other
instruments representing Collections and enforcing such Receivables, Related
Security and the related Contracts. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, in each case, other than actions
resulting from the gross negligence or willful misconduct of such
attorney-in-fact. The Agent hereby agrees only to use such power of attorney
following the occurrence and during the continuation of a Termination Event.
SECTION 7.5    Servicer Default. The occurrence of any one or more of the
following events shall constitute a “Servicer Default”:
(a)The Servicer (i) shall fail to make any payment or deposit required to be
made by it hereunder when due and such failure continues for one (1) Business
Day or the Servicer shall fail to observe or perform any term, covenant or
agreement on the Servicer’s part to be performed under Sections 6.1(b) (conduct
of business, ownership), 6.1(f) (performance and compliance with receivables,
contracts and credit and collection policy), 6.1(h) (obligor payments), 6.1(i)
(handling collections), 6.2(a) (no sales or liens), 6.2(c) (no change in
business or credit and collection policy), 6.2(d) (no subsidiaries, divisions,
mergers, etc.), 6.2(e) (change in payment instructions to obligors), or 6.2(f)
(deposits to lock-box accounts) (any of the preceding parenthetical phrases in
this clause (i) are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof) and such failure
continues for two (2) Business Days, or (ii) shall fail to observe or perform
any other term, covenant or agreement to be observed or performed by it under
Sections 2.8, 2.9, 2.12 or 2.15 and such failure continues for two (2) Business
Days, or (iii) shall fail to observe or perform in any material respect any
other term, covenant or agreement hereunder or under any of the other
Transaction Documents to which such Person is a party or by which such Person is
bound, and such failure shall remain unremedied for fifteen (15) days after the
earlier to occur of (i) receipt of notice thereof from any Managing Agent, any
Investor or the Agent or (ii) actual knowledge thereof by a Responsible Officer;
or
(b)any representation, warranty, certification or statement made by the Servicer
in this Agreement or in any of the other Transaction Documents or in any
certificate or report delivered by it pursuant to any of the foregoing shall
prove to have been incorrect in any material respect when made or deemed made
(except any representation or warranty qualified by materiality or by reference
to a material adverse effect, which shall prove to have been incorrect in any
respect) when made or confirmed and such circumstance shall remain uncured for
fifteen (15) days after the earlier to occur of (i) receipt of notice thereof
from any Managing Agent, any Investor or the Agent or (ii) actual knowledge
thereof by a Responsible Officer; provided that no such representation,
warranty, or certification hereunder shall be deemed to be incorrect or violated
to the extent any affected Receivable is subject to a Deemed Collection and all
required amounts with respect to such Receivable have been deposited into a
Blocked Account or the Collection Account; or
(c)failure of the Servicer or any of its Subsidiaries (other than the SPV) to
pay when due any amounts due under any agreement under which any Indebtedness
greater than $90,000,000 (or such other amount as may from time to time be set
forth in the Senior Credit Agreement) is governed; or the default by the
Servicer or any of its Subsidiaries in the performance of any term, provision or
condition contained in any agreement under which any Indebtedness greater than
$90,000,000 (or such other amount as may from time to time be set forth in the
Senior Credit Agreement) was created or is governed, regardless of whether such
event is an “event of default” or “default” under any such agreement; or any
Indebtedness of the Servicer or any of its Subsidiaries (other than the SPV)
greater than $90,000,000 (or such other amount as may from time to time be set
forth in the Senior Credit Agreement) shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the scheduled date of maturity thereof; or


47

--------------------------------------------------------------------------------





(d)there is entered against the Servicer or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $90,000,000 (or such other
amount as may from time to time be set forth in the Senior Credit Agreement) (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(e)[Reserved]; or
(f)any Event of Bankruptcy shall occur with respect to the Servicer or any of
its Material Subsidiaries; or
(g)[Reserved]; or
(h)a breach of any financial covenant set forth in Section 7.15 of the Senior
Credit Agreement has occurred and is continuing; for the avoidance of doubt, if
any breach of any financial covenant set forth in Section 7.15 of the Senior
Credit Agreement does not constitute an Event of Default (as defined in the
Senior Credit Agreement) which is continuing under the Senior Credit Agreement
as in effect from time to time, such breach shall not consititute a Servicer
Default hereunder.
SECTION 7.6    Servicing Fee. The Servicer shall be paid a Servicing Fee in
accordance with 2.12 and subject to the priorities therein.
SECTION 7.7    Protection of Ownership Interest of the Investors. Each of the
Originators and the SPV agrees that it shall, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Agent may reasonably request in order to perfect
or protect the Asset Interest or to enable the Agent, each Managing Agent or the
Investors to exercise or enforce any of their respective rights hereunder.
Without limiting the foregoing, each of the Originators and the SPV shall, upon
the request of the Agent, any Managing Agent or any of the Investors, in order
to accurately reflect the transactions evidenced by the Transaction Documents,
(i) execute and file such financing or continuation statements or amendments
thereto or assignments thereof (as otherwise permitted to be executed and filed
pursuant hereto) as may be requested by the Agent, any Managing Agent or any of
the Investors and (ii) mark its respective master data processing records and
other documents with a legend describing the conveyance to the Agent, for the
benefit of the Secured Parties, of the Asset Interest. Each of the Originators
and the SPV shall, upon request of the Agent, any Managing Agent or any of the
Investors, obtain such additional search reports as the Agent, any Managing
Agent or any of the Investors shall request. To the fullest extent permitted by
applicable law, the Agent is hereby authorized to sign and file continuation
statements and amendments thereto and assignments thereof without the SPV’s or
any Originator’s signature. Carbon, photographic or other reproduction of this
Agreement or any financing statement shall be sufficient as a financing
statement. The SPV shall not change its name, identity or corporate (or limited
liability company) structure nor change its jurisdiction of formation unless it
shall have: (A) given the Agent at least thirty (30) days prior notice thereof
and (B) prepared at the SPV’s expense and delivered to the Agent all financing
statements, instruments and other documents necessary to preserve and protect
the Asset Interest or requested by the Agent in connection with such change. Any
filings under the UCC or otherwise that are occasioned by such change shall be
made at the expense of the SPV.
ARTICLE VIII
TERMINATION EVENTS
SECTION 8.1    Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:
(a)the SPV or any Originator shall fail to make any payment or deposit to be
made by it hereunder or under any other Transaction Document when due hereunder
or thereunder and such failure shall continue for two (2) Business Days; or
(b)any representation, warranty, certification or statement made or deemed made
by the SPV or any Originator in this Agreement, any other Transaction Document
to which it is a party or in any other information, report or document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect (except any representation or warranty qualified by materiality or by
reference to a material adverse effect, which shall prove to have been incorrect
in any respect) when made or confirmed and such circumstance shall remain
uncured for thirty (30) days after the earlier to occur of (i) receipt of notice
thereof from any Managing Agent, any Investor or the Agent or (ii) actual
knowledge thereof by a Responsible Officer; provided that no such
representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any


48

--------------------------------------------------------------------------------





affected Receivable is subject to a Deemed Collection and all required amounts
with respect to such Receivable have been deposited into a Blocked Account or
the Collection Account; or
(c)the SPV or any Originator (i) shall fail to perform or observe in any
material respect any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed and any such failure remains
unremedied for 10 days or (ii) shall fail to perform a covenant listed in
Section 6.1(a)(iv) and such failure remains unremedied for 30 days after written
notice thereof has been given to the SPV or any Originator by the Agent; or
(d)any Event of Bankruptcy shall occur with respect to the SPV, Greif, Inc., any
Originator, or any Material Subsidiary.
(e)the Agent, on behalf of the Secured Parties, shall for any reason (other than
as a result of the actions of the Agent or any of the other Secured Parties)
fail or cease to have a valid and enforceable perfected first priority ownership
or security interest in the Affected Assets, free and clear of any Adverse Claim
(it being understood that the forgoing shall not apply to any Receivable subject
to a Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account or the Collection Account); or
(f)a Servicer Default shall have occurred and be continuing; or
(g)the Net Investment (as determined after giving effect to all distributions
pursuant to this Agreement on such date) plus the Required Reserves shall exceed
the Net Pool Balance for one (1) Business Day; or
(h)the Three-Month Days Sales Outstanding is greater than 55; or
(i)the Two-Month Dilution Ratio is greater than 5.00%; or
(j)the Three-Month Default Ratio is greater than 1.50%; or
(k)the Three-Month Delinquency Ratio is greater than 4.50%; or
(l)[Reserved]; or
(m)failure of the SPV or any Originator to pay when due any amounts due under
any agreement to which any such Person is a party and under which any
Indebtedness greater than $16,750 in the case of the SPV, or $90,000,000 (or
such other amount as may from time to time be set forth in the Senior Credit
Agreement), in the case of any Originator; or the default by the SPV or any
Originator in the performance of any term, provision or condition contained in
any agreement to which any such Person is a party and under which any
Indebtedness owing by the SPV or any Originator greater than such respective
amounts was created or is governed, regardless of whether such event is an
“event of default” or “default” under any such agreement if the effect of such
default is to cause, or to permit the holder of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity; or any
Indebtedness owing by the SPV or any Originator greater than such respective
amounts shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof; or
(n)the SPV is not Solvent and each Originator ceases selling Receivables to the
SPV under the First Tier Agreement; or
(o)there shall be a Change of Control; or
(p)any Person shall institute steps to terminate any Pension Plan if the assets
of such Pension Plan are insufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), or a contribution failure occurs with
respect to any Pension Plan which is sufficient to give rise to a lien under
Section 303(k) of ERISA if as of the date thereof or any subsequent date, the
sum of each of Greif, Inc.’s and its Subsidiaries’ various liabilities as a
result of such events listed in this clause exceeds $90,000,000 (or such other
amount as may from time to time be set forth in the Senior Credit Agreement) in
the aggregate; or
(q)any material provision of this Agreement or any other Transaction Document to
which an Originator, the Servicer or the SPV is a party shall cease to be in
full force and effect or such Originator, the Servicer or the SPV shall so state
in writing; or
(r)there is entered against any Originator or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $90,000,000 (or such


49

--------------------------------------------------------------------------------





other amount as may from time to time be set forth in the Senior Credit
Agreement) (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.
SECTION 8.2    Termination. During the continuation of any Termination Event,
the Agent may, or at the direction of the Majority Investors shall, by notice to
the SPV and the Servicer, declare the Termination Date to have occurred;
provided that in the case of any event described in Section 8.1(d), the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence, the
Agent shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and other applicable laws, all of which rights shall
be cumulative.
ARTICLE IX
INDEMNIFICATION; EXPENSES; RELATED MATTERS
SECTION 9.1    Indemnities by the SPV. Without limiting any other rights which
the Indemnified Parties may have hereunder or under applicable Law, the SPV
hereby agrees to indemnify the Investors, the Agent, each Managing Agent, each
Administrator, the Program Support Providers, and their respective officers,
directors, employees, counsel and other agents (collectively, “Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys’ fees (which attorneys may be
employees of the Indemnified Parties) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between the SPV or any
Originator (including any Originator in its capacity as the Servicer or any
Affiliate of an Originator acting as Servicer) and any of the Indemnified
Parties or between any of the Indemnified Parties and any third party, in each
case arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by the
Agent, any Managing Agent or any Investor of the Asset Interest or any of the
other transactions contemplated hereby or thereby, excluding, however, (i)
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, as finally determined by a
court of competent jurisdiction, (ii) recourse for uncollectible Receivables or
(iii) any Taxes which are covered by Section 9.4 or any Excluded Taxes. Without
limiting the generality of the foregoing, the SPV shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:
(a)any representation or warranty made by the SPV, any Originator (including any
Affiliate of any Originator in its capacity as the Servicer) or any officers of
the SPV, any Originator (including, in its capacity as the Servicer or any
Affiliate of an Originator acting as Servicer) under or in connection with this
Agreement, the First Tier Agreement, any of the other Transaction Documents, any
Servicer Report or any other information or report delivered by the SPV, the
Servicer or any Originator pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any respect when made or deemed made;
(b)the failure by the SPV or any Originator (including, in its capacity as the
Servicer or any Affiliate of an Originator acting as Servicer) to comply with
any applicable Law with respect to any Receivable or the related Contract, or
the nonconformity of any Receivable or the related Contract with any such
applicable Law;
(c)the failure (i) to vest and maintain vested in the Agent, on behalf of the
Secured Parties, a first priority, perfected ownership interest in the Asset
Interest free and clear of any Adverse Claim or (ii) to create or maintain a
valid and perfected first priority security interest in favor of the Agent, for
the benefit of the Secured Parties, in the Affected Assets, free and clear of
any Adverse Claim, in each case, other than as a result of actions of the Agent
or any other Secured Creditor;
(d)at the request of the Agent, the failure by the SPV, any Originator or the
Servicer to file, or any delay in filing, financing statements, continuation
statements, or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any of the
Affected Assets;
(e)any dispute, claim, offset or defense (other than discharge in bankruptcy or
uncollectibility of a Receivable from the related Obligor) of the Obligor to the
payment of any Receivable (including a defense based on such Receivable or the
related Contract not being the legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of merchandise or services related to such Receivable or
the furnishing or failure to furnish such merchandise or services, or from any
breach or alleged breach of any provision of the Receivables or the related
Contracts restricting assignment of any Receivables;


50

--------------------------------------------------------------------------------





(f)any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof;
(g)any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;
(h)the failure by the SPV or any of the Originators to comply with any term,
provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties or obligations under the Receivables or related Contracts;
(i)the Net Investment plus the Required Reserves exceeding the Net Pool Balance
at any time (other than as a result of the uncollectibility of any Receivable);
(j)the failure of the SPV or any Originator to pay when due any sales, excise or
personal property taxes payable in connection with any of the Receivables;
(k)any repayment by any Indemnified Party of any amount previously distributed
in reduction of Net Investment which such Indemnified Party believes in good
faith is required to be made;
(l)the commingling by the SPV, any Originator or the Servicer of Collections at
any time with any other funds;
(m)any investigation, litigation or proceeding related to this Agreement, any of
the other Transaction Documents, the use of proceeds of Investments by the SPV
or any Originator, the ownership of the Asset Interest, or any Affected Asset;
(n)failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes or the Collection Account pursuant to the
instructions of the Servicer, the SPV, any Originator or the Agent (to the
extent such Person is entitled to give such instructions in accordance with the
terms hereof and of any applicable Blocked Account Agreement) whether by reason
of the exercise of set-off rights or otherwise, or any claim or demand for
indemnification made by any Blocked Account Bank to any Indemnified Party
pursuant to any  Blocked Account Agreement;
(o)any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the SPV, the Servicer or any Originator to qualify to do
business or file any notice of business activity report or any similar report;
(p)any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Receivable or Related Security under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;
(q)any action taken by the SPV, any Originator, or the Servicer (if the Servicer
is an Originator or any Affiliate or designee of an Originator) in the
enforcement or collection of any Receivable (unless such action is directed by
the Agent or the Investors in bad faith or with gross negligence or willful
misconduct); or
(r)the use of the proceeds of any Investment or Reinvestment.
SECTION 9.2    Indemnities by the Servicer. Without limiting any other rights
which the Servicer Indemnified Parties may have hereunder or under applicable
Law, the Servicer hereby agrees, to indemnify the Indemnified Parties and their
successors, transferees and assigns and all officers, directors, shareholders,
controlling persons, employees, counsel and other agents of any of the foregoing
(collectively, “Servicer Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities, costs and expenses, including reasonable
attorneys’ fees (which attorneys may be employees of any Servicer Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) awarded against or incurred by any of them in
any action or proceeding between the Servicer and any of the Servicer
Indemnified Parties or between any of the Servicer Indemnified Parties and any
third party arising out of the following clauses (a) through (j), excluding
however, (i) Servicer Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Servicer Indemnified Party,
as finally determined by a court of competent jurisdiction, (ii) recourse for
uncollectible Receivables or (iii) any Taxes which are covered by Section 9.4 or
any Excluded Taxes. The Servicer shall indemnify each Servicer Indemnified Party
for Servicer Indemnified Amounts relating to or resulting from:
(a)any representation or warranty made by the Servicer or any of its officers
under or in connection with this Agreement, any of the other Transaction
Documents, any Servicer Report or any other information or report delivered by
the


51

--------------------------------------------------------------------------------





Servicer pursuant hereto, or pursuant to any of the other Transaction Documents
which shall have been incomplete, false or incorrect in any respect when made or
confirmed;
(b)the failure by the Servicer to comply with any applicable Law with respect to
any Receivable or the related Contract;
(c)the failure by the Servicer to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Affected Assets, if such filings were previously requested
in writing to be filed by the Agent;
(d)any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof;
(e)the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its servicing duties or obligations under the
Receivables or related Contracts;
(f)the commingling by the Servicer of Collections at any time with any other
funds;
(g)any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Servicer to qualify to do business or file any notice of
business activity report or any similar report;
(h)any dispute, claim, offset or defense of an Obligor to the payment of any
Receivable resulting from or related to the collection activities of the
Servicer in respect of such Receivable (unless such action is directed by the
Agent or Investors in bad faith or with gross negligence or willful misconduct);
(i)any action taken by the Servicer in the enforcement or collection of any
Receivable (unless such action is directed by the Agent or Investors in bad
faith or with gross negligence or willful misconduct); or
(j)any claim or demand for indemnification made by any Blocked Account Bank to
any Indemnified Party pursuant to any  Blocked Account Agreement.
SECTION 9.3    Indemnity for Taxes, Reserves and Expenses. (a) If after the
Closing Date, (w) the adoption of any Law or bank regulatory guideline or any
amendment or change in the administration, interpretation or application of any
existing or future Law or bank regulatory guideline by any Official Body charged
with the administration, interpretation or application thereof (including,
without limitation, any issuance pursuant to any Existing Law of any regulation
that is not in effect on the date hereof or the application or implementation of
any Existing Law, whether or not in effect on the date hereof, with respect to
any Indemnified Party), (x) any directive, guidance or request of any Official
Body (in the case of any bank regulatory guideline, whether or not having the
force of Law), (y) the compliance of the Indemnified Party with, or the
application or implementation by the Indemnified Party of, any of the foregoing
subclauses (w) or (x), or (z) any change as determined in the reasonable
discretion of the Indemnified Party after the date hereof, in the compliance of
the Indemnified Party with, or the application or implementation by the
Indemnified Party of, any Existing Law (a “Change in Law”):
(i)shall subject any Indemnified Party (or its applicable lending office) to any
Taxes, duty or other charge (other than Taxes which are covered by Section 9.4
or Excluded Taxes) with respect to this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Asset Interest, or
payments of amounts due hereunder, or shall change the basis of taxation of
payments to any Indemnified Party of amounts payable in respect of this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder, under a Program Support Agreement or the
credit or liquidity support furnished by a Program Support Provider or otherwise
in respect of this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest (except for Taxes which are
covered by Section 9.4, and the imposition or changes in the rate of any
Excluded Tax imposed on such Indemnified Party); or
(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System) against assets of, deposits with or for
the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other condition affecting this Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Asset Interest, or payments of amounts due hereunder or its obligation to
advance funds hereunder, under a Program Support Agreement or the credit or
liquidity support provided by a Program Support


52

--------------------------------------------------------------------------------





Provider or otherwise in respect of this Agreement, the other Transaction
Documents, or the ownership, maintenance or financing of the Asset Interest
(other than reserves already taken into account in calculating the Eurodollar
Reserve Percentage); or
(iii)shall impose upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing, but excluding Taxes and Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder or under a Program Support Agreement or
the credit or liquidity support furnished by a Program Support Provider or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Asset Interests;
and the result of any of the foregoing is to increase the cost to, or to reduce
the amount of any sum received or receivable by, such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any Investments hereunder or under a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
on the next Settlement Date occurring at least ten (10) days after the demand by
such Indemnified Party through the applicable Managing Agent, the SPV shall pay
to the applicable Managing Agent, for the benefit of such Indemnified Party,
such additional amount or amounts as will compensate such Indemnified Party for
such increased cost or reduction.
(b)If any Indemnified Party shall have determined that after the date hereof,
(i) the adoption of any applicable Law, bank regulatory guideline regarding
capital adequacy or liquidity requirements, or generally accepted accounting
standard, or any change therein, or any change in the interpretation or
administration thereof by any Official Body, (including, without limitation, any
issuance pursuant to any Existing Law of any regulation that is not in effect on
the date hereof), (ii) any guidance, request or directive regarding capital
adequacy or liquidity requirements (in the case of any bank regulatory
guideline, whether or not having the force of law) of any such Official Body, or
(iii) the compliance of the Indemnified Party with, or the application or
implementation by the Indemnified Party of, any of the foregoing subclauses (i)
or (ii), or (iii) any change as determined in the reasonable discretion of the
Indemnified Party, after the date hereof, in the compliance of the Indemnified
Party with, or the application or implementation by the Indemnified Party of,
any Existing Law, has or would have the effect of reducing the rate of return on
capital of such Indemnified Party (or its parent) as a consequence of such
Indemnified Party’s obligations hereunder or with respect hereto to a level
below that which such Indemnified Party (or its parent) could have achieved but
for the occurrences described in the foregoing subclauses (i), (ii) or (iii)
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements) by an amount deemed by such Indemnified Party to be
material, then on the next Settlement Date occurring at least ten (10) days
after demand, in the form of a notice as set forth in clause (c) below, by such
Indemnified Party through the Agent or the applicable Managing Agent, the SPV
shall pay to the applicable Managing Agent, for the benefit of such Indemnified
Party, such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction.
(c)Each Indemnified Party shall, as soon as practicable, notify the SPV in
writing of any event of which it has knowledge, occurring after the date hereof
for which such Indemnified Party will or will likely seek compensation pursuant
to this Section 9.3; provided that no failure to give or any delay in giving
such notice shall affect the Indemnified Party’s right to receive such
compensation. A notice by the Agent or a Managing Agent on behalf of the
applicable Indemnified Party claiming compensation under this Section 9.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, the
Agent or any applicable Indemnified Party may use any reasonable averaging and
attributing methods and shall have applied consistent return metrics to other
similarly situated Persons (after consideration of, among other things, factors
including facility pricing, structure, usage patterns, capital treatment and
relationship) with respect to such amount and compensation. Any demand for
compensation under this Section 9.3 shall be accompanied by a certificate as to
the amount requested which shall set forth a reasonably detailed calculation for
such requested amount. Notwithstanding anything in this Agreement to the
contrary, the SPV shall not be obligated to make any payment to any Indemnified
Party under this Section 9.3 for any period prior to the date on which such
Indemnified Party gives written notice to the SPV of its intent to request such
payment under this Section 9.3.
(d)Notwithstanding anything herein to the contrary, any indemnity payable under
this Section 9.3 shall be payable by the SPV in accordance with the priority of
payments in Section 2.12.
SECTION 9.4    Taxes.
All payments and distributions made hereunder by the SPV, the Originators or the
Servicer (each, a “payor”) to any Investor, any Managing Agent or any other
Secured Party (each, a “recipient”) shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
any other taxes, fees, duties, withholdings or other charges


53

--------------------------------------------------------------------------------





of any nature whatsoever imposed by any taxing authority on any recipient (or
any assignee of such parties) but excluding Excluded Taxes (such non-excluded
items being called “Taxes”). In the event that any withholding or deduction from
any payment made by the payor hereunder is required in respect of any Taxes,
then such payor shall:
(i)pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(ii)promptly forward to the applicable Managing Agent an official receipt or
other documentation satisfactory to such Managing Agent evidencing such payment
to such authority; and
(iii)pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.
Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay, after written demand therefor by the
recipient, such additional amounts (including any penalties interest or
expenses, other than those arising from the gross negligence or willful
misconduct of the Agent or the recipient) as shall be necessary in order that
the net amount received by the recipient after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
recipient would have received had such Taxes not been asserted. Any demand for
compensation under this Section 9.4 shall be accompanied by a certificate as to
the amount requested which shall set forth a reasonably detailed calculation for
such requested amount. Any demand by a recipient under this Section 9.4 shall be
made no later than 360 days after the earlier of (i) the date on which the
recipient pays such Taxes or (ii) the date on which the relevant taxing
authority makes written demand for payment of such Taxes by the recipient.
If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.
SECTION 9.5    Status of Investors. Any Foreign Investor that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the SPV is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Transaction Document shall deliver to the SPV (with a copy to the Agent), at the
time or times or reasonably requested by the payor or the Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Foreign Investor, if requested by the SPV or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the SPV or the Agent as will enable the SPV or the Agent
to determine whether or not such Investor is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution or submission of such
documentation (other than such documentation set forth in Section 9.5(i), (ii),
(iii) and (iv) below and Section 9.8 below) shall not be required if in the
Foreign Investor’s reasonable judgment, such completion, execution or submission
would subject such Foreign Investor to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Foreign
Investor.
Without limiting the generality of the foregoing, in the event that the SPV is a
U.S. Person, any Foreign Investor shall deliver to the SPV and the Agent (in
such number of copies as shall be requested) on or prior to the date on which
such Foreign Investor becomes an Investor under this Agreement, whichever of the
following is applicable:
(i)in the case of a Foreign Investor claiming the benefits of an income tax
treaty to which the United States is a party, duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding tax;
(ii)duly completed copies of Internal Revenue Service Form W-8ECI;
(iii)in the case of a Foreign Investor claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
signed under penalties of perjury, in a form reasonably satisfactory to the
payor, to the effect that such Foreign Investor is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the payor within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E;
(iv)to the extent a Foreign Investor is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue


54

--------------------------------------------------------------------------------





Service Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate in a form
reasonably satisfactory to the payor, Internal Revenue Service Form W-9, and/or
other certification documents that would be required from each beneficial owner
if such beneficial owner were an Investor, as applicable; or
(v)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the payor to determine the withholding or deduction
required to be made.
In addition, each such Foreign Investor shall deliver such forms and
certificates promptly upon the obsolescence, expiration, or invalidity of any
form or certificate previously delivered by the Foreign Investor. Each such
Foreign Investor shall promptly notify the payor and the Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the payor and the Agent (or any other form of
certification adopted by the United States taxing authorities for such purpose).
Notwithstanding any other provision of this Section 9.5, a Foreign Investor
shall not be required to deliver any documentation pursuant to this Section 9.5
that such Foreign Investor is not legally able to deliver.
SECTION 9.6    Other Costs and Expenses; Breakage Costs. (a) The SPV agrees,
upon receipt of a written invoice, to pay or cause to be paid, and to hold the
Investors, the Agent, each Managing Agent and each Administrator harmless
against liability for the payment of, all reasonable and documented
out-of-pocket expenses (including Mayer Brown LLP’s, any rating agencies’, or
any other single law firm’s, accountants’ and other third parties’ fees and
expenses, any filing fees and expenses incurred by officers or employees of any
Investor, the Agent, each Managing Agent or any Administrator) or intangible,
documentary or recording taxes incurred by or on behalf of any Investor, the
Agent, any Managing Agent or any Administrator (i) in connection with the
preparation, negotiation, execution and delivery of this Agreement, the other
Transaction Documents and any documents or instruments delivered pursuant hereto
and thereto and the transactions contemplated hereby or thereby (including the
perfection or protection of the Asset Interest) and (ii) from time to time (A)
relating to any amendments, waivers or consents under this Agreement and the
other Transaction Documents, (B) arising in connection with the Agent’s, any
Investor’s or any Managing Agent’s enforcement or preservation of rights
(including the perfection and protection of the Asset Interest under this
Agreement), or (C) arising in connection with any audit, dispute, disagreement,
litigation or preparation for litigation involving this Agreement or any of the
other Transaction Documents (all of such amounts, collectively, “Transaction
Costs”).
(b)The SPV shall pay the Managing Agents for the account of the Investors, as
applicable, on demand, such amount or amounts as shall compensate the Investors
for any loss (including loss of profit), cost or expense incurred by the
Investors (as reasonably determined by its Managing Agent) as a result of any
reduction of any Portion of Investment other than on the last day of the related
Rate Period or on the maturity date of the Commercial Paper (or other financing
source) funding such Portion of Investment, such compensation to be (i) limited
to an amount equal to any loss or expense suffered by the Investors during the
period from the date of receipt of such repayment to (but excluding) the last
day of the related Rate Period or the maturity date of such Commercial Paper (or
other financing source) and (ii) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such Portion of Investment. The determination by any Managing Agent of the
amount of any such loss or expense shall be set forth in a written notice to the
SPV in reasonable detail and shall be conclusive, absent manifest error.
SECTION 9.7    Mitigation Obligations. If any Investor requests compensation
under Section 9.3, or a payor is required to pay any additional amount to any
Investor (or any Official Body for the account of any Investor) pursuant to
Section 9.4, then such Investor shall use reasonable efforts to designate a
different Funding Office for funding or booking its Investment hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Investor, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 9.3
or 9.4, as the case may be, in the future, and (ii) in each case, would not
subject such Investor to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Investor. The SPV hereby agrees to pay all
reasonable costs and expenses incurred by any Investor in connection with any
such designation or assignment.
SECTION 9.8    FATCA Compliance. If a payment made hereunder to an Investor
would be subject to U.S. federal withholding tax imposed by FATCA if such
Investor were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Investor shall deliver to the SPV and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested in writing by the SPV or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested in writing by the SPV or the Agent as may be necessary for the SPV and
the Agent to comply with their obligations under FATCA and to determine that
such Investor has complied with such Investors’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 9.8, “FATCA” shall include any amendments to FATCA
after the date of this Agreement.


55

--------------------------------------------------------------------------------





ARTICLE X
THE AGENT
SECTION 10.1    Appointment and Authorization of Agent. Each Secured Party
hereby irrevocably appoints, designates and authorizes the Agent and its
applicable Managing Agent to take such action on its behalf under the provisions
of this Agreement and each other Transaction Document and to exercise such
powers and perform such duties as are expressly delegated to such Agent or
Managing Agent, as applicable, by the terms of this Agreement and any other
Transaction Document, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, no Agent or
Managing Agent shall have any duties or responsibilities except those expressly
set forth in this Agreement, nor shall the Agent or any Managing Agent have or
be deemed to have any fiduciary relationship with any Investor or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against any Agent or Managing Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to any Agent or Managing Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
SECTION 10.2    Delegation of Duties. The Agent and each Managing Agent may
execute any of its duties under this Agreement or any other Transaction Document
by or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.
SECTION 10.3    Liability of Agents and Managing Agents. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any Secured Party
for any recital, statement, representation or warranty made by the SPV, any
Originator or the Servicer, or any officer thereof, contained in this Agreement
or in any other Transaction Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent or
such Managing Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the SPV, any Originator, the Servicer or any
other party to any Transaction Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Secured
Party to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the SPV,
any Originator, the Servicer or any of their respective Affiliates.
SECTION 10.4    Reliance by Agent. (a) The Agent and each Managing Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the SPV, any Originator
and the Servicer), independent accountants and other experts selected by the
Agent or such Managing Agent. The Agent and each Managing Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents or the Investors in its Investor Group, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Investors against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent and each Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or consent of the
Managing Agents or the Investors in its Investor Group, as applicable, or, if
required hereunder, all Investors and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Investors.
(b)For purposes of determining compliance with the conditions specified in
Article V on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent or the Managing
Agent to such Investor for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Investor.
SECTION 10.5    Notice of Termination Event, Potential Termination Event or
Servicer Default. Neither the Agent nor any Managing Agent shall be deemed to
have knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Servicer Default, unless it has received written notice
from an Investor or the SPV referring to this Agreement, describing such
Potential Termination Event, Termination Event or Servicer Default and stating
that such notice is a “Notice of Termination


56

--------------------------------------------------------------------------------





Event or Potential Termination Event” or “Notice of Servicer Default,” as
applicable. Each Managing Agent will notify the Investors in its Investor Group
of its receipt of any such notice. The Agent and each Managing Agent shall
(subject to Section 10.4) take such action with respect to such Potential
Termination Event, Termination Event or Servicer Default as may be requested by
the Managing Agents (or its Investors in its Investor Group), provided that,
unless and until the Agent shall have received any such request, the Agent (or
Managing Agent) may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Potential Termination Event,
Termination Event or Servicer Default as it shall deem advisable or in the best
interest of the Secured Parties or Investors, as applicable.
SECTION 10.6    Credit Decision; Disclosure of Information by the Agent. Each
Secured Party acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the SPV, the Servicer, the Originators or
any of their respective Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Secured Party as
to any matter, including whether the Agent-Related Persons have disclosed
material information in their possession. Each Secured Party, including any
Investor by assignment, represents to the Agent and its Managing Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the SPV, the
Servicer, each Originator or their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the SPV
hereunder. Each Secured Party also represents that it shall, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Servicer or the Originators. Except for
notices, reports and other documents expressly herein required to be furnished
to the Security Parties by the Agent or any Managing Agent herein, neither the
Agent nor any Managing Agent shall have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the SPV, the Servicer, any Originator or their respective
Affiliates which may come into the possession of any of the Agent-Related
Persons.
SECTION 10.7    Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Committed Investors (or the Committed
Investors in the applicable Investor Group) shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of the SPV
and without limiting the obligation of the SPV to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Amounts incurred by it; provided that no Committed Investor shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Amounts resulting from such Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction; provided that no action
taken by Agent (or any Managing Agent) in accordance with the directions of the
Managing Agents (or the Investors in its Investor Group) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Investor shall reimburse its Managing
Agent and the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees) incurred in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein, to the extent that the Agent or such Managing Agent is not reimbursed
for such expenses by or on behalf of the SPV. The undertaking in this Section
shall survive payment on the Final Payout Date and the resignation or
replacement of the Agent or such Managing Agent.
SECTION 10.8    Agent in Individual Capacity. The Agent and each Managing Agent
(and any successor thereto in such capacity) and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, the
Originators, the Servicer, or any of their Subsidiaries or Affiliates as though
it were not the Agent, a Managing Agent or an Investor hereunder, as applicable,
and without notice to or consent of the Secured Parties. The Secured Parties
acknowledge that, pursuant to such activities, any such Person or its Affiliates
may receive information regarding the SPV, the Originators, the Servicer or
their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them. With
respect to its Commitment, the Agent and each Managing Agent (and any successor
thereto in such capacity) in its capacity as a Committed Investor hereunder
shall have the same rights and powers under this Agreement as any other
Committed Investor and may exercise the same as though it were not the Agent, a
Managing Agent or a Committed Investor, as applicable, and the term “Committed
Investor” or “Committed Investors” shall, unless the context otherwise
indicates, include the Agent and each Managing Agent in its individual capacity.


57

--------------------------------------------------------------------------------





SECTION 10.9    Resignation of Agents. The Agent or any Managing Agent may
resign upon thirty (30) days’ notice to the applicable Investors. If the Agent
resigns under this Agreement, the Majority Investors shall (with the consent of
the SPV prior to a Termination Event) appoint from among the Committed Investors
a successor agent for the Secured Parties. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Investors and, prior to a Termination Event,
the SPV, a successor agent from among the Committed Investors. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term “Agent” shall mean such successor agent and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 10.9 and
Sections 10.3 and 10.7 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Committed Investors shall perform all of the duties of the Agent hereunder until
such time, if any, as the Majority Investors appoint a successor agent as
provided for above. If a Managing Agent resigns under this Agreement, the
Investors in such Investor Group shall appoint a successor agent.
SECTION 10.10    Payments by the Agent. Unless specifically allocated to a
Committed Investor pursuant to the terms of this Agreement, all amounts received
by the Agent or a Managing Agent on behalf of the Investors shall be paid to the
applicable Managing Agent or Investors pro rata in accordance with amounts then
due on the Business Day received, unless such amounts are received after 12:00
noon on such Business Day, in which case the applicable agent shall use its
reasonable efforts to pay such amounts on such Business Day, but, in any event,
shall pay such amounts not later than the following Business Day.
ARTICLE XI
MISCELLANEOUS
SECTION 11.1    Term of Agreement. This Agreement shall terminate on the Final
Payout Date; provided that (i) the rights and remedies of the Agent, the
Managing Agents, the Investors, the Administrators and the other Secured Parties
with respect to any representation and warranty made or deemed to be made by the
SPV, the Originators or the Servicer pursuant to this Agreement, (ii) the
indemnification and payment provisions of Article IX, (iii) the provisions of
Section 10.7 and (iv) the agreements set forth in Sections 11.11 and 11.12,
shall be continuing and shall survive any termination of this Agreement.
SECTION 11.2    Waivers; Amendments. (a) No failure or delay on the part of the
Agent, any Managing Agent, the Investors, any Administrator or any Committed
Investor in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.
(b)Any provision of this Agreement or any other Transaction Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the SPV, the Originators, the Servicer (but only with respect to the
provisions applicable to it), the Agent and the Majority Investors; provided
that no such amendment or waiver shall, unless signed by each Committed Investor
directly affected thereby, (i) increase the Commitment of such Committed
Investor, (ii) reduce the Net Investment or rate of Yield to accrue thereon or
any fees or other amounts payable hereunder, (iii) postpone any date fixed for
the payment of any scheduled distribution in respect of the Net Investment or
Yield with respect thereto or any fees or other amounts payable hereunder or for
termination of any Commitment, (iv) change the percentage of the Commitments of
Committed Investors which shall be required for the Committed Investors or any
of them to take any action under this Section or any other provision of this
Agreement, (v) release all or substantially all of the property with respect to
which a security or ownership interest therein has been granted hereunder to the
Agent or the Committed Investors or (vi) extend or permit the extension of the
Commitment Termination Date (it being understood that a waiver of a Termination
Event shall not constitute an extension or increase in the Commitment of any
Committed Investor); and provided further that the signature of the SPV and the
Originators shall not be required for the effectiveness of any amendment which
modifies the representations, warranties, covenants or responsibilities of the
Servicer at any time when the Servicer is not an Originator or any Affiliate of
an Originator or a successor Servicer is designated pursuant to Section 7.1.
SECTION 11.3    Notices; Payment Information. Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
facsimile or electronic transmission or similar writing) and shall be given to
the other party at its address or facsimile number set forth in the Notice
Letter Agreement or at such other address or facsimile number as such party may
hereafter specify for the purposes of notice to such party. Each such notice or
other communication shall be effective (i) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 11.3
and confirmation is received, (ii) if given by mail, three (3) Business Days
following such posting, if postage prepaid, and if sent via


58

--------------------------------------------------------------------------------





U.S. certified or registered mail, (iii) if given by overnight courier, one (1)
Business Day after deposit thereof with a national overnight courier service, or
(iv) if given by any other means, when received at the address specified in this
Section 11.3, provided that an Investment Request shall only be effective upon
receipt by the Managing Agents. However, anything in this Section 11.3 to the
contrary notwithstanding, the SPV hereby authorizes the Agent and the Managing
Agents to make investments in Eligible Investments and to make Investments based
on telephonic notices made by any Person which the Agent or the Managing Agents
in good faith believe to be acting on behalf of the SPV. The SPV agrees to
deliver promptly to the Agent or the Managing Agents a written confirmation of
each telephonic notice signed by an authorized officer of SPV. However, the
absence of such confirmation shall not affect the validity of such notice. If
the written confirmation differs in any material respect from the action taken
by the Agent or the Investors, the records of the Agent or the Managing Agents
shall govern.
SECTION 11.4    Governing Law; Submission to Jurisdiction; Appointment of
Service Agent.
(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH
OF THE SPV, THE ORIGINATORS, THE SERVICER, THE AGENT AND THE INVESTORS HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE SPV, THE SERVICER, THE ORIGINATORS,
THE AGENT AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 11.4 SHALL AFFECT THE RIGHT OF THE
SECURED PARTIES TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE SPV, THE
ORIGINATOR OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS.
(b)EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS.
SECTION 11.5    Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
SECTION 11.6    Severability of Provisions. If any one or more of the provisions
of this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.
SECTION 11.7    Counterparts; Facsimile Delivery. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
SECTION 11.8    Successors and Assigns; Binding Effect. (a) This Agreement shall
be binding on the parties hereto and their respective successors and assigns;
provided that none of the SPV, the Servicer or the Originators may assign any of
its rights or delegate any of its duties hereunder or under the First Tier
Agreement or under any of the other Transaction Documents to which it is a party
without the prior written consent of each Managing Agent. Except as provided in
clause (b) below, no provision of this Agreement shall in any manner restrict
the ability of any Investor to assign, participate, grant security interests in,
or otherwise transfer any portion of the Asset Interest.
(b)Any Committed Investor may assign all or any portion of its Commitment and
its interest in the Net Investment, the Asset Interest and its other rights and
obligations hereunder to any Person (other than a Disqualified Investor) with
the written approval of the applicable Administrator, on behalf of its Conduit
Investor, and the applicable Managing Agent and, if no Termination Event is
continuing, with the consent of the SPV (such consent not to be unreasonably
withheld). In connection with any such assignment, the assignor shall deliver to
the assignee(s) an Assignment and Assumption Agreement, duly executed, assigning
to such assignee a pro rata interest in such assignor’s Commitment and other
obligations hereunder and in the Net Investment, the Asset Interest and other
rights hereunder, and such assignor shall promptly execute and deliver all
further


59

--------------------------------------------------------------------------------





instruments and documents, and take all further action, that the assignee may
reasonably request, in order to protect, or more fully evidence, the assignee’s
right, title and interest in and to such interest and to enable the Agent, on
behalf of such assignee, to exercise or enforce any rights hereunder and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party. Upon any such assignment, (i) the assignee
shall have all of the rights and obligations of the assignor hereunder and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party with respect to such assignor’s Commitment and
interest in the Net Investment and the Asset Interest for all purposes of this
Agreement and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party (provided that no assignee
(including an assignee that is already an Investor hereunder at the time of the
assignment) shall be entitled to receive any greater amount pursuant to Section
9.4 than that to which the assignor would have been entitled had no such
assignment occurred) and (ii) the assignor shall have no further obligations
with respect to the portion of its Commitment which has been assigned and shall
relinquish its rights with respect to the portion of its interest in the Net
Investment and the Asset Interest which has been assigned for all purposes of
this Agreement and under the other Transaction Documents to which such assignor
is or, immediately prior to such assignment, was a party. No such assignment
shall be effective unless a fully executed copy of the related Assignment and
Assumption Agreement shall be delivered to the Agent and the SPV. In addition,
if the assignee is not already an Investor, such assignee shall deliver to the
Agent, the SPV and the Servicer, all applicable tax documentation (whether
pursuant to Section 9.5 or otherwise) requested by the Agent, the SPV or the
Servicer. All costs and expenses of the Agent incurred in connection with any
assignment hereunder shall be borne by the assignee. No Committed Investor shall
assign any portion of its Commitment hereunder without also simultaneously
assigning an equal portion of its interest in the Program Support Agreement to
which it is a party or under which it has acquired a participation.
(c)By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the SPV, any Originator or the Servicer or the
performance or observance by the SPV, any Originator or the Servicer of any of
their respective obligations under this Agreement, the First Tier Agreement, the
other Transaction Documents or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, the First Tier Agreement, each other Transaction Document and
such other instruments, documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption Agreement and to purchase such interest; (iv) such assignee will,
independently and without reliance upon the Agent, any Managing Agent, any
Investor or any of their Affiliates, or the assignor and based on such
agreements, documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Transaction Documents; (v) such assignee appoints
and authorizes the Agent and its Managing Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement, the other
Transaction Documents and any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Agent or its Managing Agent, as
applicable, by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto and to enforce its respective rights and interests
in and under this Agreement, the other Transaction Documents and the Affected
Assets; (vi) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and the other
Transaction Documents are required to be performed by it as the assignee of the
assignor; and (vii) such assignee agrees that it will not institute against any
Conduit Investor any proceeding of the type referred to in Section 11.11 prior
to the date which is one (1) year and one (1) day after the payment in full of
all Commercial Paper of such Conduit Investor.
(d)Without limiting the foregoing, a Conduit Investor may, from time to time,
with prior or concurrent notice to the SPV and the Servicer, in one transaction
or a series of transactions, assign all or a portion of the Net Investment and
its rights and obligations under this Agreement and any other Transaction
Documents to which it is a party to a Conduit Assignee. Upon and to the extent
of such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Net Investment, (ii)
the related Administrator for such Conduit Assignee will act as the
Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee (and any related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) and their respective liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Investor and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Investor’s obligations, if any, hereunder or any other Transaction Document, and
the Conduit Investor shall be released from such obligations, in each case to
the extent of such


60

--------------------------------------------------------------------------------





assignment, and the obligations of the Conduit Investor and such Conduit
Assignee shall be several and not joint, (v) all distributions in respect of the
Net Investment shall be made to the applicable Managing Agent or the related
Administrator, as applicable, on behalf of the Conduit Investor and such Conduit
Assignee on a pro rata basis according to their respective interests, (vi)
[reserved], (vii) the defined terms and other terms and provisions of this
Agreement and the other Transaction Documents shall be interpreted in accordance
with the foregoing, (viii) the Conduit Assignee, if it shall not be an Investor
already, shall deliver to the Agent, the SPV and the Servicer, all applicable
tax documentation reasonably requested by the Agent, the SPV or the Servicer and
(ix) if requested by the related Managing Agent or the related Administrator
with respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the related
Managing Agent or such Administrator may reasonably request to evidence and give
effect to the foregoing. No assignment by a Conduit Investor to a Conduit
Assignee of all or any portion of the Net Investment shall in any way diminish
the related Committed Investors’ obligations under Section 2.3 to fund any
Investment not funded by the related Conduit Investor or such Conduit Assignee
or to acquire from the Conduit Investor or such Conduit Assignee all or any
portion of the Net Investment pursuant to Section 3.1.
(e)In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Related Committed Investors:
(i) if requested by the related Administrator, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by the related Administrator, shall execute
(either directly or through a participation agreement, as determined by such
Administrator) the program support agreement related to such Conduit Assignee,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement entered into by such
Committed Investor with respect to the applicable Program Support Agreement (or
which shall be otherwise reasonably satisfactory to the Administrator and the
Related Committed Investors), (iii) if requested by the related Conduit
Investor, shall enter into such agreements as requested by such Conduit Investor
pursuant to which they shall be obligated to provide funding to the Conduit
Assignee on substantially the same terms and conditions as is provided for in
this Agreement in respect of such Conduit Investor (or which agreements shall be
otherwise reasonably satisfactory to such Conduit Investor and the Committed
Investors), and (iv) shall take such actions as the Agent shall reasonably
request in connection therewith.
(f)Each of the SPV, the Servicer and the Originators hereby agrees and consents
to the assignment by any Conduit Investor from time to time pursuant to this
Section 11.8 of all or any part of its rights under, interest in and title to
this Agreement and the Asset Interest to any Program Support Provider.
(g)The Agent shall, on behalf of the SPV, maintain at its address referred to in
ýSection 11.3 a copy of each Assignment and Assumption Agreement delivered to it
and a register (the “Register”) on or in which it will record the names and
addresses of the Investors and assignees, and the Commitments of, and interest
in the Net Investment of each Investor and assignee from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the SPV, the Agent, and the Secured Parties shall treat each person whose
name is recorded in the Register as the owner of the interest in the Net
Investment recorded therein for all purposes of this Agreement. Any assignment
of any Commitment and interest in the Net Investment and Asset Interest shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Agent will make the Register available to the SPV and any Investor
(with respect to any entry relating to such Investor) at any reasonable time and
from time to time upon reasonable prior notice.
(h)Notwithstanding any other provision of this Agreement to the contrary, any
Investor may at any time pledge or grant a security interest in all or any
portion of its rights (including any portion of the Net Investment and any
rights to payment of the outstanding Net Investment and Yield) under this
Agreement to secure obligations of such Investor to a Federal Reserve Bank, the
U.S. Treasury or the Federal Deposit Insurance Corporation without notice to, or
the consent of, any Originator, the SPV, Greif, Inc. or any Agent; provided,
however, that no such pledge or grant of a security interest shall release an
Investor from any of its obligations hereunder, or substitute any such pledgee
or grantee for such Investor as a party hereto.
SECTION 11.9    Waiver of Confidentiality. Each of the SPV, the Servicer and the
Originators hereby consents to the disclosure of any non-public information with
respect to it received by the Agent, any Managing Agent, any Investor or any
Administrator to any other Investor or potential Investor, any Managing Agent,
any nationally recognized statistical rating organization rating a Conduit
Investor’s Commercial Paper or otherwise in accordance with Rule 17g-5 of the
Securities Exchange Act of 1934, any dealer or placement agent of or depositary
for the Conduit Investor’s Commercial Paper, any Administrator, any Program
Support Provider, any credit/financing provider to any Conduit Investor or any
of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document if they agree to hold it confidential pursuant to a
written agreement of confidentiality in form and substance reasonably
satisfactory to the SPV. Subject to the foregoing, the Agent, the Managing
Agents, the Investors, the Program Support Providers and the Administrators
hereby agree to maintain the confidentiality of any non-public information.
SECTION 11.10    Confidentiality Agreement. Each of the SPV, the Servicer and
the Originators hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential


61

--------------------------------------------------------------------------------





information of or with respect to any Investor, the Agent, any Managing Agent,
any Administrator or any Program Support Provider to any other Person except (a)
its auditors and attorneys, employees or financial advisors (other than any
commercial bank) and any nationally recognized statistical rating organization,
provided such auditors, attorneys, employees, financial advisors or rating
agencies are informed of the highly confidential nature of such information and
agree to use such information solely in connection with their evaluation of, or
relationship with, the SPV, the Servicer, the and its affiliates, (b) as
otherwise required by applicable law or order of a court of competent
jurisdiction or (c) as disclosed in any public filing.
SECTION 11.11    No Bankruptcy Petition Against the Conduit Investor. Each of
the SPV, the Servicer and the Originators hereby covenants and agrees that,
prior to the date which is one (1) year and one (1) day after the payment in
full of all outstanding Commercial Paper or other rated indebtedness of any
Conduit Investor (or its related commercial paper issuer), it will not institute
against, or join any other Person in instituting against, such Conduit Investor
any proceeding of a type referred to in the definition of Event of Bankruptcy.
SECTION 11.12    No Recourse.
(a)Notwithstanding anything to the contrary contained in this Agreement, the
obligations of any Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof are in excess of funds necessary to pay its
matured and maturing Commercial Paper.
(b)Any amounts which such Conduit Investors does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of such Conduit
Investors for any such insufficiency unless and until such Conduit Investors
satisfies the provisions above.
(c)This Section 11.12 shall survive termination of this Agreement.
SECTION 11.3    No Proceedings; Limitations on Payments.
(a)Each of the parties hereto, by entering into this Agreement, hereby covenants
and agrees that it will not at any time institute against the SPV, or join in
any institution against the SPV of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or State bankruptcy or similar law in connection with any of the
SPV’s obligations under this Agreement or other Transaction Documents.
(b)Notwithstanding any provisions contained in this Agreement to the contrary,
the parties hereto acknowledge and agree that (i) all amounts payable by the SPV
hereunder and under the other Transaction Documents shall be paid in accordance
with the priorities set forth in Section 2.12 and (ii) the SPV shall only be
required to pay amounts payable by the SPV hereunder and under the other
Transaction Documents from funds of the SPV other than the proceeds of the
Affected Assets to the extent it has such funds. Any amounts which the SPV does
not pay pursuant to the operation of clause (ii) of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the SPV for any such insufficiency unless and until the
SPV satisfies the provisions of clause (ii) above.
(c)This Section 11.13 shall survive termination of this Agreement.
SECTION 11.14    Amendment and Restatement. This Agreement amends, restates,
supersedes and replaces the Existing Agreement in its entirety.
SECTION 11.15    USA Patriot Act. Each of the Agent-Related Persons hereby
notifies the SPV that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107 56 (signed into law October 26, 2001) (the “Patriot Act”),
the Agent-Related Persons may be required to obtain, verify and record
information that identifies the SPV, which information includes the name,
address, tax identification number and other information regarding the SPV that
will allow the Agent-Related Persons to identify the SPV in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. The SPV shall promptly following a request by such Agent-Related
Persons respond to any KYC Request and provide the Agent-Related Persons, from
time to time, all documentation and other information that such Agent-Related
Person requests in order for such Agent-Related Person to comply with its
ongoing obligations under applicable “know your customer” and anti money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Rule.
SECTION 11.16    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the SPV shall not assert any claim against any
Agent-Related Person or their respective members, directors, officers,
employees, agents, trustees, administrators, managers or advisors on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Transaction


62

--------------------------------------------------------------------------------





Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby. No Agent-Related Person or their respective
members, directors, officers, employees, agents, trustees, administrators,
managers or advisors referred to above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Agent-Related Person through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Agent-Related Persons as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
SECTION 11.17    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Transaction Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the
Transaction Documents and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Transaction Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Transaction Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a defaulting Investor or Agent-Related
Person shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 11.17, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
SECTION 11.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



63

--------------------------------------------------------------------------------





(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

                    
[Signatures Follow]






64

--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first written above.


GREIF RECEIVABLES FUNDING LLC


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer




GREIF PACKAGING LLC,
Individually, as an Originator and as the Servicer


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


DELTA PETROLEUM COMPANY, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


AMERICAN FLANGE & MANUFACTURING CO. INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


CARAUSTAR MILL GROUP, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer




S-1         Transfer and Administration Agreement



--------------------------------------------------------------------------------





CARAUSTAR RECOVERED FIBER GROUP, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer




THE NEWARK GROUP, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


CARAUSTAR CONSUMER PRODUCTS GROUP, LLC,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


CARAUSTAR CUSTOM PACKAGING GROUP, INC.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


CASCADE PAPER CONVERTERS CO., converters co.,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer


TAMA PAPERBOARD, LLC,
as an Originator


By:    /s/ DAVID C. LLOYD
Name:    David C. Lloyd
Title:    Vice President and Treasurer






S-1         Transfer and Administration Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Committed Investor, a Managing Agent and an Administrator for the BANA
Investor Group and the Agent




By:    /s/ DANIEL GHANEM
Name:    Daniel Ghanem
Title:    Vice President


Commitment: $125,000,000




S-1         Transfer and Administration Agreement



--------------------------------------------------------------------------------





MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Committed Investor, a Managing Agent and an Administrator for the MUFG
Investor Group




By:    /s/ YOHSUKE TAKAHASHI
Name:    Yohsuke Takahashi
Title:    Managing Director
    


Commitment: $75,000,000


S-1         Transfer and Administration Agreement



--------------------------------------------------------------------------------





THE TORONTO DOMINION BANK,
as a Committed Investor, a Managing Agent and an Administrator for the TD Bank
Investor Group




By:    /s/ BRADLEY PURKIS
Name:    Bradley Purkis
Title:    Managing Director


Commitment: $75,000,000




COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO DOMINION BANK, as a
Conduit Investor for the TD Bank Investor Group




By:    /s/ BRADLEY PURKIS
Name:    Bradley Purkis
Title:    Managing Director








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




S-1         Transfer and Administration Agreement

